Exhibit 10.32

 

OFFICE LEASE

 

This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between QUINTANA OFFICE PROPERTY LLC, a Delaware limited liability company
("Landlord"), and ALLIED ESPORTS MEDIA, INC., a Delaware corporation ("Tenant").

 

SUMMARY OF BASIC LEASE INFORMATION

 

  TERMS OF LEASE DESCRIPTION       1. Date: March _____, 2019       2. Premises
          2.1          Building: That certain 5 story office building containing
approximately 166,442 rentable square feet of space commonly known as 17877 Von
Karman Avenue, Irvine, California, as depicted on Exhibit A-1 to this Lease.    
      2.2          Premises: Approximately 24,579 rentable (20,437 usable)
square feet of space located on the third (3rd) floor of the Building and
commonly known as Suite 300, as depicted on Exhibit A to this Lease. 3. Lease
Term

(Article 2).

          3.1          Length of Term: Approximately one hundred
sixty-seven (167) months.         3.2          Lease Commencement Date: As
provided in Section 7(b) of the Tenant Work Letter attached hereto as Exhibit B.
  3.3          Lease Expiration Date: The last day of the one hundred
sixty-seventh (167th) full calendar month following the Lease Commencement Date.
      4. Base Rent (Article 3):           4.1          Amount Due:   Months

Approx. Monthly

Base Rent Rate per
Rentable Square Foot

**Monthly
Installment
of Base Rent ***Monthly Installment
of Base Rent assuming the entire Additional Allowance is utilized pursuant to
Section 5(a) of the Tenant Work Letter             *1 – 12 $2.65 $65,134.35
$72,056.08   13 – 24 $2.73 $67,088.38 $74,010.11   25 – 36 $2.81 $69,101.03
$76,022.76   37 – 48 $2.90 $71,174.06 $78,095.79   49 – 60 $2.98 $73,309.28
$80,231.01   61 – 72 $3.07 $75,508.56 $82,430.29   73 – 84 $3.16 $77,773.82
$84,695.55   85 – 96 $3.26 $80,107.03 $87,028.76   97 – 108 $3.36 $82,510.24
$89,431.97   109 – 120 $3.46 $84,985.55 $91,907.28   121 – 132 $3.56 $87,535.11
$94,456.84   133 – 144 $3.67 $90,161.17 $97,082.90   145 – 156 $3.78 $92,866.00
$99,787.73   157 – 167 $3.89 $95,651.98 $102,573.71              

 

 

 



 1 

 

 

 

* Including any partial month at the beginning of the initial Lease Term.

 

**Tenant's obligation to pay $65,134.35 of Base Rent shall be conditionally
abated during the second (2nd) through the twelfth (12th) full calendar months
of the initial Lease Term (the "Base Rent Abatement Period"), as set forth in
Article 3 below.

 

***The referenced monthly installments of Base Rent are based upon Tenant
electing to utilize the entire Additional Allowance pursuant to Section 5(a) of
the Tenant Work Letter. If Tenant utilizes less than the entire Additional
Allowance, Landlord and Tenant shall enter into an amendment to this Lease
memorializing the portion of the Additional Allowance utilized by Tenant and the
updated Base Rent schedule resulting therefrom.

 

    4.2          Rent Payment Address:

If by wire (preferred):
Wells Fargo Bank, N.A.
San Francisco, CA
ABA #: 121 000 248
Account #: 4646715474
Account Name: QUINTANA OFFICE PROPERTY LLC (DACA) FBO NEW YORK LIFE INSURANCE
COMPANY

 

If by check:
Quintana Office Property LLC
c/o Hines, P.O. Box 845394
Los Angeles, CA 90084-5394

 

If by overnight courier:
Lockbox Services 845394
Attn: Hines
3440 Flair Drive
El Monte, CA 91731

 

Payments shall be made by wire or ACH to the extent practical.

      5.

Tenant's Share

(Article 4):

14.7673% (based on 24,579 rentable square feet in the Premises and 166,442
rentable square feet in the Building).       6. Permitted Use

(Article 5):

General office, production, post-production and editing use, and any other use
consistent with operations as a gaming and media company, consistent with a
first-class office building in the John Wayne/Orange County airport submarket,
and to the extent permitted by Laws and the Development CC&R's.       7.

Security Deposit

(Article 21):

Initially $79,500.00, but subject to increase to $195,403.05 pursuant to the
terms of Article 21 of this Lease when and if Tenant fails to timely exercise
the Reduction Option pursuant to Section 1.5 of this Lease.       8.

Parking Pass Ratio

(Article 28):

Four (4) unreserved parking passes for every 1,000 rentable square feet of the
Premises, which equals ninety-eight (98) unreserved parking passes based upon
24,579 rentable square feet ("Tenant's Allocation").  Subject to availability,
Tenant shall be entitled to convert up to five (5) unreserved parking passes
from Tenant's Allocation into reserved parking passes for parking spaces located
in the Project's parking structure (i.e., subterranean or
non-subterranean).  Tenant's rights to all such parking passes are subject to
the terms of Article 28 of this Lease.              

 

 

 



 2 

 

 

9.

Address of Tenant

(Section 29.18):

Allied Esports Media, Inc.
1920 Main Street, Ste. 1150
Irvine, California 92614
Attention: President

 

(Prior to Lease Commencement Date)

        and

Allied Esports Media, Inc.
17877 Von Karman Avenue, Suite 300
Irvine, California 92614
Attention: President

(After Lease Commencement Date)

      10.

Address of Landlord

(Section 29.18):

 

 

 

 



and

 

 

 

QUINTANA OFFICE PROPERTY LLC

c/o Hines

4000 MacArthur Avenue, Suite 110

Newport Beach, CA 92660

Attention: Property Manager

 

Allen Matkins Leck Gamble Mallory & Natsis LLP
1900 Main Street, 5th Floor
Irvine, California 92614
Attention: Brad H. Nielsen, Esq.

 

11.

Broker(s)

(Section 29.24):

Jones Lang LaSalle Americas, Inc. (for Landlord)
Savills Studley, Inc. and Jones Lang LaSalle Americas, Inc. (collectively for
Tenant)       12.

Tenant Improvement Allowance

(Section 2 of Exhibit B):

Up to $2,212,110.00 (based on up to $90.00 per rentable square foot of the
Premises) (the "Tenant Improvement Allowance").  In addition to the Tenant
Improvement Allowance, Landlord shall provide a space planning allowance of up
to $3,686.85 (based on up to $0.15 per rentable square foot of the Premises)
which shall be used towards payment of the cost of preparing the preliminary
space plans for the Tenant Improvements (the "Space Planning Allowance").      
13. Guarantor
(Section 29.34; Exhibit E): Ourgame International Holdings Ltd., a Cayman
Islands corporation (subject to change pursuant to the terms of Section 29.34
below)              

 

 

 



 3 

 

 

ARTICLE 1

 
PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1                Premises, Building, Project and Common Areas.

 

1.1.1           The Premises. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The parties hereto agree that the lease of the Premises is upon and
subject to the terms, covenants and conditions herein set forth, and each party
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed. The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises in the "Building,"
as that term is defined in Section 1.1.2, below, only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the "Common Areas," as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the "Project", as that
term is defined in Section 1.1.2, below.

 

1.1.2           The Building and The Project. The Premises will be a part of the
building set forth in Section 2.1 of the Summary (the "Building"). The term
"Project," as used in this Lease, shall mean (i) the Building, the buildings
located at 17875 Von Karman Avenue, 17872 Gillette Avenue, 17838 Gillette
Avenue, and the Common Areas (including, without limitation, the parking
structure located at 17892 Gillette), (ii) the land (which is improved with
landscaping, parking facilities and other improvements) upon which the Building,
the other buildings described above, and the Common Areas are located, and
(iii) at Landlord's discretion, subject to the conditions set forth in
Section 1.1.3, below, any additional real property, areas, land, buildings or
other improvements added thereto outside of the Project. The Project is part of
a mixed-use development known as "Intersect," and is subject to the "Development
CC&R's," as that term is defined in Section 29.33 below.

 

1.1.3           Common Areas. Tenant shall have the non-exclusive right to use
in common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease and the Development CC&R's,
those portions of the Project which are provided, from time to time, for use in
common by Landlord, Tenant and any other tenants of the Project, including (i)
the areas on the ground floor and all other floors of the Project devoted to
non-exclusive uses such as corridors, stairways, loading and unloading areas,
walkways, driveways, fire vestibules, elevators and elevator foyers, lobbies,
electric and telephone closets, restrooms, mechanical areas, janitorial closets
and other similar facilities for the general use of and/or benefit of all
tenants and invitees of the Project, (ii) those areas of the Project devoted to
mechanical and service rooms servicing more than one (1) floor or the Project as
a whole and which service the Project tenants as a whole, and (iii) Project
atriums and plazas, if any (such areas, together with such other portions of the
Project designated by Landlord, in its reasonable discretion, including certain
areas designated for the exclusive use of certain tenants, or to be shared by
Landlord and certain tenants, including, without limitation, certain project
amenities, are collectively referred to herein as the "Common Areas"). As of the
date of this Lease, Landlord has entered into leases or other agreements to
initially provide (or has otherwise agreed to initially provide) the following
amenities in the Project: Fitness center, conference center, event lawn,
full-service patio restaurant, shipping container (grab and go food and drinks),
putting green, urban gardens, basketball court, gaming pavilion, concierge
service and bike sharing; provided, however, Landlord reserves the right to
change and/or discontinue the full-service patio restaurant and/or shipping
container (grab and go food and drinks) amenities during the Lease Term in its
sole discretion. Tenant's employees shall have the right to use the fitness
center after the execution and delivery of this Lease, subject to such rules and
regulations as Landlord generally applies to users of the fitness center who are
employees of tenants in the Project. The manner in which the Building, Project
and Common Areas are maintained and operated shall be at the commercially
reasonable discretion of Landlord and the use thereof shall be subject to such
reasonable rules, regulations and restrictions as Landlord may make from time to
time (including, without limitation, any rules regulations or restrictions
contained in or promulgated under the Development CC&R's); provided, however,
that Landlord shall, throughout the Lease Term, maintain and operate the Common
Areas in a first-class manner consistent with the Comparable Buildings (as
defined in Section 2.2.3, below). Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas; provided, Landlord shall use its
commercially reasonable efforts to advise Tenant in advance of any such
alterations, additions or changes and to perform such closures, alterations,
additions or changes in a manner which does not materially and adversely affect
Tenant's access to or use of the Premises for the Permitted Use. Additionally,
subject to availability and Tenant's compliance with the terms of the
Development CC&R's, the Rules and Regulations attached hereto as Exhibit D and
any other then current procedures regarding the same (i.e., event fees, etc.),
Tenant shall be entitled to use a portion of the Common Area approved by
Landlord for a Landlord approved (such approval not be unreasonably withheld,
conditioned or delayed) event one (1) time in any twelve (12) month period.
Landlord agrees to waive its portion of any event fee related to such event
one (1) time in any twelve (12) month period. If Tenant holds more than one (1)
event in any twelve (12) month period, Landlord shall be entitled to charge
Tenant its portion of the event fee in connection therewith.

 

 

 

 



 4 

 

 

1.2                Verification of Rentable and Usable Square Feet. For purposes
of this Lease, the term "usable area," "usable square footage" or "usable square
feet" means the usable area as determined substantially in accordance with the
Standard Method for Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1 –
2017 and accompanying guidelines (the "BOMA Standard"); and the term "rentable
area," "rentable square footage" or "rentable square feet" means the rentable
area measured substantially in accordance with the BOMA Standard. The rentable
and usable square feet of the Premises, the Building and the Project are subject
to verification from time to time by Landlord's space
planner/architect/consultant and such verification shall be made in accordance
with the provisions of this Section 1.2. Tenant acknowledges that Landlord
intends to use "Stevenson Systems" to determine the rentable and usable square
footage of the Premises, the Building and/or the Project. In the event Stevenson
Systems or such other space planner/architect/consultant determines that the
usable and rentable square footage of the Premises, the Building, and/or the
Project differ from those set forth in Section 2 of this Summary, all amounts,
percentages and figures appearing or referred to in this Lease based upon such
incorrect amount (including, without limitation, the amount of "Base Rent" and
any "Security Deposit," "Tenant's Share,” etc.) shall be modified in accordance
with such determination. Tenant's architect may consult with Landlord's space
planner/consultant regarding such verification, except to the extent it relates
to the rentable square feet of the Building; however, the determination of
Landlord's space planner/consultant shall, except as provided below, be
conclusive and binding upon the parties. If Tenant disagrees with the square
footage of the Premises as determined by Landlord's space measurement consultant
and gives Landlord written notice thereof within thirty (30) days after the date
Tenant received written notice of such determination, Landlord and Tenant shall,
in good faith, attempt to resolve the disagreement. If Landlord and Tenant are
unable to resolve the disagreement within ten (10) days following the date
Landlord receives Tenant's disagreement notice, then the parties shall promptly
appoint a mutually acceptable architect to remeasure the Premises in accordance
with the terms of this Lease, and the determination of such architect shall be
binding upon Landlord and Tenant. The cost of such architect shall be borne by
Tenant unless such architect determines that Landlord's measurement was in error
by more than two percent (2%), in which event Landlord shall pay for the cost of
such architect.

 

1.3                Condition of the Premises. Landlord warrants that the
Building's basic plumbing, mechanical, heating, ventilating, air conditioning
and electrical systems (collectively, the "Operating Systems") are in good
working order commencing on the Lease Commencement Date and continuing for
ninety (90) days after the Lease Commencement Date (the "Warranty Period");
provided, however, Landlord shall have no liability hereunder for repairs or
replacements necessitated by the acts or omissions of Tenant and/or of Tenant's
representatives, agents, contractors and/or employees. As Landlord's sole
obligation and as Tenant's sole remedy for Landlord's breach of this warranty,
Tenant shall have the right to cause Landlord to repair the defective Operating
Systems (subject to the limitations set forth herein) at Landlord's sole cost
and expense (without inclusion of that cost or expense in Operating Expenses for
purposes of this Lease); provided, however, Tenant shall have given Landlord
written notice setting forth with specificity the nature and extent of such
malfunction within such Warranty Period. If Tenant does not give Landlord the
required notice within said Warranty Period, correction of any such malfunction
shall be the obligation of the party responsible to maintain such malfunction as
provided in this Lease. Except as specifically set forth in this Lease and in
the Tenant Work Letter attached hereto as Exhibit B (the "Tenant Work Letter"),
Tenant shall accept the Premises and the Building, including the base, shell,
and core of (i) the Premises and (ii) the floor of the Building on which the
Premises is located (collectively, the "Base, Shell, and Core") in their "AS-IS"
condition as of the Lease Commencement Date and Landlord shall not be obligated
to provide or pay for any improvement work or services related to the
improvement of the Premises. Tenant also acknowledges that Landlord has made no
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this Lease
and the Tenant Work Letter. Subject to the foregoing Warranty Period and any
punch list items as provided in the Work Letter, the taking of possession of the
Premises by Tenant shall conclusively establish that the Premises and the
Building were at such time in good and sanitary order, condition and repair.

 

1.4                Right Of First Offer. During the initial Lease Term, Landlord
hereby grants to Tenant an ongoing right of first offer with respect to any
available space contiguous to the original Premises and located on the third
(3rd) floor of the Building (the "First Offer Space"). Notwithstanding the
foregoing, such first offer right of Tenant shall commence only following the
expiration or earlier termination of the existing leases (including renewals) of
the First Offer Space, and such right of first offer shall be subordinate to all
rights of tenants under leases of the First Offer Space existing as of the date
hereof or subsequently entered into by Landlord in accordance with the terms of
this Section 1.4, and all rights of other tenants of the Project, which rights
relate to the First Offer Space and which rights are set forth in leases of
space in the Project existing as of the date hereof or subsequently entered into
by Landlord in accordance with the terms of this Section 1.4, each including any
renewal, extension, expansion, first offer, first negotiation and other similar
rights, regardless of whether such rights are executed strictly in accordance
with their respective terms or pursuant to lease amendments or new leases (all
such tenants under existing leases of the First Offer Space and other tenants of
the Project, collectively, the "Superior Right Holders"). Tenant's right of
first offer shall be on the terms and conditions set forth in this Section 1.4.

 

 

 

 



 5 

 

 

1.4.1           Procedure for Offer. Landlord shall notify Tenant (a "First
Offer Notice") from time to time when the First Offer Space or any portion
thereof becomes available for lease to third parties, provided that no Superior
Right Holder wishes to lease such space. Pursuant to such First Offer Notice,
Landlord shall offer to lease to Tenant the then available First Offer Space. A
First Offer Notice shall describe the space so offered to Tenant and shall set
forth the "First Offer Rent," as that term is defined in Section 1.4.3, below,
the lease term for such space, and the other economic terms upon which Landlord
is willing to lease such space to Tenant. The rentable square footage of the
space so offered to Tenant shall be determined in accordance with the terms of
Section 1.2 of this Lease.

 

1.4.2           Procedure for Acceptance. If Tenant wishes to exercise Tenant's
right of first offer with respect to the space described in a First Offer
Notice, then within five (5) business days of delivery of such First Offer
Notice to Tenant, Tenant shall deliver written notice to Landlord irrevocably
exercising its right of first offer with respect to the entire space described
in such First Offer Notice on the terms contained in such notice. If Tenant does
not so notify Landlord within the 5-business day period, then Landlord shall be
free to lease the space described in such First Offer Notice to anyone to whom
Landlord desires on any terms Landlord desires on "Economic Terms," as that term
is defined below, no more favorable to such party than the most favorable
Economic Terms offered to Tenant by Landlord for such space, provided that the
Economic Terms offered by Landlord to such party may be as much as 10% more
favorable to such party than the most favorable Economic Terms offered by
Landlord to Tenant; provided further, however, if Landlord does not enter into a
lease or leases pertaining to the entire First Offer Space identified by
Landlord in such notice within twelve (12) months after the date Landlord first
delivered such First Offer Notice to Tenant, then Tenant's rights under this
Section 1.4 to receive a First Offer Notice shall again apply with respect to
the unleased portion of such First Offer Space that is available. If Landlord
wishes to offer the First Offer Space on Economic Terms which are more than 10%
more favorable to such party than the most favorable Economic Terms offered by
Landlord to Tenant, Landlord must first make such an offer to Tenant by written
notice (the "Additional Notice") setting forth the new Economic Terms, and
Tenant shall have three (3) business days from the Tenant's receipt the
Additional Notice to accept the terms set forth in the Additional Notice. If
Tenant does not timely accept the terms of the Additional Notice, Landlord shall
be free to lease such First Offer Space to anyone whom it desires at the
Economic Terms set forth in the Additional Notice; provided, however, if
Landlord does not enter into a lease or leases pertaining to the entire First
Offer Space identified by Landlord in such Additional Notice within twelve (12)
months after the date Landlord first delivered such Additional Notice to Tenant,
then Tenant's rights under this Section 1.4 to receive a First Offer Notice
shall again apply with respect to the unleased portion of such First Offer Space
that is available. The term "Economic Terms," as used in this Section 1.4, shall
refer to the net, aggregated, cost to Tenant or another party, of the effect of
the following terms for the First Offer Space: (i) the rental rate, (ii) the
amount of the tenant improvement allowance or value of tenant work (which amount
is a deduction from Tenant's or the other party's cost), and (iii) the amount of
free rent (which amount is a deduction from Tenant's or the other party's cost).
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its right of first offer, if at all, with respect to all of the space
offered by Landlord to Tenant at any particular time, and Tenant may not elect
to lease only a portion thereof.

 

1.4.3           First Offer Rent. The annual "Rent," as that term is defined in
Section 4.1 of this Lease, payable by Tenant for the First Offer Space (the
"First Offer Rent") shall be equal to the "Fair Rental Value," as that term is
defined in Section 2.2.3 of this Lease, for the First Offer Space for the "First
Offer Term," as that term is defined in Section 1.4.5 of this Lease.

 

1.4.4           Construction In First Offer Space. Except as otherwise expressly
provided in the First Offer Notice or included as part of the Fair Rental Value,
Tenant shall accept the First Offer Space in its then existing "as is"
condition. The construction of improvements in the First Offer Space shall
comply with the terms of Article 8 of this Lease.

 

1.4.5           Amendment to Lease. If Tenant timely exercises Tenant's right to
lease First Offer Space as set forth herein, then, within fifteen (15) days
thereafter, Landlord and Tenant shall execute a lease amendment (or, at
Landlord's option, a separate lease) for such First Offer Space upon the terms
and conditions as set forth in the First Offer Notice therefor and this
Section 1.4. Tenant shall commence payment of Rent for such First Offer Space,
and the term of such First Offer Space (the "First Offer Term") shall commence,
upon the date of delivery of such First Offer Space to Tenant (the "First Offer
Commencement Date") and terminate on the date set forth in the First Offer
Notice therefor.

 

 

 

 



 6 

 

 

1.4.6           Termination of Right of First Offer. The rights contained in
this Section 1.4 shall be personal to original Tenant executing this Lease (the
"Original Tenant") and any Non-Transferee Assignee (as that term is defined in
Section 14.7 of this Lease), and may only be exercised by Original Tenant or a
Non-Transferee Assignee (and not by any other assignee, sublessee or other
"Transferee," as that term is defined in Section 14.1 of this Lease, of Tenant's
interest in this Lease). Tenant shall not have the right to lease First Offer
Space, as provided in this Section 1.4, if, as of the date of the attempted
exercise of any right of first offer by Tenant, Tenant is in default under this
Lease after the expiration of all applicable notice and cure periods.

 

1.5                Reduction Option. Original Tenant shall have the one-time
option (the "Reduction Option") of reducing the size of the Premises to be
leased by Tenant under this Lease to no less than 10,000 rentable square feet,
subject to prior written notice given by Tenant (the "Reduction Notice") on or
before June 15, 2019 (the "Reduction Option Period"). In the event Tenant fails
to deliver a Reduction Notice prior to the expiration of the Reduction Option
Period, Tenant shall be deemed to have declined to exercise its Reduction
Option. Notwithstanding anything in this Lease to the contrary, in no event
shall Landlord be required to construct and/or fund any improvements to the
Premises or perform any of its obligations under this Lease until the expiration
of the Reduction Option Period and/or Tenant's waiver of its Reduction Option.
In the event of a reduction pursuant to the Reduction Option, Landlord and
Tenant shall enter into an amendment hereto (a) memorializing the reduction of
the rentable square footage of the Premises and reducing all other amounts and
figures based upon the reduced rentable and usable square footages of the
Premises, (b) memorializing the new space plan applicable to the reduced
Premises (which space plan is subject to Landlord's review and approval), and
(c) assigning this Lease from Original Tenant to WPT Enterprises, Inc.

 

1.6                Temporary Space. Following the date hereof (subject to the
full and final execution and delivery of this Lease by Landlord and Tenant,
delivery of the Guaranty, the Security Deposit and all prepaid rental required
under this Lease, delivery of all initial certificates of insurance required by
this Lease (which certificates of insurance shall specifically cover both the
Temporary Space during the Temporary Space Term, as hereinafter defined, and the
Premises), and ending on the date that is five (5) business days after the Lease
Commencement Date (such period being referred to herein as the "Temporary Space
Term"), Landlord shall allow Tenant to use between approximately 8,000 to 12,000
rentable square feet of space located on the second (2nd) floor of the building
within the Project located at 17872 Gillette Avenue, Irvine, California, as
shown on Exhibit A-2 of this Lease (the "Temporary Space") for the Permitted
Use. Subject to the rentable square footage range described above, the
approximate size of the Temporary Space shall be determined by Tenant and such
determination shall be delivered in writing by Tenant to Landlord. Tenant shall
not be entitled to request a change in the approximate size of the Temporary
Space once such determination is delivered by Tenant to Landlord. Promptly
following receipt of Tenant's determination, Landlord shall configure the
Temporary Space to be as close as reasonably possible to the rentable square
footage requested by requested by Tenant and deliver to Tenant Landlord's
calculation of the rentable square footage located in the Temporary Space.
During the Temporary Space Term, the Temporary Space shall be deemed the
"Premises" for purposes of Article 10 (Insurance) of this Lease. Such Temporary
Space shall be accepted by Tenant in its "as-is" condition and configuration, it
being agreed that Landlord shall be under no obligation to perform any work in
the Temporary Space or to incur any costs in connection with Tenant's move in,
move out or occupancy of the Temporary Space; provided, the Temporary Space
shall be ready for Tenant's IT/cabling/ data installation. Tenant acknowledges
that it shall be entitled to use and occupy the Temporary Space at its sole
cost, expense and risk. Tenant shall not construct any improvements or make any
alterations of any type to the Temporary Space without the prior written consent
of Landlord. Tenant shall be permitted to install, at Tenant's sole cost and
expense, telephone and data cabling in the Temporary Space pursuant to plans and
specifications approved by Landlord and otherwise in compliance with the terms
of the Lease with respect to Alterations, including Article 8 below. All costs
in connection with making the Temporary Space ready for occupancy by Tenant
shall be the sole responsibility of Tenant.

 

1.6.1           The Temporary Space shall be subject to all the terms and
conditions of this Lease except as expressly modified herein and except that (i)
Tenant shall not be entitled to receive any allowances, abatement or other
financial concession in connection with the Temporary Space which was granted
with respect to the Premises unless such concessions are expressly provided for
herein with respect to the Temporary Space, and (ii) the Temporary Space shall
not be subject to any renewal or expansion rights of Tenant under this Lease.
The Temporary Space Base Rent shall be $1.00 per rentable square foot of the
Temporary Space per month during the Temporary Space Term. However, Tenant shall
be required to pay Tenant's Share of Direct Expenses for the Temporary Space
during the Temporary Space Term in accordance with the terms of Article 4 of
this Lease. For example, Tenant's Share for the Temporary Space shall be deemed
to mean 13.4893% if there exists 11,000 rentable square feet in the Temporary
Space and 81,546 rentable square feet in the Building.

 

1.6.2           Tenant shall be entitled to use up to Four (4) unreserved
parking passes for every 1,000 rentable square feet of the Temporary Space.
Tenant's rights to all such parking passes are subject to the terms of
Article 28 of this Lease and Tenant's payment of the Parking Charges (as defined
below) therefor; provided, however, so long as Tenant is not in Default (as
defined below), Tenant's obligation to pay Parking Charges for such parking
passes shall be abated during the Temporary Space Term (such abated Parking
Charges are referred to herein as "Abated Temporary Space Parking Charges").

 

 

 

 



 7 

 

 

1.6.3           Upon termination of the Temporary Space Term, Tenant shall
vacate the Temporary Space and deliver the same to Landlord in the same
condition that the Temporary Space was delivered to Tenant, ordinary wear and
tear excepted, and with any alterations, including cabling and
telecommunications wiring performed/installed by or on behalf of Tenant, removed
and any damage caused by such removal, repaired. At the expiration or earlier
termination of the Temporary Space Term, Tenant shall remove all debris, all
items of Tenant's personalty, and any trade fixtures of Tenant from the
Temporary Space. Subject to Section 10.5, Tenant shall be fully liable for all
damage Tenant or Tenant's agents, employees, contractors, or subcontractors
cause to the Temporary Space. Tenant shall have no right to hold over or
otherwise occupy the Temporary Space at any time following the expiration or
earlier termination of the Temporary Space Term, and in the event of such
holdover, Landlord shall immediately be entitled to institute dispossessory
proceedings to recover possession of the Temporary Space, without first
providing notice thereof to Tenant. In the event of holding over by Tenant after
expiration or termination of the Temporary Space Term without the written
authorization of Landlord, Tenant shall pay, for such holding over, 150% of the
Base Rent and Additional Rent for the Temporary Space for each month or partial
month of holdover, plus all consequential damages that Landlord incurs as a
result of the Tenant's hold over. During any such holdover, Tenant’s occupancy
of the Temporary Space shall be deemed that of a tenant at sufferance, and in no
event, either during the Temporary Space Term or during any holdover by Tenant,
shall Tenant be determined to be a tenant-at-will under applicable law. While
Tenant is occupying the Temporary Space, and without limiting Landlord's rights
hereunder, Landlord or Landlord's authorized agents shall be entitled to enter
the Temporary Space, upon reasonable notice and subject to the same limitations
on access as are contained in Article 27, to display the Temporary Space to
prospective tenants and prospective and actual lenders.

 

ARTICLE 2

 
LEASE TERM

 

2.1                Lease Term. The terms and provisions of this Lease shall be
effective as of the mutual execution and delivery of this Lease except for the
provisions of this Lease relating to the payment of Rent. The term of this Lease
(the "Lease Term") shall be as determined in accordance with Section 3.1 of the
Summary, shall commence on the date determined in accordance with Section 3.2 of
the Summary (the "Lease Commencement Date"), and shall terminate on the date
determined in accordance with Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated or extended as hereinafter
provided. For purposes of this Lease, the term "Lease Year" shall mean each
consecutive full twelve (12) calendar month period during the Lease Term. This
Lease shall not be void, voidable or subject to termination, nor shall Landlord
be liable to Tenant for any loss or damage, resulting from Landlord's inability
to deliver the Premises to Tenant by any particular date. At any time during the
Lease Term (but not more than once during each of the initial Lease Term and any
extension thereof), Landlord may deliver to Tenant a notice in the form as set
forth in Exhibit C, attached hereto, as a confirmation only of the information
set forth therein, which Tenant shall execute and return to Landlord within ten
(10) business days of receipt thereof; provided, that if such notice is not
factually correct, then Tenant shall make such reasonable changes as are
necessary to make such notice factually correct and shall thereafter return such
notice to Landlord within said ten (10) business day period.

 

2.2                Option Term.

 

2.2.1           Option Right. Landlord hereby grants to the Original Tenant two
(2) options to extend the Lease Term for a period of five (5) years each (each,
an "Option Term" and collectively, the "Option Terms"), which shall be
exercisable only by written notice delivered by Tenant to Landlord as provided
below, provided that as of: (a) the date of delivery of the "Option Exercise
Notice" (as defined in Section 2.2.4 below); and (b) the date of delivery of the
"Option Rent Notice" (as defined in Section 2.2.4 below), as applicable, this
Lease remains in full force and effect, and Tenant is not in Default under this
Lease (collectively, the "Option Conditions"); provided, Landlord shall give
Tenant notice of the failure of the applicable Option Condition no later than
ten (10) business days after delivery of the Option Exercise Notice or the
Option Rent Notice, as applicable. Landlord may, at Landlord's option, exercised
in Landlord's sole and absolute discretion, waive any of the Option Conditions
in which case the option, if otherwise properly exercised by Tenant, shall
remain in full force and effect and Landlord's failure to give Tenant notice of
failure of the applicable Option Condition as provided above shall be deemed
Landlord's waiver of the applicable Option Condition. Upon the proper exercise
of such option to extend, and provided that Tenant satisfies all of the Option
Conditions (except those, if any, which are waived by Landlord in writing or
deemed waived by Landlord), the initial Lease Term or the first Option Term, as
applicable, as it applies to the entire Premises, shall be extended for a period
of five (5) years. The rights contained in this Section 2.2 shall be personal to
Original Tenant and may be exercised only by Original Tenant or a Non-Transferee
Assignee (as defined in Section 14.7 below). The rights contained in this
Section 2.2 are not assignable separate and apart from this Lease, nor may such
rights be separated from this Lease in any manner, either by reservation or
otherwise.

 

 

 



 8 

 

 

2.2.2           Option Rent. The annual Rent payable by Tenant during each
Option Term (the "Option Rent") shall be equal to the "Fair Rental Value," as
that term is defined in Section 2.2.3, below, for the Premises for such Option
Term, subject to the terms of this Section 2.2.2. Notwithstanding the foregoing,
to the extent the Option Rent has been determined with reference to leases that
use a "base year" or "expense stop" and the same is not otherwise taken into
account in the determination of Fair Rental Value under Section 2.2.5, then the
Base Rent component of the Option Rent shall be adjusted accordingly such that
Tenant shall continue to pay Tenant's Share of Direct Expenses during each
Option Term in accordance with Article 4 below.

 

2.2.3           Fair Rental Value. As used in this Lease, "Fair Rental Value"
shall be equal to the rent (including additional rent and considering any "base
year" or "expense stop" applicable thereto, if any) on an annual per rentable
square foot basis, including all escalations, at which, as of the commencement
of the term of the subject space (i.e., the lease term of the First Offer Space
or the Option Term, as the case may be), tenants are leasing non-sublease,
non-encumbered, non-equity space which is comparable in size, location and
quality to the First Offer Space or the Premises, as the case may be, for a
comparable lease term, in an arm's length transaction consummated during the
twelve (12) month period prior to the date on which Landlord delivers the First
Offer Notice or the "Option Rent Notice," as that term is defined in
Section 2.2.4, below, as the case may be, which comparable space is located in
the Building, or if there are not a sufficient number of comparable transactions
in the Building, then in other comparable first-class, high-rise office
buildings in the submarket of John Wayne Airport area, Orange County, California
(the "Comparable Buildings"), taking into consideration the following
concessions (collectively, the "Concessions"): (a) rental abatement concessions,
if any, being granted such tenants in connection with such comparable space;
(b) tenant improvements or allowances provided or to be provided for such
comparable space, and taking into account the value of the existing improvements
in the subject space, such value to be based upon the age, condition, design,
quality of finishes and layout of the improvements and the extent to which the
same could be utilized by a general office user; and (c) other reasonable
monetary concessions being granted such tenants in connection with such
comparable space. Such Concessions, at Landlord's election, either (A) shall be
reflected in the effective rental rate payable by Tenant (which effective rental
rate shall take into consideration the total dollar value of such Concessions as
amortized on a straight-line basis over the applicable term of the comparable
transaction), in which case such Concessions evidenced in the effective rental
rate shall not be granted to Tenant, or (B) shall be granted to Tenant in kind.

 

2.2.4           Exercise of Option. Each option contained in this Section 2.2
shall be exercised by Tenant, if at all, only in the following manner:
(i) Tenant shall deliver written notice to Landlord not more than fifteen (15)
months nor less than twelve (12) months prior to the expiration of the initial
Lease Term or the first Option Term, as applicable, irrevocably exercising its
option for the entire Premises then being leased by Tenant (the "Option Exercise
Notice"); and (ii) Landlord, after receipt of Tenant's notice, shall deliver
notice (the "Option Rent Notice") to Tenant on or before the date that is
eight (8) months prior to the expiration of the initial Lease Term or the first
Option Term, as applicable, setting forth the Option Rent, provided that, within
thirty (30) days after receipt of the Option Rent Notice, Tenant may, at its
option, object to the Option Rent contained in the Option Rent Notice, in which
case the parties shall follow the procedure, and the Option Rent shall be
determined, as set forth in Section 2.2.5, below.

 

2.2.5           Determination of First Offer Rent or Option Rent. In the event
Tenant timely and appropriately objects to the Option Rent, or if the First
Offer Rent is to be determined pursuant to Section 2.2.3 above, Landlord and
Tenant shall attempt to agree upon the First Offer Rent or Option Rent, as the
case may be, using reasonable, good-faith efforts. If Landlord and Tenant fail
to reach agreement within thirty (30) days following Tenant's timely and
appropriate objection to the First Offer Rent or Option Rent, as the case may
be, (the "Outside Agreement Date"), then each party shall make a separate
determination of the First Offer Rent or Option Rent, as the case may be, within
ten (10) business days after the Outside Agreement Date, and such determinations
shall be submitted to arbitration in accordance with Sections 2.2.5.1 through
2.2.5.7, below.

 

2.2.5.1      Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate appraiser who shall have been active over the five
(5) year period ending on the date of such appointment in the appraisal of
commercial properties in the Orange County Airport/Irvine area. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord's or Tenant's submitted First Offer Rent or Option Rent, as the case
may be, is the closest to the actual First Offer Rent or Option Rent,
respectively, as determined by the arbitrators, taking into account only the
requirements of Section 2.2 of this Lease (i.e., the arbitrators may only select
Landlord's or Tenant's determination and shall not be entitled to make a
compromise determination). Each such arbitrator shall be appointed within
fifteen (15) business days after the Outside Agreement Date.

 

 

 



 9 

 

 

2.2.5.2      The two (2) arbitrators so appointed shall within ten (10) business
days of the appointment of the last appointed arbitrator agree upon and appoint
a third (3rd) arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) arbitrators.

 

2.2.5.3      The three (3) arbitrators shall within thirty (30) days of the
appointment of the third (3rd) arbitrator reach a decision as to whether the
parties shall use Landlord's or Tenant's submitted First Offer Rent or Option
Rent, as the case may be, and shall notify Landlord and Tenant thereof.

 

2.2.5.4      The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.

 

2.2.5.5      If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) business days after the Outside Agreement Date, then the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator's decision shall be binding upon Landlord and
Tenant.

 

2.2.5.6      If the two (2) arbitrators fail to agree upon and appoint a third
(3rd) arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third (3rd) or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instructions set forth in this Section 2.2.5.

 

2.2.5.7      The cost of the arbitration shall be paid by Landlord and Tenant
equally; provided that Tenant shall pay for the cost of its appointed
arbitrator, Landlord shall pay for the cost of its appointed arbitrator and
Landlord and Tenant shall each pay one-half (1/2) of the other arbitration
costs, including the fees of the third arbitrator.

 

2.3                Termination Option. Notwithstanding anything to the contrary
contained in this Lease, Tenant will have the one-time option to terminate and
cancel this Lease ("Termination Option"), effective as of 11:59 p.m. on the last
day of the ninety-sixth (96th) full calendar month of the initial Lease Term
("Termination Date"), by delivering to Landlord, on or before the date (the
"Termination Notice Date") which is twelve (12) months prior to the Termination
Date, written notice of Tenant's exercise of its Termination Option. As a
condition to the effectiveness of Tenant's exercise of its Termination Option
and in addition to Tenant's obligation to satisfy all other monetary and
non-monetary obligations arising under this Lease through to the Termination
Date, Tenant shall pay to Landlord the following "Termination Consideration":
the then unamortized value (amortized on a straight-line basis over the last 156
months of the initial Lease Term) of (i) the Abated Amount, (ii) the Moving
Allowance, (iii) the Tenant Improvement Allowance, the Space Planning Allowance
and the cost of any subsequent leasehold improvements made by Landlord at
Landlord's expense for the benefit of Tenant, and (iv) any then-unpaid portion
of the Amortized Allowance (as defined in the Tenant Work Letter), plus interest
on all of said foregoing costs at the rate of 7% per annum. If Tenant has leased
additional space pursuant to Section 1.4, any free rent, moving allowances and
tenant improvement allowances given and the cost of any subsequent leasehold
improvements made by Landlord at Landlord's expense for the benefit of Tenant in
connection with the leasing of that additional space, the Termination
Consideration shall be calculated taking into account those additional amounts.
The Termination Consideration shall be due and payable by Tenant to Landlord
concurrently with Tenant's delivery of notice to Landlord of the exercise of the
Termination Option. If Tenant properly and timely exercises its Termination
Option and properly and timely delivers the Termination Consideration to
Landlord as set forth above and satisfies all other monetary and non-monetary
obligations under this Lease including, without limitation, the provisions
regarding surrender of the Premises, all of which must be accomplished on or
before the Termination Date, then this Lease will terminate as of midnight on
the Termination Date. Upon determination of the final unamortized value of the
cost of the leasing costs, Landlord and Tenant shall enter into an amendment
acknowledging the total Termination Consideration. Tenant shall not have the
Termination Option, if as of the date of the exercise of the Termination Option
by Tenant, Tenant is in Default under this Lease. Within ten (10) business days
after Tenant's written request (such date to be referred to herein as the
"Termination Fee Notice Outside Date"), Landlord shall provide Tenant with a
statement of the Termination Consideration, which shall include an outline of
the calculation of the Termination Consideration.

 

2.4                Early Access. So long as Landlord has received from Tenant
the first month's Base Rent due pursuant to Article 3 below, the Security
Deposit, certificates satisfactory to Landlord evidencing the insurance required
to be carried by Tenant under this Lease, and so long as the Tenant and its
contractors and employees do not materially interfere with the completion of any
work to be completed by Landlord under this Lease, including the Tenant
Improvements, Landlord shall give Tenant's designated contractors reasonable
access to the Premises approximately thirty (30) days prior to the Lease
Commencement Date (the "Early Access Period") only for purposes of installing
Tenant's furniture, fixtures, cabling and telecom equipment ("Tenant's Work").
Tenant's Work shall be performed by Tenant at Tenant's sole cost and expense.
Tenant's access to the Premises during the Early Access Period shall be subject
to all terms and conditions of this Lease; provided, however, Tenant shall not
be obligated to pay Base Rent or Tenant's Share of Direct Expenses for the
Premises during the Early Access Period until the Lease Commencement Date so
long as Tenant does not operate its business from within any portion of the
Premises until the Lease Commencement Date. Tenant agrees to provide Landlord
with prior notice of any such intended early access and to cooperate with
Landlord during the Early Access Period so as not to materially interfere with
Landlord in the completion of the Tenant Improvements. Should Landlord determine
such early access materially interferes with the Tenant Improvements, at
Landlord's option, such delay may be deemed a "Tenant Delay" (as provided in the
Tenant Work Letter), and/or Landlord may revoke Tenant's access to the Premises
until such access may be given without materially interfering with Landlord in
the completion of the Tenant Improvements.

 

 

 



 10 

 

 

ARTICLE 3

 
BASE RENT

 

Tenant shall pay, without prior notice or demand, to Landlord or Landlord's
agent at the address set forth in Section 4.2 of the Summary, or, at Landlord's
option, at such other place as Landlord may from time to time designate by
delivering written notice to Tenant at Tenant's notice address as set forth
herein, by a check or wire transfer for currency which, at the time of payment,
is legal tender for private or public debts in the United States of America,
base rent ("Base Rent") as set forth in Section 4 of the Summary, payable in
equal monthly installments as set forth in Section 4 of the Summary in advance
on or before the first day of each and every calendar month during the Lease
Term, without any setoff or deduction whatsoever. The Base Rent for the first
full month of the Lease Term shall be paid at the time of Tenant's execution of
this Lease. If any Rent payment date (including the Lease Commencement Date)
falls on a day of the month other than the first day of such month or if any
payment of Rent is for a period which is shorter than one month, the Rent for
any fractional month shall accrue on a daily basis for the period from the date
such payment is due to the end of such calendar month or to the end of the Lease
Term at a rate per day which is equal to 1/365 of the applicable annual Rent. It
is intended that this Lease be a "triple net lease," and that the Rent to be
paid hereunder by Tenant will be received by Landlord without any deduction or
offset whatsoever by Tenant, foreseeable or unforeseeable, except as expressly
set forth under Section 19.6 and Section 19.7.2 of this Lease. Except as
expressly provided to the contrary in this Lease, Landlord shall not be required
to make any expenditure, incur any obligation, or incur any liability of any
kind whatsoever in connection with this Lease or the ownership, construction,
maintenance, operation or repair of the Premises or the Project. All other
payments or adjustments required to be made under the terms of this Lease that
require proration on a time basis shall be prorated on the same basis.

 

Notwithstanding the foregoing, so long as Tenant is not in Default under this
Lease, Landlord hereby agrees to abate Tenant's obligation to pay $65,134.35 of
Base Rent during the Base Rent Abatement Period (such total amount of abated
Base Rent, i.e., $716,477.85 in the aggregate, being hereinafter referred to as
the "Abated Base Rent") (the Abated Base Rent, Abated Temporary Space Parking
Charges and Abated Parking Charges [as defined in Section 28.1 below], are
collectively referred to herein as the "Abated Amount"). During the Base Rent
Abatement Period, Tenant will still be responsible for the payment of all other
monetary obligations under this Lease. Tenant acknowledges that any Default
under this Lease will cause Landlord to incur costs not contemplated hereunder,
the exact amount of such costs being extremely difficult and impracticable to
ascertain. Therefore, should Tenant at any time during the Lease Term be in
Default under this Lease, then Tenant's right to any remaining Abated Amount
shall be suspended until the Default is cured, and in the event that such
Default results in a termination of this Lease, then the total unamortized sum
of such Abated Amount (amortized on a straight line basis over the last 156
months of the initial Lease Term) so conditionally excused shall become
immediately due and payable by Tenant to Landlord. Tenant acknowledges and
agrees that nothing in this Article 3 is intended to limit any other remedies
available to Landlord at law or in equity under applicable Laws (including,
without limitation, the remedies under California Civil Code Section 1951.2
and/or 1951.4 and any successor statutes or similar laws) in the event of a
Default under this Lease.

 

Landlord shall have the option to make a cash payment (the "Buyout Payment") to
Tenant in the amount of the then remaining Abated Amount due under the
immediately preceding paragraph, discounted at the rate of seven percent (7%)
per annum from the last day of the applicable abatement period to the first day
of the month during which the Buyout Payment is made. Upon Landlord's tender of
such Buyout Payment, Tenant shall no longer be entitled to the Abated Amount
pursuant to the immediately preceding paragraph. Landlord shall exercise its
option to buy out the Abated Amount by delivering at least ten (10) days' prior
written notice thereof to Tenant, and shall make the Buyout Payment to Tenant on
or about the date set forth in such notice. The amount of Buyout Payment shall
be calculated as follows: Landlord, acting reasonably and in good faith, shall
estimate the total amount of the remaining Abated Amount, which estimate shall
be based on the actual remaining rent to be abated as described above.

 

 

 

 



 11 

 

 

ARTICLE 4

 
ADDITIONAL RENT

 

4.1                General Terms. In addition to paying the Base Rent specified
in Article 3 of this Lease, Tenant shall pay "Tenant's Share" of the annual
"Direct Expenses," as those terms are defined in Section 5 of the Summary and
Section 4.2.1 of this Lease, respectively. Such payments by Tenant, together
with any and all other amounts payable by Tenant to Landlord or Landlord's
property manager pursuant to the terms of this Lease, are hereinafter
collectively referred to as the "Additional Rent", and the Base Rent and the
Additional Rent are herein collectively referred to as "Rent." All amounts due
under this Article 4 as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent. Without limitation on other obligations
of Tenant which survive the expiration of the Lease Term, the obligations of
Tenant to pay the Additional Rent provided for in this Article 4 and Landlord's
obligation to refund to Tenant any overpayment of Additional Rent shall survive
the expiration of the Lease Term; provided, in no event shall Tenant be
obligated to pay Tenant's Share of Project Expenses attributable to any period
prior to the Lease Commencement Date or following the Lease Expiration Date (as
such date may be extended).

 

4.2                Definitions of Key Terms Relating to Additional Rent. As used
in this Article 4, the following terms shall have the meanings hereinafter set
forth:

 

4.2.1           "Direct Expenses" shall mean, collectively, the "Operating
Expenses", "Tax Expenses" and "Utility Expenses"

 

4.2.2           "Expense Year" shall mean each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires.

 

4.2.3           "Operating Expenses" shall mean all expenses, costs and amounts
which Landlord pays or incurs during any Expense Year because of or in
connection with the ownership, management, maintenance, security, repair,
replacement, restoration or operation of the Project, or any portion thereof
(provided, however, Operating Expenses shall not include Tax Expenses and
Utility Expenses (as those terms are defined below). Without limiting the
generality of the foregoing, Operating Expenses shall specifically include any
and all of the following actually paid or incurred by Landlord (subject,
however, to the exclusions set forth in this Section 4.2.3 below): (i) the cost
of operating, repairing, maintaining, and renovating the utility, telephone,
mechanical, sanitary, storm drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord or the
property manager of Landlord in connection with the Project in such amounts as
Landlord may reasonably determine or as may be required by the Development
CC&R's, any mortgagees or the lessor of any underlying or ground lease affecting
the Project and/or the Building; (iv) the cost of landscaping, relamping, all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof; (v) costs incurred in
connection with the parking areas servicing the Project; (vi) fees and other
costs, including management fees, consulting fees, legal fees and accounting
fees, of all contractors and consultants in connection with the management,
operation, maintenance or security of the Project, and employer's Social
Security taxes, unemployment taxes or insurance, and any other taxes which may
be levied on such wages, salaries, compensation and benefits; provided, that if
any employees of Landlord or its property manager provide services for more than
one project, then a prorated portion of such employees' wages, benefits and
taxes shall be included in Operating Expenses based on the portion of their
working time devoted to the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space and the cost
of furnishings in such management office space; (viii) wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project;
(x) operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Building and/or the Project; (xi) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing;
(xii) amortization (including interest on the unamortized cost) of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof; (xiii) the cost of
capital improvements or other costs incurred in connection with the Project
(A) which are intended to effect economies in the operation or maintenance of
the Project, or any portion thereof, or (B) that are required under any
governmental law or regulation first enacted after the date of this Lease;
provided, however, that any capital expenditure shall be amortized with interest
on the unamortized cost at the annual rate of 6% over the lesser of its useful
life or, if applicable, the period of time in which the savings from such
capital expenditure is equal to or greater than the cost of the capital
expenditure, as Landlord shall reasonably determine; (xiv) costs, fees, charges
or assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Tax
Expenses" as that term is defined in Section 4.2.5, below; and (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Building
(collectively, "CC&R Payments"), including, without limitation, all assessments
levied against Landlord or the Project pursuant to the Development CC&R's
(whether or not the same would otherwise be includable in Operating Expenses
pursuant to this Section 4.2).

 



 12 

 

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord may elect to make an appropriate and equitable adjustment to the
components of Operating Expenses for such year that vary with occupancy to
determine the amount of Operating Expenses that would have been incurred had the
Project been one hundred percent (100%) occupied; and the amount so determined
shall be deemed to have been the amount of Operating Expenses for such year.
Landlord shall not (i) make a profit by charging items to Operating Expenses
that are otherwise also charged separately to others, and (ii) collect Operating
Expenses from Tenant and all other tenants in the Project in an amount in excess
of one hundred percent (100%) of what Landlord incurs for the items included in
Operating Expenses.

 

Operating Expenses shall not, however, include (A) to the extent Landlord is
reimbursed by insurance proceeds, the costs of repairs or other work occasioned
by fire, windstorm or other casualty (other than those amounts within the
deductible limits of insurance policies actually carried by Landlord, which
amounts shall be includable as Operating Expenses so long as such deductibles
are within the generally prevailing range of deductibles to policies carried by
landlords of comparable first-class office buildings located in the vicinity of
the Building); (B) costs of leasing commissions, attorneys' fees and other costs
and expenses incurred in connection with negotiations or disputes with present
or prospective tenants or other occupants of the Building; (C) except as
otherwise specifically provided in this Section 4.2.3(xiii), costs incurred by
Landlord in the repairs, capital additions, alterations or replacements made or
incurred to rectify or correct defects in design, materials or workmanship in
connection with any portion of the Building; (D) costs (including permit,
license and inspection costs) incurred in renovating or otherwise improving,
decorating or redecorating usable space for other tenants or vacant usable
space; (E) cost of utilities or services sold to Tenant or others for which
Landlord is entitled to and actually receives reimbursement (other than through
any operating cost reimbursement provision identical or substantially similar to
the provisions set forth in this Lease); (F) except as otherwise specifically
provided in this Section 4.2.3(xiii), costs incurred by Landlord for alterations
to the Building which are considered capital improvements and replacements under
sound real estate management principles, consistently applied; (G) costs of
depreciation and amortization, except on materials, small tools and supplies
purchased by Landlord to enable Landlord to supply services Landlord might
otherwise contract for with a third party, where such depreciation and
amortization would otherwise have been included in the charge for such third
party services, all as determined in accordance with sound real estate
management principles, consistently applied; (H) costs of services or other
benefits which are not available to Tenant but which are provided to other
tenants of the Building; (I) costs incurred due to the violation by Landlord or
any other tenant of the terms and conditions of any lease of space in the
Building; (J) except as otherwise specifically provided in this Section
4.2.3(xiii), costs of interest on debt or amortization on any mortgages, and
rent and other charges, costs and expenses payable under any mortgage or ground
lease, if any; (K) costs of any compensation and employee benefits paid to
clerks, attendants or other persons in a commercial concession operated by
Landlord, except the parking facilities for the Project; (L) costs of rentals
and other related expenses incurred in leasing HVAC, elevators or other
equipment ordinarily considered to be of a capital nature except equipment which
is used in providing janitorial or similar services and which is not affixed to
the Building; (M) costs of advertising and promotion; (N) costs of electrical
power for which Tenant directly contracts with and pays a local public service
company; (O) costs for which the Landlord is reimbursed by any tenant or
occupant of the Project or by insurance by its carrier or any tenant's carrier
or by anyone else (or would have been reimbursed if Landlord had carried the
insurance required to be carried by Landlord under the terms of this Lease);
(P) any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(Q) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project; (R) wages and/or benefits attributable to
personnel above the level of portfolio manager (but only to the extent any such
personnel above the level of property manager provides property management
services to the Project or any portion thereof); (S) property management fees in
excess of three percent (3%) of the gross revenues of the Project; (T) except
for a Project management fee to the extent allowed pursuant to (S) above,
overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis; (U) costs or fees to the
extent arising from the gross negligence or willful misconduct of Landlord or
its agents, employees, vendors, contractors, or providers of materials or
services; (V) any expenses related to the removal, cleaning, abatement or
remediation of Hazardous Materials (as defined in Section 5.3 below) in or about
the Building or Project (including the Common Areas) existing within the Project
on the Lease Commencement Date (unless caused or attributable to Tenant or any
of Tenant's Parties (as defined hereinbelow)); (W) any costs or expenses which,
if included within Operating Expenses, would constitute "double counting" or a
double charge for the same item or category of expense; (X) costs incurred by
Landlord to correct any violations of applicable Laws in existence as of the
Lease Commencement Date and pertaining to the condition of the Building or
Project as of the Lease Commencement Date, but only if such existing conditions
of the Building or Project are of such a nature that a federal, state or
municipal governmental authority, if it had then had knowledge of the existence
of such conditions as of the Lease Commencement Date, would have then required
such corrective action; (Y) penalties for any late payment by Landlord (unless
attributable to Tenant's late payment hereunder); and (Z) the cost of repairs or
replacements to the Project due to casualty which fall within the deductible for
earthquake insurance otherwise includable in Operating Expenses under the
forgoing provisions of this Section 4.2.3, shall be excluded from Operating
Expenses to the extent the sum of such costs of repairs and replacements exceeds
Two Dollars ($2.00) per square foot of rentable area of the Building for any
calendar year and provided further that if the amount of the deductible exceeds
that annual limitation, Landlord may carry over the unrecovered portion of the
deductible into subsequent years and recover them from Tenant subject to the
annual limitation provided for in this clause (Z).

 

 

 



 13 

 

 

4.2.4           "Utility Expenses" shall mean all actual charges for utilities
for the Project including the Common Areas, calculated assuming the Project is
ninety-five percent (95%) occupied, including but not limited to water, sewer
and electricity, and the costs of heating, ventilating and air conditioning and
other utilities (but excluding those charges for which tenants are individually
responsible) as well as related fees, assessments and surcharges.

 

4.2.5           Taxes.

 

4.2.5.1          "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or incurred during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

 

4.2.5.2              Tax Expenses shall include, without limitation, any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies.

 

4.2.5.3              Any costs and expenses (including, without limitation,
reasonable attorneys' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are paid. Refunds of Tax Expenses shall be credited against Tax
Expenses and refunded to Tenant regardless of when received, based on the
Expense Year to which the refund is applicable, provided that in no event shall
the amount to be refunded to Tenant for any such Expense Year exceed the total
amount paid by Tenant as Additional Rent under this Article 4 for such Expense
Year. If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord within thirty (30) days after demand
Tenant's Share of any such increased Tax Expenses included by Landlord as Tax
Expenses pursuant to the terms of this Lease. Notwithstanding anything to the
contrary contained in this Section 4.2.4 (except as set forth in
Section 4.2.4.1, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord's general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, and (iii) any items paid by
Tenant under Section 4.5 of this Lease. Throughout the Term of this Lease,
Landlord will, as part of Tax Expenses, endeavor to obtain reductions in Tax
Expenses by seeking reductions in the assessed value of the Property under
Proposition 8 in those circumstances in which it is commercially reasonable to
do so.

 

4.3                Cost Pools. Landlord shall have the right, from time to time,
to equitably allocate some or all of the Direct Expenses for the Building and
Project among different portions or occupants of the Building and Project,
including retail and office areas (the "Cost Pools"), in Landlord's reasonable
discretion. The Direct Expenses within each such Cost Pool shall be allocated
and charged to the tenants within such Cost Pool in an equitable manner.
Additionally, Landlord shall have the right, from time to time, to equitably
allocate some or all of the Direct Expenses for the Building and Project among
different buildings within the Project, in Landlord's reasonable discretion, in
which event Tenant's Share shall be based on the Building's share of such Direct
Expenses, as so allocated.

 

 

 



 14 

 

 

4.4                Calculation and Payment of Additional Rent.

 

4.4.1           Statement of Actual Direct Expenses and Payment by Tenant.
Landlord shall endeavor to give to Tenant following the end of each Expense
Year, a statement (the "Statement") which shall state in reasonable detail the
Direct Expenses incurred or accrued for such preceding Expense Year. If for any
Expense Year ending or commencing within the Lease Term, Tenant's Share of
Direct Expenses for such Expense Year exceeds the Estimated Direct Expenses
actually paid by Tenant and received by Landlord, then Tenant shall pay to
Landlord, in the manner set forth hereinbelow, and as Additional Rent, an amount
equal to the excess (the "Excess"). Notwithstanding the foregoing, Landlord and
Tenant hereby acknowledge and agree that the failure of Landlord to timely
furnish the Statement for any Expense Year shall not prejudice Landlord or
Tenant from enforcing its rights under this Article 4. Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term, if
an Excess is present, Tenant shall pay, with its next installment of Base Rent
due, the full amount of the Excess for such Expense Year. Even though the Lease
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Share of Direct Expenses for the Expense Year
in which this Lease terminates, if an Excess if present, Tenant shall
immediately pay to Landlord such amount following receipt by Tenant of the
Statement setting forth the Excess. In the event that a Statement shall indicate
that Tenant has paid more as Estimated Direct Expenses than Tenant's Share of
Direct Expenses in connection with any Expense Year (an "Overage"), Tenant shall
receive a credit against the Rent next due under this Lease in the amount of
such Overage (or, in the event that this Lease shall have terminated, Tenant
shall receive a refund from Landlord in the amount of such Overage). The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term. Notwithstanding the immediately preceding
sentence, Tenant shall not be responsible for Tenant's Share of any Direct
Expenses attributable to any Expense Year which are first billed to Tenant more
than twenty-four (24) months after the end of the Expense Year to which such
Direct Expenses relate, except where the failure to provide such billing as to
any particular item is beyond Landlord's reasonable control (e.g., tax
assessments that are late in arriving from the tax assessor), in which case such
24-month limit shall not be applicable.

 

4.4.2           Statement of Estimated Direct Expenses. In addition, Landlord
shall endeavor to give Tenant within sixty (60) days following the commencement
of each Expense Year a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's estimate (the "Estimate") of what
the total amount of Direct Expenses for the then-current Expense Year shall be
(the "Estimated Direct Expenses"). The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this
Article 4, nor shall Landlord be prohibited from revising any Estimate Statement
or Estimated Direct Expenses theretofore delivered to the extent necessary (but
not more often than two [2] times per Expense Year). Thereafter, Tenant shall
pay, within thirty (30) days following Tenant's receipt of such Estimate
Statement, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts already paid pursuant to the last sentence
of this Section 4.4.2). Such fraction shall have as its numerator the number of
months which have elapsed in such current Expense Year, including the month of
such payment, and twelve (12) as its denominator. Until a new Estimate Statement
is furnished (which Landlord shall have the right to deliver to Tenant at any
time, but not more often than two [2] times per Expense Year), Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the total Estimated Direct Expenses set forth in the previous Estimate
Statement delivered by Landlord to Tenant.

 

4.5                Taxes and Other Charges for Which Tenant Is Directly
Responsible.

 

4.5.1           Tenant shall be liable for and shall pay before delinquency,
taxes levied against Tenant's equipment, furniture, trade fixtures and any other
personal property located in or about the Premises. If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

 

 

 

 



 15 

 

 

4.5.2           If the tenant improvements in the Premises, whether installed
and/or paid for by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to Landlord's "building standard" in other space in the Building are
assessed (the "Building Standard Amount"), then the Tax Expenses levied against
Landlord or the property by reason of such excess assessed valuation shall be
deemed to be taxes levied against personal property of Tenant and shall be
governed by the provisions of Section 4.5.1, above. To the extent Landlord
enforces the terms of Section 4.5.2 against Tenant, Landlord shall not include
in Tax Expenses any taxes assessed against other tenant improvements in space
within the Building which may be occupied by tenants that are in excess of the
Building Standard Amount.

 

4.5.3           Notwithstanding any contrary provision herein, Tenant shall pay
prior to delinquency any (i) rent tax or sales tax, service tax, transfer tax or
value added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

 

4.6                Landlord's Books and Records. Within two hundred ten (210)
days after receipt of a Statement by Tenant, if Tenant disputes the amount of
Direct Expenses set forth in the Statement, an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm and which accountant shall not be compensated on a
contingency fee or similar basis related to the result of such audit),
designated by Tenant, may, after reasonable notice to Landlord and at reasonable
times subject to Landlord's reasonable scheduling requirements, inspect
Landlord's records at Landlord's offices; provided that Tenant is not then in
Default under this Lease and Tenant has paid all amounts required to be paid
under the applicable Statement; and further provided that such inspection must
be completed within sixty (60) days after Landlord's records are made available
to Tenant. Tenant agrees that any records of Landlord reviewed under this
Section 4.6 shall constitute confidential information of Landlord, which Tenant
shall not disclose, nor permit to be disclosed by Tenant or Tenant's accountant.
If, within thirty (30) days after such inspection, Tenant notifies Landlord in
writing that Tenant still disputes such Direct Expenses included in the
Statement, then a certification as to the proper amount shall be made, at
Tenant's expense, by an independent certified public accountant mutually
selected by Landlord and Tenant in their reasonable discretion, which
certification shall be final and conclusive; provided, however, if the actual
amount of Direct Expenses due for that Expense Year, as determined by such
certification, is determined to have been overstated by more than five percent
(5%), then Landlord shall pay the costs associated with such certification.
Tenant's failure (i) to take exception to any Statement within two hundred
ten (210) days after Tenant's receipt of such Statement or (ii) to timely
complete its inspection of Landlord's records or (iii) to timely notify Landlord
of any remaining dispute after such inspection shall be deemed to be Tenant's
approval of such Statement and Tenant, thereafter, waives the right or ability
to dispute the amounts set forth in such Statement, which Statement shall be
considered final and binding. Notwithstanding anything in this Section 4.6 to
the contrary, Tenant may not inspect Landlord's records pursuant to this
Section 4.6 more than once during each Expense Year.

 

4.7                Tenant's Payment of Certain Tax Expenses (Proposition 13
Protection). Notwithstanding anything to the contrary contained in this Lease,
in the event that, at any time prior to or during the first (1st) Lease Year,
any change in ownership of the Building is consummated, and as a result thereof,
and to the extent that in connection therewith, the Building is reassessed (the
"Reassessment") for real estate tax purposes by the appropriate governmental
authority pursuant to the terms of Proposition 13, then the terms of this
Section 4.7 shall apply to such Reassessment of the Building. For purposes of
this Section 4.7, the term "Lease Year" shall mean each consecutive twelve (12)
month period during the Lease Term.

 

4.7.1           The Tax Increase. For purposes of this Section 4.7, the term
"Tax Increase" shall mean that portion of the Tax Expenses, as calculated
immediately following the Reassessment, which is attributable solely to the
Reassessment. Accordingly, the term Tax Increase shall not include any portion
of the Tax Expenses, as calculated immediately following the Reassessment, which
is attributable (i) to the initial assessment of the value of the Building, the
"Base, Shell and Core," as that term is defined in Section 1 of the Tenant Work
Letter, of the Building or the tenant improvements located in the Building,
(ii) to assessments which were pending immediately prior to the Reassessment
which assessments were conducted during, and included in, such Reassessment, or
which assessments were otherwise rendered unnecessary following the
Reassessment, (iii) to the annual inflationary increase of real estate taxes,
but not in excess of two percent (2.0%) per annum, or (iv) to Tax Expenses
calculated prior to the Reassessment without including any Proposition 8
reduction.

 

 

 

 



 16 

 

 

4.7.2           Protection. During the first (1st) Lease Year, Tenant shall not
be obligated to pay any portion of the Tax Increase.

 

4.7.3           Landlord's Right to Purchase the Proposition 13 Protection
Amount Attributable to a Particular Reassessment. The amount of Tax Expenses
which Tenant is not obligated to pay or will not be obligated to pay during the
Lease Term in connection with a particular Reassessment pursuant to the terms of
this Section 4.7, shall be sometimes referred to hereinafter as a
"Proposition 13 Protection Amount." If the occurrence of a Reassessment is
reasonably foreseeable by Landlord and the Proposition 13 Protection Amount
attributable to such Reassessment can be reasonably quantified or estimated for
each Lease Year commencing with the Lease Year in which the Reassessment will
occur, the terms of this Section 4.7.3 shall apply to each such Reassessment.
Upon notice to Tenant, Landlord shall have the right to purchase the
Proposition 13 Protection Amount relating to the applicable Reassessment (the
"Applicable Reassessment"), at any time during the Lease Term, by paying to
Tenant an amount equal to the "Proposition 13 Purchase Price," as that term is
defined below, provided that the right of any successor of Landlord to exercise
its right of repurchase hereunder shall not apply to any Reassessment which
results from the event pursuant to which such successor of Landlord became the
Landlord under this Lease. As used herein, "Proposition 13 Purchase Price" shall
mean the present value of the Proposition 13 Protection Amount remaining during
the Lease Term, as of the date of payment of the Proposition 13 Purchase Price
by Landlord. Such present value shall be calculated (i) by using the portion of
the Proposition 13 Protection Amount attributable to each remaining Lease Year
(as though the portion of such Proposition 13 Protection Amount benefited Tenant
at the end of each Lease Year), as the amounts to be discounted, and (ii) by
using discount rates for each amount to be discounted equal to (A) the average
rates of yield for United States Treasury Obligations with maturity dates as
close as reasonably possible to the end of each Lease Year during which the
portions of the Proposition 13 Protection Amount would have benefited Tenant,
which rates shall be those in effect as of Landlord's exercise of its right to
purchase, as set forth in this Section 4.7.3, plus (B) two percent (2%) per
annum. Upon such payment of the Proposition 13 Purchase Price, the provisions of
Section 4.7.2 of this Lease shall not apply to any Tax Increase attributable to
the Applicable Reassessment. Since Landlord is estimating the Proposition 13
Purchase Price because a Reassessment has not yet occurred, then when such
Reassessment occurs, if Landlord has underestimated the Proposition 13 Purchase
Price, then upon notice by Landlord to Tenant, Tenant's Rent next due shall be
credited with the amount of such underestimation, and if Landlord overestimates
the Proposition 13 Purchase Price, then upon notice by Landlord to Tenant,
Tenant's Rent next due shall be increased by the amount of the overestimation.

 

ARTICLE 5

 
USE OF PREMISES

 

5.1                Permitted Use. Tenant shall be entitled to use the Premises
solely for the Permitted Use and Tenant shall not use or permit the Premises or
the Project to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which may be withheld in Landlord's sole
discretion. The Permitted Use shall include, without limitation, filming,
recording and editing of podcasts, webcasts, and other audio and video content
and the transmission of that content by means other than a traditional
television or radio transmission antenna. Subject to Tenant's compliance with
the terms of Article 8 below, the Premises may include a soundproof studio to be
used for such purposes.

 

5.2                Prohibited Uses. The uses prohibited under this Lease shall
include, without limitation, use of the Premises or a portion thereof for
(i) offices of any agency or bureau of the United States or any state or
political subdivision thereof; (ii) offices or agencies of any foreign
governmental or political subdivision thereof; (iii) offices of any health care
professionals or service organization; (iv) schools or other training facilities
which are not ancillary to corporate, executive or professional office use;
(v) retail or restaurant uses; (vi) traditional communications firms such as
radio and/or television stations (provided that this shall not limit the
communications uses described in Section 5.1 above), or (vii) an executive
suites subleasing business or operation. Tenant shall not allow occupancy
density of use of the Premises which is greater than the average density of the
other tenants of the Building. Tenant further covenants and agrees that Tenant
shall not use, or suffer or permit any person or persons to use, the Premises or
any part thereof for any use or purpose contrary to the provisions of the Rules
and Regulations set forth in Exhibit D, attached hereto, as the same may be
amended by Landlord from time to time (subject to the limitations on those
amendments contained in Exhibit D, attached hereto), or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project) including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way damage the
reputation of the Project or obstruct or interfere with the rights of other
tenants or occupants of the Building, or injure or annoy them or use or allow
the Premises to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall comply with all recorded covenants, conditions, and
restrictions now or hereafter affecting the Project, so long as any such
covenants, conditions and restrictions executed after the date of this Lease do
not materially and adversely affect Tenant's access to the Premises or use of
the Premises for the Permitted Use or materially and unreasonably derogate from
the rights of Tenant under this Lease.

 

 

 



 17 

 

 

Tenant agrees that the Premises shall not be used for the use, growing,
producing, processing, storing (short or long term), distributing, transporting,
or selling of cannabis, cannabis derivatives, or any cannabis containing
substances ("Cannabis"), or any office uses related to the same, nor shall
Tenant permit, allow or suffer, any of Tenant's officers, employees, agents,
servants, licensees, subtenants, concessionaires, contractors and invitees to
bring any Cannabis onto the Premises, the Building or any portion of the
Project. Without limiting the foregoing, the prohibitions in this paragraph
shall apply to all Cannabis, whether such Cannabis is legal for any purpose
whatsoever under state or federal law or both.

 

5.3                Hazardous Materials; Tenant. Except for ordinary and general
office supplies typically used in the ordinary course of business within office
buildings, such as copier toner, liquid paper, glue, ink and common household
cleaning materials (some or all of which may constitute "Hazardous Materials" as
defined in this Lease), Tenant agrees not to cause or knowingly permit any
Hazardous Materials to be brought upon, stored, used, handled, generated,
released or disposed of on, in, under or about the Premises, the Building, the
Common Areas or any other portion of the Project by Tenant, its agents,
employees, subtenants, assignees, licensees, contractors or invitees
(collectively, "Tenant's Parties"), without the prior written consent of
Landlord, which consent Landlord may withhold in its sole and absolute
discretion. Upon the expiration or earlier termination of this Lease, Tenant
agrees to promptly remove from the Premises, the Building and the Project, at
its sole cost and expense, any and all Hazardous Materials, including any
equipment or systems containing Hazardous Materials which are installed, brought
upon, stored, used, generated or released upon, in, under or about the Premises,
the Building and/or the Project or any portion thereof by Tenant or any of
Tenant's Parties. To the fullest extent permitted by law, Tenant agrees to
promptly indemnify, protect, defend and hold harmless Landlord and Landlord's
partners, officers, directors, employees, agents, successors and assigns
(collectively, "Landlord Indemnified Parties") from and against any and all
claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including, without limitation, clean-up,
removal, remediation and restoration costs, sums paid in settlement of claims,
attorneys' fees, consultant fees and expert fees and court costs) which arise or
result from the presence of Hazardous Materials on, in, under or about the
Premises, the Building or any other portion of the Project and which are caused
or permitted by Tenant or any of Tenant's Parties. Tenant agrees to promptly
notify Landlord of any release of Hazardous Materials at the Premises, the
Building or any other portion of the Project which Tenant becomes aware of
during the Lease Term, whether caused by Tenant or any other persons or
entities. In the event of any release of Hazardous Materials caused or permitted
by Tenant or any of Tenant's Parties, Landlord shall have the right, but not the
obligation, to cause Tenant to immediately take all steps Landlord deems
necessary or appropriate to remediate such release and prevent any similar
future release to the satisfaction of Landlord and Landlord's mortgagee(s). As
used in this Lease, the term "Hazardous Materials" shall mean and include any
hazardous or toxic materials, substances or wastes as now or hereafter
designated under any law, statute, ordinance, rule, regulation, order or ruling
of any agency of the state in which the Building is located, the United States
Government or any local governmental authority, including, without limitation,
asbestos, petroleum, petroleum hydrocarbons and petroleum based products, urea
formaldehyde foam insulation, polychlorinated biphenyls ("PCBs"), and freon and
other chlorofluorocarbons. The provisions of this Section 5.3 will survive the
expiration or earlier termination of this Lease. Notwithstanding anything
contained in this Section 5.3 to the contrary, Tenant shall have no obligation
under this Lease arising from or related to Hazardous Materials, to the extent,
if any, such Hazardous Materials were (i) located in or about the Premises, the
Building, or the Project prior to the Early Access Period, and (ii) neither
Tenant nor any of the Tenant Parties cause, contribute to or participate in, as
the case may be, the handling, generation, storage, disposal or release of same.

 

5.4                Hazardous Materials; Landlord. Landlord represents and
warrants to Tenant that, without independent investigation or inquiry
whatsoever, it has no current, actual knowledge of the presence of Hazardous
Materials in, on or at the Premises, Building or Project in excess of legally
permissible levels as of the date of execution of this Lease. Subject to the
limitations set forth in Section 29.13 of this Lease, Landlord agrees to
indemnify and hold Tenant harmless from and against any and all liability,
claims, damages, losses or causes of action whatsoever (except consequential
damages, including, without limitation, lost profits) incurred by Tenant by
reason of any unlawful Hazardous Materials on or in the Premises, the Building
or the Project prior to Tenant's first entry into the Premises, or thereafter
introduced in, on or at the Premises, the Building or the Project by Landlord or
any Landlord Indemnified Parties.

 

 

 

 



 18 

 

 

ARTICLE 6

 
SERVICES AND UTILITIES

 

6.1                Standard Tenant Services. Landlord (or Landlord's property
manager) shall provide the following services on all days (unless otherwise
stated below) during the Lease Term as part of Direct Expenses.

 

6.1.1           Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating
and air conditioning ("HVAC") when necessary for normal (i.e., as regulated by
OSHA) comfort for customary office use in the Premises from 8:00 A.M. to
6:00 P.M. Monday through Friday, and on Saturdays from 9:00 A.M. to 1:00 P.M.
(collectively, the "Building Hours"), except for the date of observation of New
Year's Day, Presidents' Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and, at Landlord's discretion, other nationally
recognized holidays observed by landlords of Comparable Buildings (collectively,
the "Holidays"). Notwithstanding the foregoing, (a) Landlord shall not be
required to furnish the Building with HVAC during Saturdays, unless requested by
Tenant in writing prior to 4:00 P.M. on the immediately preceding business day,
and (b) subject to the terms hereof, Tenant's use of HVAC during the period from
9:00 a.m. to 1:00 p.m. on Saturdays shall be free of charge if timely requested.

 

6.1.2           Landlord shall provide adequate electrical wiring and facilities
for normal general office use and electricity at levels consistent with normal
general office use, as reasonably determined by Landlord, provided that (i) the
demand electrical load of the incidental use equipment does not exceed an
average of four and one-half (4.5) watts per usable square foot of the Premises
during the Building Hours, calculated on a monthly basis, and the electricity so
furnished for incidental use equipment will be at two hundred seventy-seven
(277) volts and no electrical circuit for the supply of such incidental use
equipment (other than customary office equipment) will require a current
capacity exceeding twenty (20) amperes, and (ii) the demand electrical load of
Tenant's lighting fixtures does not exceed an average of one and one-half (1.5)
watts per usable square foot of the Premises during the Building Hours,
calculated on a monthly basis, and the electricity so furnished for Tenant’s
lighting will be at two hundred seventy-seven (277) volts. Tenant shall bear the
cost of replacement of lamps, starters and ballasts for non-Building standard
lighting fixtures within the Premises.

 

6.1.3           Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes and for any business office
type kitchens in the Premises and the Common Areas.

 

6.1.4           Landlord shall provide janitorial services five (5) days a week
(i.e., Sunday through Thursday) to the Premises and the Common Areas, except on
the date of observation of the Holidays, and window washing services in a manner
consistent with other Comparable Buildings in the vicinity of the Building.

 

6.1.5           Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service during the Building Hours, except on Holidays, and
shall have one elevator available at all other times, except on the Holidays.

 

6.1.6           Landlord shall provide nonexclusive freight elevator service
subject to scheduling by Landlord.

 

Tenant shall reasonably cooperate fully with Landlord at all times and abide by
all reasonable regulations and requirements that Landlord may reasonably
prescribe for the proper functioning and protection of the HVAC, electrical,
mechanical and plumbing systems.

 

Notwithstanding the foregoing, upon prior written request by Tenant, cleaning
and janitorial services for the Premises, including regular removal of trash and
debris, shall be performed and obtained, at Tenant's sole cost and expense, by
or through Tenant or Tenant's janitorial contractors. The janitorial contractor
and the contract for same must be approved in writing by Landlord in advance.

 

 

 

 



 19 

 

 

6.2                Overstandard Tenant Use. Tenant shall not, without Landlord's
prior written consent, use equipment or lighting which uses electricity in
excess of that provided in Section 6.1.2 or which may materially affect the
temperature otherwise maintained by the air conditioning system or materially
increase the water normally furnished for the Premises by Landlord (or
Landlord's property manager) pursuant to the terms of Section 6.1 of this Lease.
If such consent is given, Landlord (or Landlord's property manager) shall have
the right to install supplementary air conditioning units or other facilities in
the Premises, including supplementary or additional metering devices, and the
cost thereof, including the cost of installation, operation and maintenance,
increased wear and tear on existing equipment and other similar charges, shall
be paid by Tenant to Landlord (or Landlord's property manager) upon billing by
Landlord (or Landlord's property manager). Subject to the terms hereof, if
Tenant uses water, electricity, heat or air conditioning in excess of that
supplied by Landlord (or Landlord's property manager) pursuant to Section 6.1 of
this Lease, or if Tenant shall install and/or operate in the Premises any
equipment which shall have an electrical consumption greater than that of normal
general office equipment, Tenant shall pay to Landlord (or Landlord's property
manager), within thirty (30) days after billing, the actual cost of such excess
consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption. Prior to installing any equipment to supply excess consumption as
provided above in this Section 6.2, Landlord shall give Tenant thirty (30) days'
prior written notice of Landlord's intention to install that equipment. If
within ten (10) days after delivery of that notice Tenant provides Landlord with
Tenant's written agreement to eliminate such excess consumption and Tenant
actually eliminates that excess consumption later than the date Tenant provides
that written agreement, Landlord agrees to forbear from installing that
equipment so long as that excess consumption does not recur. In the event
Landlord (or Landlord's property manager) reasonably believes that Tenant is
consuming excess services, Landlord shall first notify Tenant in writing and
shall give Tenant the opportunity to reduce the excess consumption. If such
consumption is not reduced in a timely fashion in Landlord (or Landlord's
property manager's) reasonable judgment, Landlord may, at Tenant's sole cost and
expense, install devices to separately meter Tenant's use of such services. If
it is determined that Tenant is consuming services in excess of those required
to be provided hereunder, Tenant shall pay the cost of such excess consumption
directly to Landlord (or Landlord's property manager), within thirty (30) days
of billing, at the rates charged by the public utility company furnishing the
same. Tenant's use of electricity shall never exceed the capacity (as Landlord
is required to provide subject to and in accordance with the terms of Section
6.1.2 above) of the feeders to the Project or the risers or wiring installation,
and subject to the terms of Section 29.32, below, Tenant shall not install or
use or permit the installation or use of any electronic data processing
equipment in the Premises, without the prior written consent of Landlord. If
Tenant desires to use heat, ventilation or air conditioning during hours other
than those for which Landlord (or Landlord's property manager) is obligated to
supply such utilities pursuant to the terms of Section 6.1 of this Lease ("After
Hours HVAC"), Tenant shall give Landlord such prior notice, if any, as Landlord
shall from time to time establish as appropriate, of Tenant's desired use in
order to supply such After Hours HVAC, and Landlord (or Landlord's property
manager) shall supply such After Hours HVAC to Tenant on an hourly basis and
(subject to a four (4) hour minimum for usage not immediately preceding or
following Building Hours ) at such hourly cost to Tenant (which shall be treated
as Additional Rent) as Landlord shall from time to time establish (the "After
Hours HVAC Rate"). Landlord and Tenant acknowledge that, as of the date of this
Lease, the After Hours HVAC Rate is $75.00 per hour with a four (4)-hour minimum
charge for usage not immediately preceding or following Building Hours.
Hereafter, the After Hours HVAC Rate shall increase only to the extent Landlord
reasonably determines that its actual cost of providing such After-Hours HVAC
increases.

 

6.3                Interruption of Use. Tenant agrees that Landlord (or
Landlord's property manager) shall not be liable for damages, by abatement of
Rent (except as expressly provided in Section 19.7.2 below) or otherwise, for
failure to furnish or delay in furnishing any service (including telephone and
telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by breakage, repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Building or Project after reasonable effort to do so, by
any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause;
and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant's use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease. Furthermore, Landlord (or Landlord's property manager) shall not be
liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6. Landlord (or Landlord's property manager) may comply with
voluntary controls or guidelines promulgated by any governmental entity relating
to the use or conservation of energy, water, gas, light or electricity or the
reduction of automobile or other emissions without creating any liability of
Landlord (or Landlord's property manager) to Tenant under this Lease, provided
that the Premises are not thereby rendered untenantable.

 

 

 



 20 

 

 

 

6.4                Access. Subject to the terms of this Lease, Tenant shall have
access to the Premises 24 hours per day, 7 days per week, 365 days per year.

 

6.5                Supplemental Access System. Subject to Tenant's compliance
with the terms of this Section 6.5 and Article 8, and subject to Landlord's
prior written approval of the plans and specifications therefor, Tenant shall
have the right to install a security or access system ("Supplemental Access
System") for the Premises only at Tenant's own expense, and with Landlord's
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), provided that: (a) no structural changes to the
Building shall be made; (b) Tenant shall supply Landlord with accessibility for
emergency purposes and to the extent required for Landlord to perform its
obligations under this Lease; (c) such Supplemental Access System shall not
materially interfere with or adversely affect any existing security and/or
access system serving the Building as of the date of installation of Tenant's
Supplemental Access System; and (d) if any components of Tenant's Supplemental
Access System are located outside of the Premises, Landlord's consent may be
withheld in its sole and absolute discretion. Notwithstanding the terms of
Article 8, Tenant shall not be required to remove the Supplemental Access System
from the Premises upon expiration of the Lease Term. Tenant shall indemnify,
defend, protect and hold Landlord harmless from and against any claims, damages,
judgments, suits, causes of action, losses, liabilities and expenses, including
attorneys' fees and court costs arising out of any Supplemental Access System
installed and maintained by Tenant at the Premises.

 

6.6                Security Service. As of the date hereof, Landlord provides
driving roving guards for the Project during hours and on days reasonably
determined by Landlord consistent with the practices of other landlords of
Comparable Buildings ("Security Service"). Tenant acknowledges and agrees that:
(i) Landlord does not provide separate security service for the Building,
(ii) security personnel are not stationed at permanent positions within the
Building or the Project, (iii) the Security Service does not constitute a
covenant, warranty or promise that such services will be provided for the
Project at all times, and is subject to change without notice, except as
provided below, (iv) Tenant is responsible for conducting itself in a reasonable
manner under all circumstances to avoid risk of injury to persons or damage to
property, and (v) Tenant is responsible for securing and insuring its own
personal property and for obtaining commercial general liability insurance for
injury and/or death to persons and damage to property as provided in this Lease.
Accordingly, Landlord shall not be liable to Tenant for any loss or damage,
including the theft of Tenant's property, arising out of or in connection with
the failure of the Security Service and/or any other security services. The
Security Service and/or the termination thereof shall not in any way alter the
respective rights, obligations or liabilities of Landlord and Tenant under this
Lease. If the Security Service is discontinued, then Landlord agrees to
continuously maintain security services for the Project materially consistent
with the existing Security Service or security services provided to Comparable
Buildings, as reasonably determined by Landlord. Subject to the immediately
preceding sentence, Landlord shall have the right, at Landlord’s sole
discretion, to increase, decrease, eliminate or otherwise modify the amount
and/or type of any security services provided to the Project by Landlord. If
Landlord elects to provide security to the Building, then Tenant expressly
acknowledges that Landlord shall not be deemed to have warranted the efficiency
of any security personnel, service, procedures or equipment and Landlord shall
not be liable in any manner for the failure of any such security personnel,
services, procedures or equipment to prevent or control, or apprehend anyone
suspected of personal injury, property damage or any criminal conduct in, on or
around the Building. The cost of any security services provided by Landlord for
the benefit of the Building and/or the Project shall be included as a part of
Operating Expenses.

 

 

 

 



 21 

 

 

ARTICLE 7


 
REPAIRS

 

7.1                Tenant's Repairs. Subject to Section 7.2 and Article 24,
Tenant shall, at Tenant's own expense, pursuant to the terms of this Lease,
including without limitation Article 8 hereof, keep the interior nonstructural
portions of the Premises, including all improvements, fixtures and furnishings
therein, in good order, repair and condition at all times during the Lease Term,
reasonable wear and tear and damage caused by casualty (which shall be governed
by the terms of Article 11 below) excepted. In addition, subject to Section 7.2
below, Tenant shall, at Tenant's own expense, but under the supervision and
subject to the prior approval of Landlord, and within any reasonable period of
time specified by Landlord, pursuant to the terms of this Lease, including
without limitation Article 8 hereof, promptly and adequately repair all damage
to the Premises and replace or repair all damaged, broken, or worn fixtures and
appurtenances, except for damage caused by ordinary wear and tear or beyond the
reasonable control of Tenant, and (ii) damage by fire or other casualty (which
shall be governed by the terms of Article 11 below); provided however, that, at
Landlord's option, or if Tenant fails to make such repairs, Landlord (or
Landlord's property manager) may, but need not, make such repairs and
replacements, and Tenant shall pay Landlord (or Landlord's property manager) the
cost thereof, including a percentage of the cost thereof (to be uniformly
established for the Building and/or the Project) sufficient to reimburse
Landlord (or Landlord's property manager's) for all overhead, general
conditions, fees and other costs or expenses arising from Landlord's (or
Landlord's property manager) involvement with such repairs and replacements
forthwith upon being billed for same. Landlord may, but shall not be required
to, upon reasonable prior notice, enter the Premises at all reasonable times to
make such repairs, alterations, improvements or additions to the Premises or to
the Project or to any equipment located in the Project as Landlord shall desire
or deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree.

 

7.2                Landlord's Repairs. Landlord shall at all times during the
Lease Term maintain in good condition and operating order the structural
portions of the Building, including, without limitation, the foundation, floor
slabs, ceilings, roof, curtain wall, exterior glass and mullions, columns,
beams, shafts (including elevator shafts), elevator cabs, stairs (except
internal stairways installed in the Premises), escalators, public men's and
women's restrooms, Building mechanical, electrical, telephone and janitorial
closets, and all Common Areas (collectively, the "Building Structure"), and the
base Building mechanical, electrical, life safety, plumbing, sprinkler and HVAC
systems which were not installed by the Tenant Parties, are not exclusively
located in the Premises and do not exclusively service the Premises
(collectively, the "Building Systems"). Except as specifically set forth in this
Lease to the contrary, Tenant shall not be required to repair the Building
Structure and/or the Building Systems except to the extent required because of
Tenant's use of the Premises for other than normal and customary business office
operations. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.

 

7.3                Tenant's Self-Help Rights. Notwithstanding the provisions of
Section 7.1, above, if Tenant provides written notice to Landlord of an event or
circumstance which requires the action of Landlord with respect to repair and/or
maintenance required on any floor of the Building on which the Premises are
located, including repairs to the Building Structure and/or Building System
located on such floors, which event or circumstance with respect to the Building
Structure or Building System materially or adversely affects the conduct of
Tenant's business from the Premises, and if Landlord fails to commence
corrective action within a reasonable period of time, given the circumstances,
after the receipt of such written notice, but in any event not later than thirty
(30) days after receipt of such written notice, then Tenant may proceed to take
the required action upon delivery of an additional five (5) days' prior written
notice to Landlord specifying that Tenant is taking such required action, and if
such action was required under the terms of this Lease to be taken by Landlord
and was not commenced by Landlord within such five (5) day period and thereafter
diligently pursued to completion, then Tenant shall be entitled to prompt
reimbursement by Landlord of Tenant's reasonable costs and expenses in taking
such action; provided, however, in cases of emergency involving imminent threat
of serious injury or damage to persons or property within the Premises
(collectively, "Emergency Repairs"), Landlord shall have only one (1) business
day after receipt of such notice or such later period of time as is reasonably
necessary to commence such corrective action. In the event Tenant takes such
action, Tenant shall use only those contractors used by Landlord in the Building
for similar work unless such contractors are unwilling or unable to perform such
work, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in Comparable
Buildings. Promptly following completion of any work taken by Tenant pursuant to
the terms of this Section 7.3, Tenant shall deliver a detailed invoice of the
work completed, the materials used and the costs relating thereto. If Landlord
does not deliver a detailed written objection to Tenant within thirty (30) days
after receipt of an invoice from Tenant, then Tenant shall have the right to
deduct the amount set forth in such invoice from Rent payable by Tenant under
this Lease, which right shall be Tenant's sole remedy in such instance. If,
however, Landlord delivers to Tenant, within thirty (30) days after receipt of
Tenant's invoice, a written objection to the payment of such invoice, setting
forth with reasonable particularity Landlord's reasons for its claim that such
action did not have to be taken by Landlord pursuant to the terms of this Lease
or that the charges are excessive (in which case Landlord shall pay the amount
it contends would not have been excessive), then Tenant shall not then be
entitled to such deduction from Rent, but rather, as Tenant's sole remedy,
Tenant may proceed to institute arbitration pursuant to Section 7.4 below to
determine and collect the amount, if any, of such reimbursement. In the event
Tenant prevails in such arbitration and receives a monetary arbitration award
against Landlord, then Landlord shall pay such arbitration award to Tenant
within thirty (30) days of date such arbitration award is issued. If such
arbitration award is not so paid, then, notwithstanding any contrary provision
of this Lease, Tenant shall be entitled to offset against the Rent payable under
this Lease the amount of such monetary arbitration award together with interest
which shall have accrued on such monetary arbitration award during the period
from and after the day after the date such monetary arbitration award was issued
through and including the date that Tenant offsets against the Rent the amount
of such monetary arbitration award, at the Interest Rate (provided any such
offset shall not exceed 75% of the Base Rent due under this Lease in any
calendar month).

 

 

 



 22 

 

 

7.4                Certain Arbitration. In the event that under Section 7.3 or
19.6, Landlord and Tenant are to arbitrate a dispute, such dispute shall be
resolved by expedited binding arbitration before a retired judge in the State of
California under the auspices of JAMS (or any successor to such organization, or
if there is no such successor, then to a comparable organization mutually agreed
upon by Landlord and Tenant) in Costa Mesa, California, according to the then
rules of commercial arbitration of such organization. JAMS shall be instructed
to complete the arbitration within thirty (30) days.

 

ARTICLE 8

 
ADDITIONS AND ALTERATIONS

 

8.1                Landlord's Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the "Alterations") without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than thirty (30) days prior to the commencement thereof, and
which consent shall not be unreasonably withheld by Landlord, provided it shall
be deemed reasonable for Landlord to withhold its consent to any Alteration
which adversely affects the structural portions or the systems or equipment of
the Building or is visible from the exterior of the Building. Notwithstanding
the foregoing, Tenant may make strictly cosmetic, non-structural alterations,
additions or improvements to the interior of the Premises (collectively, the
"Cosmetic Alterations") without Landlord's consent, provided that: (A) Tenant
delivers to Landlord written notice of such Cosmetic Alterations at least twenty
(20) days prior to the commencement thereof; (B) the aggregate cost of all such
Cosmetic Alterations during any twelve (12) consecutive month period does not
exceed Fifty Thousand Dollars ($50,000.00); (C) such Cosmetic Alterations shall
be performed by or on behalf of Tenant in compliance with the other provisions
of this Article 8; (D) such Cosmetic Alterations do not require the issuance of
a building permit or other governmental approval; (E) such Cosmetic Alterations
do not affect the Building Structure and/or the Building Systems; and (F) such
Cosmetic Alterations are not visible from the exterior of the Premises or the
Building. The construction of the initial improvements to the Premises shall be
governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.

 

8.2                Manner of Construction. Landlord may impose, at the time of,
and as a condition of, its consent to any and all Alterations or repairs of the
Premises or about the Premises, such requirements as Landlord in its reasonable
discretion may deem desirable, including, but not limited to, the requirement
that Tenant utilize for such purposes only contractors, subcontractors,
materials, mechanics and materialmen selected by Tenant from a list provided and
approved by Landlord, the requirement that upon Landlord's request, Tenant
shall, at Tenant's expense, remove such Alterations upon the expiration or any
early termination of the Lease Term, and the requirement that all Alterations
conform in terms of quality and style to the Building's standards established by
Landlord or the then-existing Tenant Improvements. If such Alterations will
involve the use of or disturb hazardous materials or substances existing in the
Premises, Tenant shall comply with Landlord's rules and regulations concerning
such hazardous materials or substances. Landlord's approval of the plans,
specifications and working drawings for Tenant's Alterations shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all Laws. Tenant shall construct such
Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the City of Irvine, all in conformance with Landlord's construction rules and
regulations and the plans and specifications previously approved by Landlord. In
the event Tenant performs any Alterations in the Premises which require or give
rise to governmentally required changes to the "Base Building," as that term is
defined below, then Landlord (or Landlord's property manager) shall, at Tenant's
expense, make such changes to the Base Building. The "Base Building" shall mean
the Building Structure and the Building Systems. In performing the work of any
such Alterations, Tenant shall have the work performed in such manner so as not
to obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas and in that respect, Landlord shall have the right,
in connection with the construction of any Alterations and/or any tenant
improvements constructed in the Premises pursuant to the terms of the Tenant
Work Letter, to require that all subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant and/or Landlord (unless Landlord elects
otherwise) be union labor in compliance with the then existing master labor
agreements. (As of the date of this Lease, only carpentry work requires union
labor.) Notwithstanding the foregoing, Landlord agrees that Tenant shall not be
obligated to use union contractors for furniture installation and Landlord
agrees to cooperate with Tenant in addressing any issues with the carpenters
union arising out of Tenant's use of non-union furniture installers. In addition
to Tenant's obligations under Article 9 of this Lease, upon completion of any
Alterations, Tenant agrees to cause a Notice of Completion to be recorded in the
office of the Recorder of the County of Orange in accordance with Section 8182
of the California Civil Code or any successor statute and furnish a copy thereof
to Landlord upon recordation, and timely give all notices required pursuant to
Section 8190 of the California Civil Code or any successor statute (failing
which, Landlord may itself execute and file such Notice of Completion and give
such notices on behalf of Tenant as Tenant's agent for such purpose), and Tenant
shall deliver to the Project management office a reproducible copy of the "as
built" drawings of the Alterations as well as all permits, approvals and other
documents issued by any governmental agency in connection with the Alterations.

 

 




 23 

 

 

8.3                Payment for Improvements. If payment is made directly to
contractors, Tenant shall comply with Landlord's requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors. Tenant shall pay for all overhead, general contractors, fees and
other costs and expenses `of the Alterations, and shall pay to Landlord a
Landlord supervision fee of three percent (3%) of the "hard costs" of the
Alterations.

 

8.4                Construction Insurance. In addition to the requirements of
Article 10 of this Lease, in the event that Tenant makes any Alterations, prior
to the commencement of such Alterations, Tenant shall provide Landlord with
evidence that Tenant carries "Builder's All Risk" insurance in an amount
reasonably approved by Landlord (not to exceed the amount of coverage typically
required by landlords of Comparable Buildings) covering the construction of such
Alterations, and such other insurance as Landlord may require, it being
understood and agreed that all of such Alterations shall be insured by Tenant
pursuant to Article 10 of this Lease immediately upon completion thereof. In
addition, with respect to the Alterations which (i) are performed by any
Transferee of Tenant which is other than a Permitted Transferee pursuant to
Section 14.6 below, and (ii) projected to cost in excess of $50,000.00, Landlord
may, in its discretion, require Tenant to obtain a lien and completion bond or
some alternate form of security satisfactory to Landlord in an amount sufficient
to ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

 

8.5                Landlord's Property. All Alterations, improvements, fixtures,
equipment and/or appurtenances which may be installed or placed in or about the
Premises, from time to time, shall be at the sole cost of Tenant and shall be
and become the property of Landlord. except that Tenant may remove any
Alterations, improvements, fixtures and/or equipment which Tenant can
substantiate to Landlord have not been paid for with any tenant improvement
allowance funds provided to Tenant by Landlord (including the Tenant Improvement
Allowance provided by Landlord to Tenant pursuant to the Tenant Work Letter),
provided Tenant repairs any damage to the Premises and Building caused by such
removal and returns the affected portion of the Premises to a reasonable
condition, reasonable wear and tear excepted. Notwithstanding the foregoing, all
of Tenant's personal property, including moveable furniture, trade fixtures, and
equipment not attached to the Building or the Premises, may be removed by Tenant
any time during the Lease Term, so long as Tenant repairs any damage to the
Premises resulting from such removal. Except as otherwise provided in this
Lease, Tenant shall not be obligated to restore the Premises (or any expansion
of the Premises), in any way, at the expiration of the Lease Term. In addition,
Tenant shall not be obligated to remove any IT/data cabling, signage,
telecommunication (provided any recording studio improvements exceeding the size
of the recording studio improvements indicated on the space plan attached hereto
as Exhibit A shall be removed by Tenant prior to the expiration or earlier
termination of the Lease Tern at Landlord's sole election) or security system
upon surrendering the Premises or any expansion of the Premises to Landlord.
Tenant hereby protects, defends, indemnifies and holds Landlord harmless from
any liability, cost, obligation, expense or claim of lien in any manner relating
to the installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.

 

ARTICLE 9

 
COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant (other than by Landlord or Landlord's contractors),
and shall protect, defend, indemnify and hold Landlord harmless from and against
any claims, liabilities, judgments or costs (including, without limitation,
reasonable attorneys' fees and costs) arising out of same or in connection
therewith. Tenant shall give Landlord notice at least twenty (20) days prior to
the commencement of any such work on the Premises (or such additional time as
may be necessary under applicable laws) to afford Landlord the opportunity of
posting and recording appropriate notices of non-responsibility. Tenant shall
remove any such lien or encumbrance by bond or otherwise within ten (10)
business days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof. The amount so
paid shall be deemed Additional Rent under this Lease payable within thirty (30)
days following written demand, without limitation as to other remedies available
to Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.

 

 



 24 

 

 

ARTICLE 10

 
INSURANCE

 

10.1            Indemnification and Waiver. Tenant hereby assumes all risk of
damage to property or injury to persons in, upon or about the Premises from any
cause whatsoever and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, and employees (collectively, "Landlord
Parties") shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant, except to the extent caused by the gross negligence or
willful misconduct of the Landlord Parties (subject to the provisions of
Section 10.5, below). Tenant shall indemnify, defend, protect, and hold harmless
the Landlord Parties from any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys' fees)
incurred in connection with or arising from any cause in, on or about the
Premises, any violation of any of the requirements, ordinances, statutes,
regulations or other laws, including, without limitation, any environmental
laws, any acts, omissions or negligence of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person (collectively,
"Tenant Parties"), in, on or about the Project or any breach of the terms of
this Lease by Tenant, either prior to, during, or after the expiration of the
Lease Term, provided that the terms of the foregoing indemnity shall not apply
to the gross negligence or willful misconduct of the Landlord Parties. Should
Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant's occupancy of the Premises, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
without limitation, its actual professional fees such as appraisers',
accountants' and attorneys' fees. Landlord shall indemnify, defend, protect, and
hold harmless Tenant and the Tenant Parties from any and all claims, loss, cost,
damage, expense and liability (including without limitation court costs and
reasonable attorneys' fees) arising from the negligence or willful misconduct of
any of the Landlord Parties in, on or about the Project, provided that the
foregoing defense and indemnity provision shall not apply to the negligence or
willful misconduct of the Tenant Parties. Notwithstanding anything to the
contrary set forth in this Lease, either party's agreement to indemnify the
other party as set forth in this Section 10.1 shall be ineffective to the extent
the matters for which such party agreed to indemnify the other party are covered
by insurance required to be carried by the non-indemnifying party pursuant to
this Lease. Further, Tenant's agreement to indemnify Landlord and Landlord's
agreement to indemnify Tenant pursuant to this Section 10.1 are not intended to
and shall not relieve any insurance carrier of its obligations under policies
required to be carried by Tenant or Landlord pursuant to the provisions of this
Lease, to the extent such policies cover the matters subject to the parties'
respective indemnification obligations; nor shall they supersede any
inconsistent agreement of the parties set forth in any other provision of this
Lease. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.

 

10.2            Tenant's Compliance with Landlord's Fire and Casualty Insurance.
Tenant shall, at Tenant's expense, comply with all customary insurance company
requirements pertaining to the use of the Premises. If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

 

10.3            Tenant's Insurance. Tenant shall maintain the following
coverages in the following amounts.

 

10.3.1           Commercial General Liability Insurance covering the insured
against claims of bodily injury, personal injury and property damage (including
loss of use thereof) arising out of Tenant's operations, and contractual
liabilities (covering the performance by Tenant of its indemnity agreements)
including a Broad Form endorsement covering the insuring provisions of this
Lease and the performance by Tenant of the indemnity agreements set forth in
Section 10.1 of this Lease, for limits of liability not less than:

 

Bodily Injury and

Property Damage Liability

$3,000,000 each occurrence

$3,000,000 annual aggregate

Personal Injury Liability

 

$3,000,000 each occurrence

$3,000,000 annual aggregate

0% Insured's participation

 

 

 



 25 

 

 

10.3.2           Special Form (Causes of Loss) Property Insurance covering
(i) all office furniture, business and trade fixtures, office equipment,
free-standing cabinet work, movable partitions, merchandise and all other items
of Tenant's property on the Premises installed by, for, or at the expense of
Tenant, (ii) the "Tenant Improvements," as that term is defined in the Tenant
Work Letter, and any other improvements which exist in the Premises as of the
Lease Commencement Date (excluding the Base Building) (the "Original
Improvements"), and (iii) all Alterations. Such insurance shall be for the full
replacement cost (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.

 

10.3.3           Worker's Compensation and Employer's Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.

 

10.4            Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. Such insurance shall (i) name Landlord, Landlord's
lender, and any other party the Landlord so specifies, as an additional insured,
including Landlord's managing agent, if any; (ii) specifically cover the
liability assumed by Tenant under this Lease, including, but not limited to,
Tenant's obligations under Section 10.1 of this Lease; (iii) be issued by an
insurance company having a rating of not less than A-:VIII in Best's Insurance
Guide or which is otherwise acceptable to Landlord and licensed to do business
in the State of California; (iv) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) be in form and
content reasonably acceptable to Landlord; and (vi) contain a cross-liability
endorsement or severability of interest clause acceptable to Landlord; provided,
any lapse in coverage shall be deemed self-insured by Tenant and Landlord shall
have the immediate right to procure replacement coverage at Tenant's cost.
Tenant shall deliver said policy or policies or certificates thereof to Landlord
on or before the Lease Commencement Date and at least thirty (30) days before
the expiration dates thereof. In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificate, Landlord may, at its
option, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor. Notwithstanding anything to the contrary herein, Tenant shall be
permitted to carry the insurance required by Sections 10.3.1 and 10.3.2, above,
under a "blanket" policy which also covers other locations of Tenant's business
operations, provided that the coverage afforded by reason of the use of such
"blanket" policy shall not be reduced or diminished from the amounts set forth
hereinabove, and further provided that such "blanket" policy allocates an
appropriate replacement amount to cover the cost of the Tenant Improvements and
the Original Improvements.

 

10.5            Subrogation. Landlord and Tenant intend that their respective
property loss risks shall be borne by reasonable insurance carriers to the
extent above provided, and Landlord and Tenant hereby agree to look solely to,
and seek recovery only from, their respective insurance carriers in the event of
a property loss to the extent that such loss is the result of a risk insurable
under policies of property damage insurance. Notwithstanding anything to the
contrary in this Lease, the parties each hereby waive all rights and claims
against each other for such losses, and waive all rights of subrogation of their
respective insurers, provided such waiver of subrogation shall not affect the
right to the insured to recover thereunder. The parties agree that their
respective insurance policies are now, or shall be, endorsed such that the
waiver of subrogation shall not affect the right of the insured to recover
thereunder, so long as no material additional premium is charged therefor.

 

10.6            Additional Insurance Obligations. Tenant shall carry and
maintain during the entire Lease Term, at Tenant's sole cost and expense,
increased amounts of the insurance required to be carried by Tenant pursuant to
this Article 10 and such other reasonable types of insurance coverage and in
such reasonable amounts covering the Premises and Tenant's operations therein,
as may be reasonably requested by Landlord, but in no event shall such increased
amounts of insurance or such other reasonable types of insurance be in excess of
that required by landlords of Comparable Buildings. Further, in no event may
Landlord increase the amounts of the insurance required to be carried by Tenant
hereunder more than once in any 5-year period during the initial Lease Term and
each Option Term.

 

 

 



 26 

 

 

ARTICLE 11

 
DAMAGE AND DESTRUCTION

 

11.1            Repair of Damage to Premises by Landlord. Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, provided that access to the Premises and any common
restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, upon notice (the "Landlord Repair
Notice") to Tenant from Landlord, Tenant shall assign to Landlord (or to any
party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant's insurance required under items (ii) and (iii) of Section 10.3.2 of this
Lease, and Landlord shall repair any injury or damage to the Tenant Improvements
and the Original Improvements installed in the Premises and shall return such
Tenant Improvements and Original Improvements to their original condition;
provided that if the cost of such repair by Landlord exceeds the amount of
insurance proceeds received by Landlord from Tenant's insurance carrier, as
assigned by Tenant, the cost of such repairs shall be paid by Tenant to Landlord
prior to Landlord's commencement of repair of the damage (and further provided
that, in the event such insurance proceeds are inadequate to fully restore the
Premises to its original condition, Tenant shall have the right to request,
subject to Landlord's reasonable approval, that the Premises be restored to a
lesser condition, but in no event less than a Building standard condition). In
the event that Landlord does not deliver the Landlord Repair Notice within sixty
(60) days following the date the casualty becomes known to Landlord, and in the
event that this Lease does not terminate pursuant to Section 11.2, below, or for
any other reason, Tenant shall, at its sole cost and expense, repair any injury
or damage to the Tenant Improvements and the Original Improvements installed in
the Premises and shall return such Tenant Improvements and Original Improvements
to at least the condition which existed prior to the applicable casualty
(provided Tenant shall have the right to request, subject to Landlord's
reasonable approval, that the Premises be restored to a lesser condition, but in
no event less than a Building standard condition). Whether or not Landlord
delivers a Landlord Repair Notice, prior to the commencement of construction,
and provided that this Lease does not terminate pursuant to Section 11.2, below,
or for any other reason, Tenant shall submit to Landlord, for Landlord's review
and approval, all plans, specifications and working drawings relating thereto,
and Landlord shall select the contractors to perform such improvement work.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant's business resulting in any way from such damage
or the repair thereof; provided however, that if such fire or other casualty
shall have damaged the Premises or Common Areas necessary to Tenant's occupancy,
Landlord shall allow Tenant a proportionate abatement of Rent during the time
and to the extent the Premises are unfit for occupancy for the Permitted Use,
and not occupied by Tenant as a result thereof. In the event that Landlord shall
not deliver the Landlord Repair Notice, Tenant's right to rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith.

 

 

 

 



 27 

 

 

11.2            Landlord's Option to Repair. Notwithstanding the terms of
Section 11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises, Building and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the Building or Project shall be damaged by fire or other casualty or
cause, whether or not the Premises are affected, provided that Landlord
terminates the leases of all other tenants of the Building whose premises are
similarly affected (to the extent that Landlord retains such right pursuant to
the terms of the applicable leases), and one or more of the following conditions
is present: (i) in Landlord's reasonable judgment, repairs cannot reasonably be
completed within two hundred seventy (270) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage (A) is not
fully covered by Landlord's insurance policies and (B) the cost of repairing
such uninsured or underinsured damage, including deductibles, exceeds the
Threshold Amount (as defined below); or (iv) Landlord decides to rebuild the
Building or Common Areas so that they will be substantially different
structurally or architecturally; or (v) the damage occurs during the last twelve
(12) months of the Lease Term; provided, however, that if such fire or other
casualty shall have damaged the Premises or a portion thereof or Common Areas
necessary to Tenant's occupancy and as a result of such damage the Premises are
unfit for occupancy, and provided that Landlord does not elect to terminate this
Lease pursuant to Landlord's termination right as provided above, and either
(a) the repairs cannot, in the reasonable opinion of Landlord's contractor, be
completed within one hundred eighty (180) days after being commenced, or (b) the
damage occurs during the last twelve months of the Lease Term and will
reasonably require in excess of sixty (60) days to repair, Tenant may elect, no
earlier than ten (10) days after the date of the damage and not later than
ninety (90) days after the date of such damage, to terminate this Lease by
written notice to Landlord effective as of the date specified in the notice,
which date shall not be less than thirty (30) days nor more than sixty (60) days
after the date such notice is given by Tenant. In addition, if neither Landlord
nor Tenant elect to terminate the Lease as set forth herein, and the repairs to
be made by Landlord have not been substantially completed within one hundred
eighty (180) days after being commenced or such longer period as Landlord's
contractor had estimated would be required to complete such repairs (subject to
extension for delays caused by Force Majeure and delays caused by Tenant), then
Tenant shall have the right, within five (5) business days after the end of such
period, and thereafter during the first five (5) business days of each calendar
month following the end of such period until such time as such repairs are
substantially completed, to terminate this Lease by notice to Landlord (the
"Damage Termination Notice"), effective as of a date set forth in the Damage
Termination Notice (the "Damage Termination Date"), which Damage Termination
Date shall not be less than five (5) business days following the end of such
period or each such month, as the case may be. Notwithstanding the foregoing, if
Tenant delivers a Damage Termination Notice to Landlord, then Landlord shall
have the right to suspend the occurrence of the Damage Termination Date for a
period ending thirty (30) days after the delivery by Tenant of the Damage
Termination Notice by delivering to Tenant, within five (5) business days of
Landlord's receipt of the Damage Termination Notice, a certificate of Landlord's
contractor responsible for the repair of the damage certifying that it is such
contractor's good faith judgment that the repairs to be made by Landlord shall
be substantially completed within thirty (30) days after delivery by Tenant of
the Damage Termination Notice. If such repairs shall be substantially completed
prior to the expiration of such thirty (30) day period, then the Damage
Termination Notice shall be of no force or effect, but if such repairs are not
substantially completed within such thirty (30) day period, then this Lease
shall terminate upon the expiration of such thirty (30) day period. As used
herein, the "Threshold Amount" shall mean Two Hundred Fifty Thousand
Dollars ($250,000).

 

 

 



 28 

 

 

11.3            Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the State of California, including, without limitation, Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

 

ARTICLE 12

 
NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

ARTICLE 13


 
CONDEMNATION

 

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If (i) more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or (ii) access to and/or the use of the Premises is substantially impaired as a
result of such taking, or (iii) more than twenty-five percent (25%) of Tenant's
parking privileges set forth in Section 9 of the Summary are taken and Landlord
does not provide alternative parking to replace such parking privileges within a
reasonable walking distance of the Project, in each case of (i), (ii) or (iii)
for a period in excess of one hundred eighty (180) days, then Tenant shall have
the option to terminate this Lease effective as of the date possession is
required to be surrendered to the authority. Tenant shall not because of such
taking assert any claim against Landlord or the authority for any compensation
because of such taking and Landlord shall be entitled to the entire award or
payment in connection therewith, except that Tenant shall have the right to file
any separate claim available to Tenant for any taking of Tenant's personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for moving
expenses, so long as such claims do not diminish the award available to
Landlord, its ground lessor with respect to the Building or Project or its
mortgagee, and such claim is payable separately to Tenant. All Rent shall be
apportioned as of the date of such termination. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated. Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of The California Code of Civil
Procedure. Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred eighty (180) days or less, then this Lease
shall not terminate but the Base Rent and the Additional Rent shall be abated
for the period of such taking in proportion to the ratio that the amount of
rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

 

 

 

 



 29 

 

 

ARTICLE 14

 
ASSIGNMENT AND SUBLETTING

 

14.1            Transfers. Except as otherwise specifically provided or
permitted in this Article 14, Tenant shall not, without the prior written
consent of Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit
any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment, or other transfer of this Lease or any
interest hereunder by operation of law, sublet the Premises or any part thereof,
or enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees and contractors (all of the foregoing are hereinafter
sometimes referred to collectively as "Transfers" and any person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
"Transferee"). If Tenant desires Landlord's consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the "Transfer Notice") shall
include (i) the proposed effective date of the Transfer, which shall not be less
than thirty (30) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the "Subject Space"), (iii) all of the terms of the
proposed Transfer and the consideration therefor, including calculation of the
Transfer Premium (as is defined in Section 14.3 below), in connection with such
Transfer, the name and address of the proposed Transferee, and an executed copy
of all documentation effectuating the proposed Transfer, including all operative
documents to evidence such Transfer and all agreements incidental or related to
such Transfer, provided that Landlord shall have the right to require Tenant to
utilize Landlord's standard Transfer consent documents in connection with the
documentation of such Transfer, and provided further that the terms of the
proposed Transfer shall provide that such proposed Transferee shall not be
permitted to further assign or sublease its interest in the Subject Space and/or
Lease without Landlord's prior consent as provided in this Article 14,
(iv) current financial statements of the proposed Transferee, which statements,
to the extent not publicly available, shall be certified by an officer, partner
or owner thereof, business credit and business references and history of the
proposed Transferee and any other information reasonably required by Landlord
which will enable Landlord to determine the financial responsibility, character,
and reputation of the proposed Transferee, nature of such Transferee's business
and proposed use of the Subject Space and (v) an executed estoppel certificate
from Tenant stating the information set forth in items (a) through (d) in
Article 17 below. Any Transfer made without Landlord's prior written consent (if
required under this Article 14) shall, at Landlord's option, be null, void and
of no effect, and shall, at Landlord's option, constitute a default by Tenant
under this Lease. Whether or not Landlord consents to any proposed Transfer,
Tenant shall pay Landlord's (or Landlord's property manager's) review and
processing fees (which currently equal $500.00 for each proposed Transfer), as
well as any reasonable professional fees (including, without limitation,
attorneys', accountants', architects', engineers' and consultants' fees)
incurred by Landlord (or Landlord's property manager), within thirty (30) days
after written request by Landlord in an amount not to exceed $2,500.00 for each
request.

 

14.2            Landlord's Consent. Landlord shall not unreasonably withhold,
condition or delay its consent to any proposed Transfer of the Subject Space to
the Transferee on the terms specified in the Transfer Notice. Landlord shall
respond to the Transfer Notice within ten (10) days of Landlord's receipt
thereof and, if Landlord fails to respond within such ten (10) day period,
Landlord shall be deemed to have disapproved the Transfer that is the subject of
the Transfer Notice. Without limitation as to other reasonable grounds for
withholding consent, the parties hereby agree that it shall be reasonable under
this Lease and under any applicable law for Landlord to withhold consent to any
proposed Transfer where one or more of the following apply:

 

14.2.1               The Transferee is of a character or reputation or engaged
in a business which is not consistent with the quality of the Building or the
Project;

 

14.2.2               The Transferee intends to use the Subject Space for
purposes which are not permitted under this Lease;

 

14.2.3               The Transferee is either a governmental agency or
instrumentality thereof;

 

14.2.4               [intentionally omitted];

 

14.2.5               The Transferee is not a party of reasonable financial worth
and/or financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

 

14.2.6               The proposed Transfer would cause a violation of another
lease for space in the Project, or would give an occupant of the Project a right
to cancel its lease;

 

14.2.7               [intentionally omitted];

 

14.2.8               Either the proposed Transferee, or any person or entity
which directly or indirectly, controls, is controlled by, or is under common
control with, the proposed Transferee, (i) occupies space in the Project at the
time of the request for consent, or (ii) is negotiating with Landlord (which for
purposes of this item (ii) and (iii), below, shall be evidenced by the
transmittal of one or more letters of intent, draft proposals or lease documents
by such Transferee to Landlord or Landlord to such Transferee) to lease space in
the Project at such time, or (iii) has negotiated with Landlord during the three
(3)-month period immediately preceding the Transfer Notice to lease space in the
Project, provided that in either (i) or (ii) above, Landlord has space in the
Building available for lease of a size reasonably consistent with the proposed
Transferee's square footage requirements;

 

 

 



 30 

 

 

14.2.9               [intentionally omitted]; or

 

14.2.10            The portion of the Premises to be sublet or assigned is
irregular in shape with inadequate means of ingress and/or egress.

 

Notwithstanding anything to the contrary contained herein, in no event shall
Tenant enter into any Transfer for the possession, use, occupancy or utilization
(collectively, "use") of the part of the Premises which (i) provides for a
rental or other payment for such use based in whole or in part on the income or
profits derived by any person from the Premises (other than an amount based on a
fixed percentage or percentages of gross receipts or sales), and Tenant agrees
that all Transfers of any part of the Premises shall provide that the person
having an interest in the use of the Premises shall not enter into any lease or
sublease which provides for a rental or other payment for such use based in
whole or in part on the income or profits derived by any person from the
Premises (other than an amount based on a fixed percentage or percentages of
gross receipts of sales), or (ii) would cause any portion of the amounts payable
to Landlord hereunder to not constitute "rents from real property" within the
meaning of Section 512(b)(3) of the Internal Revenue Code of 1986, and any such
purported Transfer shall be absolutely void and ineffective as a conveyance of
any right or interest in the possession, use, occupancy or utilization of any
part of the Premises.

 

In the calculations of the Rent paid during each annual period for the Subject
Space shall be computed after adjusting such rent to the actual effective rent
to be paid, taking into consideration any and all reasonable leasehold
concessions granted in connection therewith, including, but not limited to, any
rent credit and tenant improvement allowance. For purposes of calculating any
such effective rent all such concessions shall be amortized on a straight-line
basis over the relevant term.

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord's consent, but not later than
the expiration of said six-month period, enter into such Transfer of the Subject
Space, upon substantially the same terms and conditions as are set forth in the
Transfer Notice furnished by Tenant to Landlord pursuant to Section 14.1 of this
Lease, provided that if there are any changes in the terms and conditions from
those specified in the Transfer Notice such that Landlord would initially have
been entitled to refuse its consent to such Transfer under this Section 14.2,
Tenant shall again submit the Transfer to Landlord for its approval and other
action under this Article 14. Notwithstanding anything to the contrary in this
Lease, if Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent under Section 14.2 or otherwise has
breached or acted unreasonably under this Article 14, Tenant hereby waives any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee.

 

14.3            Transfer Premium. If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord fifty percent (50%) of any "Transfer Premium," as that term is
defined in this Section 14.3, received by Tenant from such Transferee in any
particular calendar month, which amount shall be paid to Landlord immediately
following Tenant's receipt of the same. "Transfer Premium" shall mean all rent,
additional rent or other consideration payable by such Transferee in connection
with the Transfer in excess of the Rent and Additional Rent payable by Tenant
under this Lease during the term of the Transfer on a per rentable square foot
basis if less than all of the Premises is transferred, after deducting the
reasonable out-of-pocket expenses incurred by Tenant for (i) any changes,
alterations and improvements to the Premises in connection with the Transfer;
(ii) any third party brokerage commissions in connection with the Transfer;
(iii) legal fees reasonably incurred in connection with the Transfer; (iv) the
gross revenue as to the transferred space paid to Landlord by Tenant for all
days the transferred space was vacated beginning from the date which is the
later of (a) the date Tenant contracts with a reputable broker to market the
transferred space and (b) the date that Tenant first vacated the transferred
space until the date the assignee or sublessee was to pay rent; and (v) any
other "out-of-pocket" monetary concessions (including, but not limited to, free
rent, improvement allowances, remodeling or decorating costs), costs and
expenses reasonably incurred in connection with the Transfer (collectively, the
"Subleasing Costs"); provided, however, that if, at the time of any such
sublease or assignment, Landlord determines that the foregoing "Transfer
Premium" formula may result in the receipt by Landlord of amounts that the
Landlord may not be permitted to receive pursuant to any requirements,
obligation or understanding applicable to Landlord, the parties agree to enter
into an amendment to this Lease which revises the "Transfer Premium" formula in
a manner that (x) is mutually agreed to by the parties and (y) does not result
in any material increase in the expected costs or benefits to either party under
this Section 14.3. "Transfer Premium" shall also include, but not be limited to,
key money, bonus money or other cash consideration paid by Transferee to Tenant
in connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer; provided, however, that if, at the time of any
such sublease or assignment, Landlord determines that Landlord's receipt of the
foregoing amounts may result in the receipt by Landlord of amounts that the
Landlord may not be permitted to receive pursuant to any requirements,
obligation or understanding applicable to Landlord, the parties agree to enter
into an amendment to this Lease which revises such amounts in a manner that
(x) is mutually agreed to by the parties and (y) does not result in any material
increase in the expected costs or benefits to either party under this
Section 14.3.

 

 

 



 31 

 

 

14.4            Intentionally Omitted.

 

14.5            Effect of Transfer. If Landlord consents to a Transfer, (i) the
terms and conditions of this Lease shall in no way be deemed to have been waived
or modified, (ii) such consent shall not be deemed consent to any further
Transfer by either Tenant or a Transferee, (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord's request a complete
statement, certified by an independent certified public accountant, or Tenant's
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space. In no event shall any
Transferee assign, sublease or otherwise encumber its interest in this Lease or
further sublet any portion of the Subject Space, or otherwise suffer or permit
any portion of the Subject Space to be used or occupied by others without
Landlord's prior consent as provided in this Article 14. Landlord or its
authorized representatives shall have the right at all reasonable times and upon
reasonable prior notice to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than five percent (5%), Tenant shall pay Landlord's costs of
such audit.

 

14.6            Additional Transfers. For purposes of this Lease, the term
"Transfer" shall also include (i) if Tenant is a partnership, the withdrawal or
change, voluntary, involuntary or by operation of law, of fifty percent (50%) or
more of the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

 

14.7            Non-Transfers. Notwithstanding anything to the contrary
contained in this Article 14, (i) an assignment of Tenant's interest in this
Lease, or a subletting or other occupancy agreement for use of all or a portion
of the Premises, to an affiliate of Tenant (i.e., an entity which is controlled
by, controls, or is under common control with, Tenant), (ii) an assignment of
Tenant's interest in this Lease to an entity which acquires all or substantially
all of the assets of Tenant or of a particular business unit of Tenant, or
(iii) an assignment of Tenant's interest in this Lease to an entity which is the
resulting entity of a merger or consolidation of Tenant during the Lease Term,
shall not be deemed a Transfer under this Article 14 (any such assignment or
subletting described in items (i) through (iii) of this Section 14.7 hereinafter
referred to as a "Permitted Non-Transfer" and any such assignee or sublessee
pursuant to a Permitted Non-Transfer hereinafter referred to as a "Permitted
Non-Transferee"), provided that (A) Tenant notifies Landlord of any such
Permitted Non-Transfer and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such Permitted
Non-Transfer or such Permitted Non-Transferee, (B) such Permitted Non-Transfer
is not a subterfuge by Tenant to avoid its obligations under this Lease, and
(C) except with respect to a sublease to, or other occupancy agreement with, an
affiliate of Tenant, such Permitted Non-Transferee shall have a tangible net
worth (not including good will as an asset) computed in accordance with
generally accepted accounting principles ("Net Worth") at least equal to fifty
percent (50%) of the Net Worth of Tenant immediately prior to such Permitted
Non-Transfer. An assignee of Original Tenant's entire interest in this Lease
which assignee is a Permitted Non-Transferee may also be referred to herein as a
"Non-Transferee Assignee." As used in this Section 14.7, "control" shall mean
the ownership, directly or indirectly, of at least fifty-one percent (51%) of
the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity. Notwithstanding the foregoing, to the extent
that the Transfer is of a type described in this Section 14.7, the terms and
conditions of Section 14.3 shall not apply with respect thereto. Notwithstanding
anything to the contrary in this Lease, none of the following shall constitute a
"Transfer" under this Lease or in any way require the consent of Landlord: (a)
to the extent Tenant is a publicly traded corporation, the sale of stock of
Tenant through an exchange or over the counter, (b) the transfer of any
ownership or other interest in any entity holding an interest in Tenant, and (c)
the Merger (as defined below).

 

 

 

 



 32 

 

 

14.8            Occurrence of Default. Each Transfer and each Permitted
Non-Transfer hereunder shall be subordinate and subject to the provisions of
this Lease, and if this Lease shall be terminated during the term of any such
Transfer, or Permitted Non-Transfer, as the case may be, Landlord shall have the
right to: (i) treat such Transfer or Permitted Non-Transfer as cancelled and
repossess the Subject Space by any lawful means, or (ii) require that such
Transferee or Permitted Non-Transferee attorn to and recognize Landlord as its
landlord under any such Transfer or Permitted Non-Transfer. If Tenant shall be
in Default under this Lease, Landlord is hereby irrevocably authorized, as
Tenant's agent and attorney-in-fact, to direct any Transferee or Permitted
Non-Transferee, as the case may be, to make all payments under or in connection
with such Transfer or Permitted Non-Transfer directly to Landlord (which
Landlord shall apply towards Tenant's obligations under this Lease) until such
default is cured. Such Transferee or Permitted Non-Transferee, as the case may
be, shall rely on any representation by Landlord that Tenant is in default
hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment of Tenant's interest in this Lease (whether pursuant to a Transfer or
a Permitted Non-Transfer, as the case may be), the assignee shall assume in
writing all obligations and covenants of Tenant thereafter to be performed or
observed under this Lease. No collection or acceptance of rent by Landlord from
any Transferee or Permitted Non-Transferee, as the case may be, shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or Permitted Non-Transferee or a release of Tenant from any obligation under
this Lease, whether theretofore or thereafter accruing. In no event shall
Landlord's enforcement of any provision of this Lease against any Transferee or
Permitted Non-Transferee, as the case may be, be deemed a waiver of Landlord's
right to enforce any term of this Lease against Tenant or any other person. If
Tenant's obligations hereunder have been guaranteed, Landlord's consent to any
Transfer shall not be effective unless the guarantor also consents to such
Transfer.

 

14.9            Permitted Subleases. Notwithstanding anything to the contrary in
this Article 14 above, Tenant may elect to sublet or license of individual
offices in the Premises to any party(ies) with a business relationship with
Tenant (e.g., independent contractors and consultants performing services on
behalf of Tenant) (hereinafter, "Permitted Subtenants") without Landlord's
consent, provided that: (i) Landlord receives at least 20-days prior written
notice of any such sublease or occupancy; (ii) the aggregate amount of space
subject to sublease or such occupancy, or both, pursuant to this Section 14.9 at
any time does not exceed a total of fifteen percent (15%) of the total rentable
square feet in the Premises; (iii) the space so subleased or occupied is not
separately demised from the balance of the Premises (i.e., separated from the
balance of the Premises by a wall or other constructed device and having
separate entrances to the common areas; (iv) all rights of the subtenant or
occupant shall be strictly personal to the named subtenant or occupant and the
subtenant or occupant shall have no right to assign, sublease, permit any other
person or entity to occupy, or in any other manner to transfer all or any
portion of the subtenant's or occupant's rights under the sublease agreement or
occupancy agreement or with respect to the subleased or occupied space;
(v) Landlord receives a fully executed copy of the sublease or occupancy
agreement between Tenant and each such subtenant or occupant prior to the
beginning of the term of the sublease or occupancy; and (vi) at Landlord's sole
option, each such subtenant and occupant executes Landlord's standard waiver and
indemnity form for space sharing arrangements.

 

14.10         Affiliate Occupants. Notwithstanding any contrary provision of
this Article 14, Tenant shall have the right without the payment of a Transfer
Premium and without the receipt of Landlord's consent, to permit the occupancy
of the Premises by individuals who are employees or officers of affiliates of
Tenant (collectively, "Affiliate Occupants") on and subject to the following
conditions: (i) such individuals shall not be permitted to occupy a separately
demised portion of the Premises which contains an entrance to such portion of
the Premises other than the primary entrance to the Premises nor shall any such
individuals be permitted identification signage; (ii) all such individuals shall
be of a character and reputation consistent with the quality of the then
existing tenants of the Project; (iii) such occupancy shall not be a subterfuge
by Tenant to avoid its obligations under this Lease or the restrictions on
Transfers pursuant to this Article 14, and (iv) Tenant shall receive no rent
payment or other consideration in connection with such occupancy in respect of
such space other than nominal rent payments (in no event greater per rentable
square foot than the Base Rent and Additional Rent payable under this Lease per
rentable square foot) or other consideration for actual services rendered or
provided by or for such Affiliate Occupant. Upon Landlord's request, Tenant
shall promptly supply Landlord with such documents or information regarding any
such individuals as may be reasonably necessary to confirm such individuals'
occupancy conforms with the requirements of this Section 14.10. Any occupancy
permitted under this Section 14.10 shall not be deemed a Transfer under this
Article 14 and shall not require Landlord's consent. Tenant shall cause each of
the Affiliate Occupants to comply with the provisions of this Lease, and each
Affiliate Occupant shall be deemed licensees of Tenant for purposes of Tenant’s
obligations under Section 10.1. No use or occupancy of any portion of the
Premises by an Affiliate Occupant shall release or excuse Tenant from any
obligation hereunder or create a landlord/tenant relationship between Landlord
and such Affiliate Occupant.

 

 

 

 



 33 

 

 

ARTICLE 15

 
SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

 

15.1            Surrender of Premises. No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in writing by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises or terminate any or all
such sublessees or subtenancies.

 

15.2            Removal of Tenant Property by Tenant. Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Landlord and Tenant hereby acknowledge and agree that except as
specifically provided herein, Tenant's rights and obligations regarding the
removal of tenant improvements and Alterations in the Premises shall be governed
by the terms of Article 8 of this Lease. Upon such expiration or termination,
Tenant shall, without expense to Landlord, remove or cause to be removed from
the Premises all debris and rubbish, and such items of furniture, equipment,
business and trade fixtures, free-standing cabinet work, movable partitions, and
other articles of personal property owned by Tenant or installed or placed by
Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its sole discretion, require
to be removed, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal; provided, however, Tenant
shall not be required to remove any computer and telecommunications cabling
installed with Landlord's prior written consent. Notwithstanding anything
contained in this Lease to the contrary, upon the expiration or earlier
termination of this Lease, Tenant may leave floor and wall coverings in their
existing "as-is" condition and shall have no obligation to repaint, install new
floor coverings or to patch wall or floor penetrations (other than penetrations
for internal stairwells or raised floors).

 

ARTICLE 16

 
HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to (i) for the first month of holdover, 125%
of the Rent applicable during the last rental period of the Lease Term under
this Lease, and (ii) after such one-month period, 150% of the Rent applicable
during the last rental period of the Lease Term under this Lease. Such
month-to-month tenancy shall be subject to every other applicable term, covenant
and agreement contained herein. For purposes of this Article 16, a holding over
shall include Tenant’s remaining in the Premises after the expiration or earlier
termination of the Lease Term, as required pursuant to the terms of this Lease
or the Tenant Work Letter, to remove any Alterations or Above Building Standard
Tenant Improvements located within the Premises and replace the same with
Building Standard Tenant Improvements. Nothing contained in this Article 16
shall be construed as consent by Landlord to any holding over by Tenant, and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Article 16 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender the Premises to
Landlord within thirty (30) days following the termination or expiration of this
Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys' fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender and
any lost profits to Landlord resulting therefrom.

 

 

 

 



 34 

 

 

ARTICLE 17

 

ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord or
Tenant, Tenant or Landlord, as applicable, shall execute and deliver to the
requesting party an estoppel certificate stating (a) that this Lease is
unmodified and is in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect as modified, and
setting forth such modifications), (b) the dates to which Rent and other sums
payable hereunder have been paid, (c) either that, to the knowledge of the party
providing the estoppel, no default exists hereunder or, specifying each such
default of which such party providing the estoppel has knowledge and (d) any
other information reasonably requested by Landlord or Landlord's current or
prospective mortgagee or Tenant, as applicable. Any such certificate may be
relied upon by any current or prospective mortgagee or purchaser of all or any
portion of the Project. Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes. At any time during the
Lease Term, Landlord may require Tenant, and to the extent applicable, any
guarantor(s), to provide Landlord with a current audited financial statement and
audited financial statements of the two (2) years prior to the current financial
statement year. Such statements shall be delivered by Tenant and such
guarantor(s) to Landlord within fifteen (15) days after Landlord's written
request therefor and be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant or such
guarantor(s), shall be audited by an independent certified public accountant
with copies of the auditor's statement, reflecting Tenant's or such
guarantor(s)', as applicable, then-current financial condition in such form and
detail as Landlord may reasonably request. The failure of Tenant, Landlord or
any such guarantor(s) to timely execute, acknowledge and deliver such estoppel
certificate or other instruments, shall, if such failure is not cured within
three (3) business days after receipt of an additional written notice from the
other party constitute an acceptance of the Premises and an acknowledgment by
the failing party statements included in the estoppel certificate submitted to
the failing party are true and correct, without exception. Notwithstanding the
foregoing, Tenant and any guarantor that is publicly traded and as to which
financial statements are publicly available, shall not be obligated to deliver
financial statements to Landlord.

 

ARTICLE 18

 
SUBORDINATION

 

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances (each, a
"Mortgagor"), or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. Notwithstanding any
contrary provision of this Article 18, a condition precedent to the
subordination of this Lease to any future mortgage, deed of trust or ground or
underlying lease is that Landlord shall obtain for the benefit of Tenant a
commercially reasonable subordination, non-disturbance and attornment agreement
("SNDA") from the Mortgagor under such future instrument based on such
Mortgagor's form of SNDA. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant's occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
As a condition precedent to such subordination as to future mortgages, trust
deeds or other encumbrances or ground or underlying leases, Landlord shall use
its commercially reasonable efforts to obtain a non-disturbance agreement on
such party's form of non-disturbance agreement ("NDA") from any future
lienholder or ground lessor, which agreement shall provide that so long as
Tenant timely pays the rent and observes and performs the terms, covenants and
conditions of this Lease, Tenant's use and possession of the Premises shall not
be disturbed in the event of a foreclosure under any mortgage, deed of trust or
other lien to which this Lease is hereafter subordinate; provided, however, if
Landlord is unable to obtain such an agreement after the exercise of reasonable
efforts, this Lease shall not be void or voidable nor shall Landlord be liable
to Tenant as a result thereof. Landlord's interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) business
days of request by Landlord, execute such further instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease to any such mortgages, trust deeds, ground leases
or underlying leases, provided such instruments or assurances are in
commercially reasonable form. Tenant waives the provisions of any current or
future statute, rule or law which may give or purport to give Tenant any right
or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. Prior to the date Landlord delivers possession of the Premises to
Tenant, Landlord shall use its commercially reasonable efforts to obtain an NDA
from any Mortgagor under any current mortgage encumbering the Project, on such
Mortgagor's standard form of NDA and at Tenant's sole cost and expense. If
Landlord is unable to obtain such NDA from such current Mortgagor after the
exercise of Landlord's commercially reasonable efforts, this Lease shall not be
void or voidable nor shall Landlord be liable to Tenant as a result thereof.

 

 

 



 35 

 

 

ARTICLE 19

 
DEFAULTS; REMEDIES

 

19.1            Events of Default. The occurrence of any of the following shall
constitute a default of this Lease ("Default") by Tenant:

 

19.1.1       Any failure by Tenant to pay any Rent or any other charge required
to be paid under this Lease, or any part thereof, within five (5) business days
following written notice from Landlord that said amount was not paid when due;
or

 

19.1.2           Except where a specific time period is otherwise set forth for
Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this Section
19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or

 

19.1.3           The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than five (5) business days after notice from Landlord; or

 

19.1.4           Tenant's failure to comply with the terms of the Development
CC&R's; or

 

19.1.5           To the extent permitted by law, a general assignment by Tenant
or any guarantor of this Lease for the benefit of creditors, or the taking of
any corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant's assets located upon
the Premises or of Tenant's interest in this Lease, unless such seizure is
discharged within thirty (30) days; or

 

19.1.6           Tenant's failure to occupy the Premises for business operations
for more than thirty (30) consecutive days at any time during the Lease Term (or
any applicable Option Term) while Tenant is in Default with respect to payment
of Rent.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 

19.2            Remedies Upon Default. Upon the occurrence of any event of
default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

 

19.2.1           Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

 

(i)                   The worth at the time of award of any unpaid rent which
has been earned at the time of such termination; plus

 

 

 



 36 

 

 

(ii)                 The worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(iii)                The worth at the time of award of the amount by which the
unpaid rent for the balance of the Lease Term after the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(iv)               Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant (whether performed by Landlord
or Landlord's property manager), whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

(v)                 At Landlord's election, such other amounts in addition to
(but to the extent not duplicative of) or in lieu of the foregoing as may be
permitted from time to time by applicable law.

 

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Paragraph 19.2.1(iii) above, the "worth at the time of award" shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

 

19.2.2           Landlord shall have the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee's breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

19.2.3           Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, above, or any
law or other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

 

19.3            Form of Payment After Default. Following the occurrence of an
event of default by Tenant, Landlord shall have the right to require that any or
all subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.

 

19.4            Efforts to Relet. No re-entry or repossession, repairs,
maintenance, changes, alterations and additions, reletting, appointment of a
receiver to protect Landlord's interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant's right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant's obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant. Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.

 

 

 

 



 37 

 

 

19.5            Subleases of Tenant. Whether or not Landlord elects to terminate
this Lease on account of any Default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

19.6            Tenant's Rights to Offset. Notwithstanding anything to the
contrary contained herein, in the event that any of the real estate brokerage
commissions, the Tenant Improvement Allowance or the Space Planning Allowance
required to be paid by Landlord in accordance with the terms of this Lease are
not paid within thirty (30) days after the date such payment is due (provided
that all applicable conditions for the payment of any such amounts set forth
herein or in any separate agreement entered into by Landlord with respect to the
payment of brokerage commissions in connection with this Lease (the "Commission
Agreement") have been fully satisfied, including, but not limited to, the
expiration of any time period set forth herein or in the Commission Agreement
for Landlord to pay any such amounts), Tenant shall have the right, following
thirty (30) days' additional written notice to Landlord with a copy to any
Mortgagee (the "Offset Notice"), to (i) pay the outstanding brokerage
commissions directly, in which event such amounts shall be credited against the
next payments of Base Rent, on a monthly basis, until such amounts are fully
exhausted (provided any such offset shall not exceed 75% of the Base Rent due
under this Lease in any calendar month), and (ii) with respect to any unpaid
portion of Tenant Improvement Allowance and/or Space Planning Allowance owing to
Tenant, offset such amounts against the next payments of Base Rent, on a monthly
basis, until such amounts are fully exhausted (provided any such offset shall
not exceed 75% of the Base Rent due under this Lease in any calendar month);
provided, however, that Landlord shall have the right, in good faith, to notify
Tenant in writing within thirty (30) days following Landlord's receipt of
Tenant's notice that the amounts described in Tenant's notice have been
previously paid by Landlord and/or Landlord is not obligated to pay such
amounts, and upon Tenant's receipt of such notice from Landlord, Tenant shall
not be entitled to offset such amount against Base Rent, but rather, as Tenant's
sole remedy, Tenant may proceed to institute arbitration pursuant to Section 7.4
above to determine and collect such amount Landlord asserts that Landlord is not
obligated to pay. In the event Tenant prevails in such arbitration and receives
a monetary arbitration award against Landlord, then Landlord shall pay such
arbitration award to Tenant within thirty (30) days of date such arbitration
award is issued. If such arbitration award is not so paid, then, notwithstanding
any contrary provision of this Lease, Tenant shall be entitled to offset against
the Rent payable under this Lease the amount of such monetary arbitration award
together with interest which shall have accrued on such monetary arbitration
award during the period from and after the day after the date such monetary
arbitration award was issued through and including the date that Tenant offsets
against the Rent the amount of such monetary arbitration award, at the Interest
Rate (provided any such offset shall not exceed 75% of the Base Rent due under
this Lease in any calendar month). The Offset Notice shall include the following
language in bold, 12 point font: "YOUR FAILURE TO PAY THESE PAST DUE AMOUNTS
WITHIN THIRTY (30) DAYS AFTER THE DATE HEREOF MAY ENTITLE TENANT TO EXERCISE ITS
RIGHTS TO OFFSET SUCH PAST DUE AMOUNTS AGAINST UP TO 75% OF TENANT'S BASE RENT,
AS PROVIDED UNDER SECTION 19.6 OF THE LEASE."

 

19.7            Default by Landlord.

 

19.7.1           General. Landlord shall not be in default in the performance of
any obligation required to be performed by Landlord pursuant to this Lease
unless Landlord has failed to perform such obligation within thirty (30) days
after the receipt of notice from Tenant specifying in detail Landlord's failure
to perform; provided, however, that if the nature of Landlord's obligation is
such that more than thirty (30) days are required for its performance, then
Landlord shall not be deemed in default under this Lease if it shall commence
such performance within such thirty (30) day period and thereafter diligently
pursue the same to completion. Upon any such default by Landlord under this
Lease, Tenant may, except as otherwise specifically provided in this Lease to
the contrary, exercise any of its rights provided at law or in equity.

 

 

 

 



 38 

 

 

19.7.2           Abatement of Rent. In the event that Tenant is prevented from
using, and does not use, the Premises or any portion thereof, as a result of
(i) any repair, maintenance or alteration performed by Landlord, or which
Landlord failed to perform, after the Lease Commencement Date and required by
this Lease, which substantially interferes with Tenant's use of the Premises, or
(ii) any failure to provide services, utilities or access to the Premises as
required by this Lease (either such set of circumstances as set forth in
items (i) or (ii), above, to be known as an "Abatement Event"), then Tenant
shall give Landlord notice of such Abatement Event, and if such Abatement Event
continues for five (5) consecutive business days after Landlord's receipt of any
such notice (the "Eligibility Period"), then the Base Rent, Tenant's Share of
Direct Expenses, and Tenant's obligation to pay for parking (to the extent not
utilized by Tenant) shall be abated or reduced, as the case may be, after
expiration of the Eligibility Period for such time that Tenant continues to be
so prevented from using, and does not use for the normal conduct of Tenant's
business, the Premises or a portion thereof, in the proportion that the rentable
area of the portion of the Premises that Tenant is prevented from using, and
does not use, bears to the total rentable area of the Premises; provided,
however, in the event that Tenant is prevented from using, and does not use, a
portion of the Premises for a period of time in excess of the Eligibility Period
and the remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Base Rent and Tenant's Share of Direct
Expenses for the entire Premises and Tenant's obligation to pay for parking
shall be abated for such time as Tenant continues to be so prevented from using,
and does not use, the Premises. If, however, Tenant reoccupies any portion of
the Premises during such period, the Rent allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises. Such right
to abate Base Rent and Tenant's Share of Direct Expenses shall be Tenant's sole
and exclusive remedy at law or in equity for an Abatement Event. Except as
provided in this Section 19.7.2 or in Article 11 or Article 13, nothing
contained herein shall be interpreted to mean that Tenant is excused from paying
Rent due hereunder.

 

19.8            Limitation on Consequential Damages. Notwithstanding anything to
the contrary contained in this Article 19 or any other provisions of this Lease,
nothing in this Lease shall impose any obligation on Tenant or Landlord to be
responsible or liable for, and each hereby releases the other from all liability
for, consequential damages other than those consequential damages incurred by
Landlord in connection with a holdover of the Premises by Tenant.

 

ARTICLE 20

 
COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

 

ARTICLE 21

 
SECURITY DEPOSIT

 

Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 7 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease; provided, if Tenant fails to timely
exercise the Reduction Option pursuant to Section 1.5 of this Lease, Tenant
shall, without necessity of notice or request from Landlord, deposit with
Landlord an additional Security Deposit in the amount of $115,903.05 within
fifteen (15) days after the last day to exercise such Reduction Option, such
that the total amount of Security Deposit under this Lease shall be $195,403.05.
If Tenant defaults with respect to any provisions of this Lease, including, but
not limited to, the provisions relating to the payment of Rent, the removal of
property and the repair of resultant damage, Landlord may, without notice to
Tenant, but shall not be required to apply all or any part of the Security
Deposit for the payment of any Rent or any other sum in default or for the
payment of any amount that Landlord may reasonably spend or may become obligated
to spend by reason of Tenant's default, or to compensate Landlord for any other
loss or damage that Landlord may suffer by reason of Tenant's default and Tenant
shall, upon demand therefor, restore the Security Deposit to its original
amount. Any unapplied portion of the Security Deposit shall be returned to
Tenant, or, at Landlord's option, to the last assignee of Tenant's interest
hereunder, within sixty (60) days following the expiration of the Lease Term.
Tenant shall not be entitled to any interest on the Security Deposit. Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code, or
any successor statute.

 

 

 



 39 

 

 

ARTICLE 22

 
INTENTIONALLY OMITTED

 

ARTICLE 23

 

SIGNS

 

23.1            Full Floors. Subject to Landlord's prior written approval, in
its sole discretion, and provided all signs are in keeping with the quality,
design and style of the Building and Project, Tenant, if the Premises comprise
an entire floor of the Building, at its sole cost and expense, may install
identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building.

 

23.2            Multi-Tenant Floors. If other tenants occupy space on the floor
on which the Premises is located, Tenant's identifying signage shall be provided
by Landlord, at Tenant's cost, and such signage shall be comparable to that used
by Landlord for other similar floors in the Building and shall comply with
Landlord's Building standard signage program.

 

23.3            Building Directory. Tenant shall be entitled, at no charge, to
one line on the Building directory to display Tenant's name and location in the
Building. The location, quality, design, style, and size of such signage shall
be consistent with the Landlord's Building standard signage program. Any changes
to Tenant's directory signage after the initial placement of the same shall be
at Tenant's sole cost and expense.

 

23.4            Prohibited Signage and Other Items. Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant. Tenant may not install any signs on the exterior or roof
of the Project or the Common Areas, except for Tenant's Exterior Signage (as
defined in Section 23.5 below). Any other signs, window coverings, or blinds
(even if the same are located behind the Landlord-approved window coverings for
the Building), or other items visible from the exterior of the Premises or
Building, shall be subject to the prior approval of Landlord, in its sole
discretion.

 

23.5            Exterior Signage. Effective as of the Lease Commencement Date,
Tenant shall have the right to install its name , as the same may change from
time to time (provided such name is not an Objectionable Name [as defined
below]) (a) on one (1) panel on one (1) side of the non-exclusive monument sign
located along Von Karman Avenue (the "Monument Signage"), and (b) on one (1)
Building eyebrow location (the "Building Eyebrow Signage") (the Monument Signage
and Building Eyebrow Signage are individually and collectively referred to
herein as the "Exterior Signage"). "Objectionable Name" shall mean any name
which relates to an entity which is of a character or reputation, or is
associated with a political orientation or faction, which is inconsistent with
the quality of the Building, or which would otherwise reasonably offend
landlords of comparable buildings in the vicinity of the Building or is in
violation of sign rights previously granted to other tenants of the Building
and/or the Project. Landlord shall designate the position of Tenant's panel on
the monument sign (and upon which monument sign Tenant's panel shall be located)
and the location of Tenant's Building Eyebrow Signage. Notwithstanding the
foregoing, Tenant shall not be entitled to install the Exterior Signage if
Tenant is in Default at the time of the proposed installation. Furthermore,
Tenant's right to install the Exterior Signage is expressly subject to and
contingent upon Tenant receiving the approval and consent to the Exterior
Signage (including the construction of the monument sign upon which Tenant's
panel shall be located) from the City of Irvine, California, its architectural
review board, any other applicable governmental or quasi-governmental
governmental agency and any architectural review committee under the covenants,
conditions and restrictions recorded against the Project. Tenant, at its sole
cost and expense, shall obtain all other necessary building permits, zoning,
regulatory and other approvals in connection with the Exterior Signage. All
costs of approval, consent, design, installation, supervision of installation,
wiring, maintaining, operating and repairing the Exterior Signage will be at
Tenant's sole cost and expense. Tenant shall submit to Landlord reasonably
detailed drawings of its proposed Exterior Signage, including without
limitation, the size, material, shape, location, coloring and lettering for
review and approval by Landlord. The Exterior Signage shall be subject to
(i) Landlord’s prior review and written approval thereof, which shall not be
unreasonably withheld, conditioned or delayed, and (ii) the terms, conditions
and restrictions of any recorded covenants, conditions and restrictions
encumbering the Project and/or the Building and shall conform to the Building
sign criteria and Project sign criteria, if any, and the other reasonable
standards of design and motif established by Landlord for the exterior of the
Building and/or the Project. Tenant shall reimburse Landlord for any reasonable
out-of-pocket costs associated with Landlord's review and supervision as
hereinbefore provided including, but not limited to, engineers and other
professional consultants. Tenant will be solely responsible for any damage to
the Exterior Signage and any damage that the installation, maintenance, repair
or removal thereof may cause to the Building or the Project. Tenant agrees upon
the expiration date or sooner termination of this Lease, upon Landlord's
request, to remove the Exterior Signage and restore any damage to the Building
and the Project at Tenant's expense. In addition, Landlord shall have the right
to remove the Exterior Signage at Tenant's sole cost and expense, if, at any
time during the Term: (aa) Tenant is not leasing the Premises containing at
least approximately 24,579 rentable square feet, or (bb) Tenant is then in
monetary or material non-monetary Default under any term or condition of this
Lease. Notwithstanding anything to the contrary contained herein, if Tenant
fails to install the Monument Signage and/or the Building Eyebrow Signage in
accordance with the terms of this Section 23.5 within twelve (12) months after
the Lease Commencement Date (the "Outside Signage Installation Date"), Tenant's
right to erect such Exterior Signage shall terminate as of the Outside Signage
Installation Date and shall thereupon be deemed null and void and of no further
force and effect.

 

 

 



 40 

 

 

ARTICLE 24

 
COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated, including, without limitation,
the Americans with Disabilities Act of 1990 (as may be amended) (collectively,
the "Laws"). At its sole cost and expense, Tenant shall promptly comply with all
such Laws which relate to (i) the Premises, (ii) the use of the Premises or the
Common Areas by Tenant and any of the Tenant Parties, (iii) any Alterations made
by or for Tenant with respect to the Premises, Building or Project, and/or
(iv) any tenant improvements, furniture, fixtures, equipment and personal
property in the Premises, which compliance obligations shall include, without
limitation, the making of any alterations and improvements to the Premises
(including any capital improvements therein) required by such Laws.
Notwithstanding the foregoing to the contrary, Landlord shall be responsible, as
part of Operating Expenses to the extent permitted under Article 4 above, for
making all alterations to the following portions of the Building and Project
required by applicable Laws: (i) structural portions of the Premises and
Building, but not including Tenant Improvements or any Alterations installed by
or at the request of Tenant; and (ii) those portions of the Building and Project
located outside the Premises; provided, however, Tenant shall reimburse Landlord
(or Landlord's property manager), within thirty (30) days after invoice, for the
costs of any such improvements and alterations and other compliance costs to the
extent necessitated by or resulting from (A) any Alterations or Tenant
Improvements installed by or on behalf of Tenant, (B) the negligence or willful
misconduct of Tenant or any of Tenant's Parties that is not covered by insurance
obtained by Landlord and as to which the waiver of subrogation applies, and/or
(C) Tenant's specific manner of use of the Premises (as distinguished from
general office use).

 

ARTICLE 25

 

LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
said amount is due, then Tenant shall pay to Landlord a late charge equal to
five percent (5%) of the overdue amount; provided, however, that Tenant shall
not be required to pay a late charge for the first late payment in any twelve
(12) month period, to the extent Tenant pays the amount due within five (5)
business days after receipt of written notice from Landlord that Tenant failed
to make a payment. The late charge shall be deemed Additional Rent and the right
to require it shall be in addition to all of Landlord's other rights and
remedies hereunder or at law and shall not be construed as liquidated damages or
as limiting Landlord's remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) business days after that the date they are due shall bear
interest from the date when due until paid at a rate per annum equal to the
lesser of (i) the annual "Bank Prime Loan" rate cited in the Federal Reserve
Statistical Release Publication H.15 (519), published on the first Tuesday of
each calendar month (or such other comparable index as Landlord and Tenant shall
reasonably agree upon if such rate ceases to be published) plus two (2)
percentage points, and (ii) the highest rate permitted by applicable law.

 

ARTICLE 26

 
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

26.1            Landlord's Cure. All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant's
sole cost and expense and without any reduction of Rent, except to the extent,
if any, otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and, except in case of an emergency, such failure
shall continue in excess of the time allowed under Section 19.1, above, unless a
specific time period is otherwise stated in this Lease, Landlord may, but shall
not be obligated to, make any such payment or perform any such act on Tenant's
part without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder.

 

26.2            Tenant's Reimbursement. Except as may be specifically provided
to the contrary in this Lease, Tenant shall pay to Landlord (or Landlord's
property manager), within thirty (30) days following delivery by Landlord to
Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; and
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease. Tenant's obligations under this Section 26.2
shall survive the expiration or sooner termination of the Lease Term.

 

 

 

 



 41 

 

 

ARTICLE 27

 
ENTRY BY LANDLORD

 

Landlord (or Landlord's property manager) reserves the right at all reasonable
times and upon reasonable notice to Tenant (but in all events at least 24 hours
prior notice, except in the case of an emergency when no such notice shall be
required) to enter the Premises to (i) inspect them; (ii) show the Premises to
prospective purchasers, mortgagees or tenants, or to current or prospective
mortgagees, ground or underlying lessors or insurers; (iii) post notices of
nonresponsibility; or (iv) alter, improve or repair the Premises or the
Building, or for structural alterations, repairs or improvements to the Building
or the Building's systems and equipment. Notwithstanding anything to the
contrary contained in this Article 27, Landlord (or Landlord's property manager)
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform. Landlord (or Landlord's property manager) may
make any such entries without the abatement of Rent (except as expressly
provided in Section 19.7.2) and may take such reasonable steps as required to
accomplish the stated purposes. Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant's business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby. For each of the above purposes, Landlord shall at
all times have a key with which to unlock all the doors in the Premises,
excluding Tenant's vaults, safes and special security areas designated in
advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. With respect to any entry onto the Premises made by Landlord in
accordance with the terms of this Article 27, Tenant shall have the right to
have a representative of Tenant accompany Landlord within the Premises, provided
that such representative is made available at the time of Landlord's entrance
onto the Premises, and provided that such representative does not unreasonably
interfere with Landlord. No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, alterations or decorations except as
otherwise expressly agreed to be performed by Landlord herein. Notwithstanding
anything to the contrary set forth above, Tenant may reasonably designate
certain areas of the Premises as "Secured Areas" should Tenant require such
areas for the purpose of securing certain valuable property or confidential
information. Landlord may not enter such Secured Areas except in the case of
emergency (when no such notice shall be required), to comply with Landlord's
obligations under this Lease (or in the event of a Landlord inspection, in which
case Landlord shall provide Tenant with two [2] days' prior written notice of
the specific date and time of such Landlord inspection), and/or as otherwise
required by applicable Laws. Landlord shall not be obligated to provide to any
areas designated by Tenant as Secured Areas janitorial or other customary
Building services which require Landlord's entry to such Secured Areas.

 

ARTICLE 28

 
TENANT PARKING

 

28.1            Tenant Parking Passes. Tenant shall have the right, but not the
obligation, to rent from Landlord, commencing on the Lease Commencement Date,
the number of parking passes set forth in Section 8 of the Summary, on a monthly
basis throughout the Lease Term, which parking passes shall pertain to the
Project parking facility and shall entitle Tenant and/or its personnel to park
one (1) vehicle in one (1) parking space per pass rented. Any such passes for
reserved parking spaces shall be at locations in the Project parking facility
designated by Landlord. Any such passes for unreserved parking spaces shall be
on a first-come, first-serve basis; provided that, subject to availability (as
reasonably determined by Landlord), Tenant at all times shall have the right to
not less than five (5) parking passes for spaces located in the subterranean
parking area. Tenant shall pay to Landlord for automobile parking passes on a
monthly basis the prevailing rate charged from time to time at the location of
such parking passes (the "Parking Charges") (currently $60.00 per unreserved
parking pass per month, $120.00 per reserved parking pass per month, and $160.00
per subterranean parking pass per month); provided, in no event shall annual
increases in the Parking Charges payable by Tenant exceed three percent (3%)
annually, on a cumulative and compounding basis. Notwithstanding the forgoing,
provided Tenant is not in Default under this Lease, Landlord shall abate
Tenant's obligation to pay fifty percent (50%) of the Parking Charges for
Tenant's Allocation during the first twelve (12) months of the initial Lease
Term (such abated Parking Charges being referred to herein as the "Abated
Parking Charges"); provided, Tenant shall timely pay the remaining 50% of
unabated Parking Charges for Tenant's Allocation. In addition, Tenant shall be
responsible for the full amount of any taxes imposed by any governmental
authority in connection with the renting of such parking passes by Tenant or the
use of the parking facility by Tenant. Tenant's continued right to use the
parking passes is conditioned upon Tenant abiding by all rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located, including any sticker or
other identification system established by Landlord, Tenant's cooperation in
seeing that Tenant's employees and visitors also comply with such rules and
regulations. In addition, Tenant shall comply with all applicable governmental
resolutions, laws, rules and regulations. Tenant may request, from time to time,
additional parking passes, subject to availability (as reasonably determined by
Landlord) and Landlord's right to recapture any or all of such additional
parking passes upon thirty (30) days' notice to Tenant; provided, the Parking
Charges for such additional parking passes shall not be subject to the partial
abatement provided in this Section 28.1 above.

 

 

 



 42 

 

 

 

28.2            Other Terms. Landlord specifically reserves the right to change
the size, configuration, design, layout and all other aspects of the Project
parking facility at any time, including the right to oversell the parking
provided to the tenants of the Project consistent with the practices of
landlords of other Comparable Buildings, provided that Landlord shall be
required, at all times throughout the Lease Term (except for temporary closures
of the parking areas), to provide Tenant with the right to use the number of
parking passes to which Tenant is entitled under Section 28.1 above. Further,
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease (except
as expressly provided in Section 19.7.2), from time to time, temporarily
close-off or restrict access to the Project parking facility for purposes of
permitting or facilitating any such construction, alteration or improvements.
Tenant agrees that Landlord shall not be liable for damages, by abatement of
Rent or otherwise (except as expressly provided in Section 19.7.2), for failure
to provide any parking, including any failure to provide reserved parking
spaces, when such failure is occasioned, in whole or in part, by construction,
alteration, improvements, repairs or replacements, by any strike, lockout or
other labor trouble, by inability to resolve any dispute with any other party to
the Development CC&R's after reasonable effort to do so, by any riot or other
dangerous condition, emergency, accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause; and such failures
shall never be deemed to constitute an eviction or disturbance of Tenant's use
and possession of the Premises or relieve Tenant from paying Rent or performing
any of its obligations under this Lease. Furthermore, Landlord shall not be
liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any parking as set forth in this Article 28.
The parking passes rented by Tenant pursuant to this Article 28 are provided
solely for use by Tenant and Permitted Non-Transferee Assignees and sublessees
permitted under Section 14.9 and their respective personnel and such passes may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord's prior approval. Tenant may validate visitor parking by such method or
methods as may be established from time to time, at the validation rate from
time to time generally applicable to visitor parking.

 

28.3            Parking Procedures. The parking passes initially will not be
separately identified; however Landlord reserves the right in its sole and
absolute discretion to separately identify by signs or other markings the area
to which Tenant’s parking passes relate. Landlord shall have no obligation to
monitor the use of such parking facility, nor shall Landlord be responsible for
any loss or damage to any vehicle or other property or for any injury to any
person. Tenant's parking passes shall be used only for parking of automobiles no
larger than full size passenger automobiles, sport utility vehicles or pick-up
trucks in connection with Tenant's business operations at the Premises only
during the hours that Tenant and/or its personnel are conducting business
operations from the Premises; provided, however, occasional overnight parking
associated with Tenant's or its personnel's conduct of business from the
Premises shall be permitted, subject to Tenant's and/or its personnel's
compliance with Landlord's rules related to such overnight parking. Tenant shall
comply with all reasonable rules and regulations which may be prescribed from
time to time with respect to parking and/or the parking facilities servicing the
Project. Tenant shall not at any time use more parking spaces in the Project
parking facility than the number of parking passes so allocated to Tenant or
park its vehicles or the vehicles of others in any portion of the Project
parking facility not designated by Landlord as a non-exclusive parking area.
Tenant shall not have the exclusive right to use any specific parking space. If
any person or entity has the exclusive right to use any particular parking
space(s), Tenant shall not use such spaces. All trucks (other than pick-up
trucks) and delivery vehicles shall be (i) parked at the designated areas of the
surface parking lot (which designated areas are subject to change by Landlord at
any time), (ii) loaded and unloaded in a manner which does not interfere with
the businesses of other occupants of the Project, and (iii) permitted to remain
on the Project only so long as is reasonably necessary to complete loading and
unloading. In the event Landlord elects in its reasonable discretion or is
required by any law or by the Development CC&R's to limit or control parking,
whether by validation of parking tickets or any other method of assessment,
Tenant agrees to participate in such validation or assessment program under such
reasonable rules and regulations as are from time to time established by
Landlord.

 

ARTICLE 29

 
MISCELLANEOUS PROVISIONS

 

29.1            Terms; Captions. The words "Landlord" and "Tenant" as used
herein shall include the plural as well as the singular. The necessary
grammatical changes required to make the provisions hereof apply either to
corporations or partnerships or individuals, men or women, as the case may
require, shall in all cases be assumed as though in each case fully expressed.
The captions of Articles and Sections are for convenience only and shall not be
deemed to limit, construe, affect or alter the meaning of such Articles and
Sections.

 

 

 



 43 

 

 

 

29.2            Binding Effect. Subject to all other provisions of this Lease,
each of the covenants, conditions and provisions of this Lease shall extend to
and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

 

29.3            No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease; provided, however, Landlord shall use its
commercially reasonable efforts not to permanently block or obstruct any "view"
windows of the Premises (to the extent not currently blocked or obstructed as of
the Lease Commencement Date).

 

29.4            Modification of Lease. Should any current or prospective
mortgagee or ground lessor for the Building or Project require a modification of
this Lease, which modification will not cause an increased cost or expense to
Tenant or in any other way materially and adversely change the rights and
obligations of Tenant hereunder, then and in such event, Tenant agrees that this
Lease may be so modified and agrees to execute whatever documents are reasonably
required therefor and to deliver the same to Landlord within ten (10) business
days following a request therefor. At the request of Landlord or any mortgagee
or ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.

 

29.5            Transfer of Landlord's Interest. Tenant acknowledges that
Landlord has the right to transfer all or any portion of its interest in the
Project or Building and in this Lease, and Tenant agrees that in the event of
any such transfer, Landlord shall automatically be released from all liability
under this Lease accruing from and after the effective date of any such transfer
and Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations first accruing hereunder after the effective date of such
transfer, and subject to the terms of the controlling subordination,
non-disturbance and attornment agreement, if applicable, such transferee shall
be deemed to have fully assumed and be liable for all obligations of this Lease
to be performed by Landlord after the date of the transfer, and Tenant shall
attorn to such transferee so long as such transferee has assumed and agreed to
be bound by all terms and provisions of this Lease arising from and after the
effective date of such transfer. Tenant further acknowledges that Landlord may
assign its interest in this Lease to a mortgage lender as additional security
and agrees that such an assignment shall not release Landlord from its
obligations hereunder and that Tenant shall continue to look to Landlord for the
performance of its obligations hereunder.

 

29.6            Prohibition Against Recording. Except as provided in
Section 29.4 of this Lease, neither this Lease, nor any memorandum, affidavit or
other writing with respect thereto, shall be recorded by Tenant or by anyone
acting through, under or on behalf of Tenant.

 

29.7            Landlord's Title. Landlord's title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord.

 

29.8            Relationship of Parties. Nothing contained in this Lease shall
be deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

 

29.9            Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

 

29.10         Time of Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

 

 

 

 



 44 

 

 

29.11         Partial Invalidity. If any term, provision or condition contained
in this Lease shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.12         No Warranty. In executing and delivering this Lease, Tenant has
not relied on any representations, including, but not limited to, any
representation as to the amount of any item comprising Additional Rent or the
amount of the Additional Rent in the aggregate or that Landlord is furnishing
the same services to other tenants, at all, on the same level or on the same
basis, or any warranty or any statement of Landlord which is not set forth
herein or in one or more of the exhibits attached hereto.

 

29.13         Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord's operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the interest of Landlord in the Building including any sales or insurance
proceeds received by Landlord or the Landlord Parties in connection with the
Project, Building or Premises (provided that any claim is made by Tenant within
one [1] year following the date of any such sale, as well as any insurance or
condemnation proceeds not applied to the restoration of the Project and subject
to the prior rights of any mortgagee or ground or underlying lessor of
Landlord). Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord's and the Landlord Parties' present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord's obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant's business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.

 

29.14         Entire Agreement. It is understood and acknowledged that there are
no oral agreements between the parties hereto affecting this Lease and this
Lease constitutes the parties' entire agreement with respect to the leasing of
the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

 

29.15         Right to Lease. Landlord reserves the absolute right to effect
such other tenancies in the Project as Landlord in the exercise of its sole
business judgment shall determine to best promote the interests of the Building
or Project. Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

29.16         Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, acts of terrorism, inability
to obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease and except as to Tenant's obligations
under Articles 5 and 24 of this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure.

 

29.17         Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant
and for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.

 

 

 



 45 

 

 

29.18         Notices. All notices, demands, statements, designations, approvals
or other communications (collectively, "Notices") given or required to be given
by either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) transmitted by facsimile, if such facsimile is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 9 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth in Section 10 of the Summary, or to such
other places as Landlord may from time to time designate in a Notice to Tenant.
Any Notice will be deemed given (i) three (3) days after the date it is posted
if sent by Mail, (ii) the date the telecopy is transmitted, (iii) the date the
overnight courier delivery is made, or (iv) the date personal delivery is made
or attempted to be made. If Tenant is notified of the identity and address of
Landlord's mortgagee or ground or underlying lessor, Tenant shall give to such
mortgagee or ground or underlying lessor written notice of any default by
Landlord under the terms of this Lease by registered or certified mail, and such
mortgagee or ground or underlying lessor shall be given a reasonable opportunity
to cure such default prior to Tenant's exercising any remedy available to
Tenant.

 

29.19         Joint and Several. If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.

 

29.20         Authority; Tenant Representation. If Tenant is a corporation,
trust, partnership or limited liability company, Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event, Tenant shall, within ten (10) business days
following receipt of Landlord's written request, deliver to Landlord reasonably
satisfactory evidence of such authority and, also deliver to Landlord reasonably
satisfactory evidence of (i) good standing in Tenant's state of formation and
(ii) qualification to do business in California. If Landlord is a corporation,
trust, partnership or limited liability company, Landlord hereby represents and
warrants that Landlord is a duly formed and existing entity qualified to do
business in California and that Landlord has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Landlord is
authorized to do so. In such event, Landlord shall, within ten (10) business
days following receipt of Tenant's written request, deliver to Tenant reasonably
satisfactory evidence of such authority and, also deliver to Tenant reasonably
satisfactory evidence of (i) good standing in Landlord's state of formation and
(ii) qualification to do business in California. Tenant hereby represents to
Landlord that neither Tenant nor any members, partners, subpartners, parent
organization, affiliate or subsidiary, or their respective officers, directors,
contractors, agents, servants or employees (collectively, "Tenant Individuals"),
to Tenant's current actual knowledge, appears on any of the following lists
(collectively, "Government Lists") maintained by the United States government:

 

29.20.1    The two (2) lists maintained by the United States Department of
Commerce (Denied Persons and Entities; the Denied Persons list can be found at
http://www.bis.doc.gov/dpl/thedeniallist.asp; the Entity List can be found at
http://www.bis.doc.gov/entities/default.htm);

 

29.20.2    The list maintained by the United States Department of Treasury
(Specially Designated Nationals and Blocked Persons, which can be found at
http://www.ustreas.gov/ofac/t11sdn.pdf);

 

29.20.3    The two (2) lists maintained by the United States Department of State
(Terrorist Organizations and Debarred Parties; the State Department List of
Terrorists can be found at http://www.state.gov/s/ct/rls/other/des/123085.html;
the List of Debarred Parties can be found at
http://www.pmddtc.state.gov/compliance/debar.html); and

 

29.20.4    Any other list of terrorists, terrorist, organizations or narcotics
traffickers maintained pursuant to any of the rules and regulations of the
Office of Foreign Assets Control, United States Department of Treasury, or by
any other government or agency thereof.

 

29.20.5    Should any Tenant Individuals appear on any Government Lists at any
time during the Lease Term, Landlord shall be entitled to terminate this Lease
by written notice to Tenant effective as of the date specified in such notice.

 

29.21         Attorneys' Fees. In the event that either Landlord or Tenant
should bring suit for the possession of the Premises, for the recovery of any
sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys', experts' and arbitrators' fees and costs,
incurred by the prevailing party therein shall be paid by the other party, which
obligation on the part of the other party shall be deemed to have accrued on the
date of the commencement of such action and shall be enforceable whether or not
the action is prosecuted to judgment.

 

 

 



 46 

 

 

29.22         Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be
construed and enforced in accordance with the laws of the State of California.
IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT
TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

 

29.23         Submission of Lease. Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of, option for or
option to lease, and it is not effective as a lease or otherwise until execution
and delivery by both Landlord and Tenant.

 

29.24         Brokers. Landlord and Tenant hereby warrant to each other that
they have had no dealings with any real estate broker or agent in connection
with the negotiation of this Lease, excepting only the real estate brokers or
agents specified in Section 11 of the Summary (the "Brokers"), and that they
know of no other real estate broker or agent who is entitled to a commission in
connection with this Lease. Each party agrees to indemnify and defend the other
party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, other than the Brokers, occurring
by, through, or under the indemnifying party.

 

29.25         Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

 

29.26         Project or Building Name and Signage. Landlord shall have the
right at any time to change the name of the Project and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project as
Landlord may, in Landlord's sole discretion, desire. Tenant shall not use the
name of the Project or use pictures or illustrations of the Project in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.

 

29.27         Counterparts. This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
The parties agree that electronic signatures, including those delivered by PDF
or signed through the electronic signature system known as "DocuSign", shall
have the same effect as originals. All parties to this Lease waive any and all
rights to object to the enforceability of this Lease based on the form or
delivery of signature.

 

29.28         Confidentiality. Tenant acknowledges that the content of this
Lease and any related documents are confidential information. Tenant shall keep
such confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants.

 

29.29         Transportation Management. Tenant shall fully comply with all
present or future government-mandated programs intended to manage parking,
transportation or traffic in and around the Building, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities.

 

 

 

 



 47 

 

 

29.30         No Violation. Tenant hereby warrants and represents that neither
its execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

 

29.31         Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the "Lines") at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord's prior written consent, use an
experienced and qualified contractor approved in writing by Landlord, and comply
with all of the other provisions of Articles 7 and 8 of this Lease, (ii) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord's reasonable opinion provided that Tenant shall always be entitled to,
at a minimum, its proportionate share of such Lines based upon the rentable
square footage of the Premises then leased by Tenant, (iii) the Lines therefor
(including riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (iv) any new or existing Lines
servicing the Premises shall comply with all applicable governmental laws and
regulations, (v) as a condition to permitting the installation of new Lines,
Landlord may require that Tenant remove existing Lines located in or serving the
Premises and repair any damage in connection with such removal, and (vi) Tenant
shall pay all costs in connection therewith, including any fees charged by
Landlord for Tenant's use of the Building's telecommunications capacity in
excess of Tenant's pro rata share thereof. Landlord reserves the right to
require that Tenant remove any Lines located in or serving the Premises which
are installed in violation of these provisions, or which are at any time in
violation of any laws or represent a dangerous or potentially dangerous
condition.

 

29.32         Office and Communications Services.

 

29.32.1            The Provider. Landlord has advised Tenant that certain office
and communications services may be offered to tenants of the Building by a
concessionaire under contract to Landlord ("Provider"). Tenant shall be
permitted to contract with Provider for the provision of any or all of such
services on such terms and conditions as Tenant and Provider may agree.

 

29.32.2            Other Terms. Tenant acknowledges and agrees that:
(i) Landlord has made no warranty or representation to Tenant with respect to
the availability of any such services, or the quality, reliability or
suitability thereof; (ii) the Provider is not acting as the agent or
representative of Landlord in the provision of such services, and Landlord shall
have no liability or responsibility for any failure or inadequacy of such
services, or any equipment or facilities used in the furnishing thereof, or any
act or omission of Provider, or its agents, employees, representatives, officers
or contractors; (iii) Landlord shall have no responsibility or liability for the
installation, alteration, repair, maintenance, furnishing, operation, adjustment
or removal of any such services, equipment or facilities; and (iv) any contract
or other agreement between Tenant and Provider shall be independent of this
Lease, the obligations of Tenant hereunder, and the rights of Landlord
hereunder, and, without limiting the foregoing, no default or failure of
Provider with respect to any such services, equipment or facilities, or under
any contract or agreement relating thereto, shall have any effect on this Lease
or give to Tenant any offset or defense to the full and timely performance of
its obligations hereunder, or entitle Tenant to any abatement of rent or
additional rent or any other payment required to be made by Tenant hereunder, or
constitute any accrual or constructive eviction of Tenant, or otherwise give
rise to any other claim of any nature against Landlord.

 

29.33         Development CC&R's. This Lease and the terms hereof shall be
subject in all respects to the provisions of the Development CC&R's. The term
"Development CC&R's," as used in this Lease, shall mean and refer to that
certain Declaration of Easements, Covenants, Conditions and Restrictions dated
November 22, 2004, and recorded November 23, 2004, as Instrument No.
2004001045376 in the Official Records of Orange County, California, as amended.

 

 

 

 



 48 

 

 

29.34         Guaranty. This Lease is subject to and conditioned upon Tenant
delivering to Landlord, concurrently with Tenant's execution and delivery of
this Lease, a guaranty in the form attached hereto as Exhibit E (the
"Guaranty"), which Guaranty shall be fully executed by and binding upon Ourgame
International Holdings Ltd., as Guarantor. Notwithstanding the foregoing, Tenant
represents and warrants that as of the date of this Lease, Guarantor has entered
into an agreement with Black Ridge Acquisition Corp. ("Black Ridge"), a copy of
which is attached hereto as Exhibit F, whereby Black Ridge will acquire Allied
Esports International, Inc. and WPT Enterprises, Inc. (the "Merger"), which is
anticipated to close on July 31, 2019. Allied Esports International, Inc. is a
wholly owned subsidiary of Tenant and WPT Enterprises, Inc. is affiliated with
Tenant. In the event the closing of the Merger occurs, Tenant shall, within
30-days following the effective date of the Merger, deliver to Landlord
(a) documentation reasonably acceptable to Landlord evidencing such Merger (the
"Merger Documentation") and (b) a replacement guaranty substantially in the form
of the Guaranty from Allied Esports Entertainment, Inc., a Delaware corporation
("AEEI"). Upon Tenant's satisfaction of the requirements of clauses (a) and (b)
above, Guarantor shall be released from the Guaranty and all references to the
Guarantor in this Lease shall be references to AEEI. Landlord and Tenant shall
enter into an amendment to this Lease memorializing any release of the original
Guarantor from the Guaranty and within thirty (30) days after Tenant's written
request, Landlord shall also provide such written confirmations as the original
Guarantor may reasonably request confirming the release of the original
Guarantor from its Guaranty.

 

29.35         Building Renovations. It is specifically understood and agreed
that Landlord has made no representation or warranty to Tenant and has no
obligation and has made no promises to alter, remodel, improve, renovate, repair
or decorate the Premises, Building, or any part thereof and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant except as specifically set forth herein or in
the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord may
during the Lease Term renovate, improve, alter, or modify (collectively, the
"Renovations") the Project, the Building and/or the Premises including without
limitation the parking structure, Common Areas, systems and equipment, roof, and
structural portions of the same, which Renovations may include, without
limitation, (i) installing sprinklers in the Building Common Areas and tenant
spaces, (ii) modifying the Common Areas and tenant spaces to comply with
applicable laws and regulations, including regulations relating to the
physically disabled, seismic conditions, and building safety and security, and
(iii) installing new floor covering, lighting, and wall coverings in the
Building Common Areas, and in connection with any Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building, limit or eliminate access to portions of the Project, including
portions of the Common Areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building. Tenant hereby agrees that
such Renovations and Landlord's actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent (except as expressly provided in Section 19.7.2).
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant's business arising
from the Renovations, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant's personal property or improvements resulting from the
Renovations or Landlord's actions in connection with such Renovations, or for
any inconvenience or annoyance occasioned by such Renovations or Landlord's
actions. In exercising its rights under this Section 29.35 Landlord shall use
commercially reasonable efforts to minimize any disruption of or interference
with Tenant's use and occupancy of the Premises.

 

29.36         Energy Performance Disclosure. Tenant hereby acknowledges that
Landlord may be required to disclose certain information concerning the energy
performance of the Building pursuant to California Public Resources Code
Section 25402.10, the regulations adopted pursuant thereto and/or pursuant to
other similar regulations (collectively as applicable, the “Energy Disclosure
Requirements”). Tenant further acknowledges that pursuant to the Energy
Disclosure Requirements, Landlord may be required in the future to disclose
information concerning Tenant’s energy usage to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the Building (the “Tenant Energy Use Disclosure”). Tenant hereby (a) consents to
all such Tenant Energy Use Disclosures, (b) acknowledges that Landlord shall not
be required to notify Tenant of any Tenant Energy Use Disclosure, and (c) agrees
that upon request from Landlord, Tenant shall provide Landlord with any energy
usage data for the Premises, including, without limitation, copies of utility
bills for the Premises. Further, Tenant hereby releases Landlord from any and
all losses, costs, damages, expenses and liabilities relating to, arising out of
and/or resulting from any Tenant Energy Use Disclosure. The terms of this
Section 29.36 shall survive the expiration or earlier termination of this Lease.

 

 

 

 



 49 

 

 

29.37         Anti-Corruption.

 

29.37.1            Tenant hereby represents, warrants and covenants that:

 

i.       Tenant and, to Tenant's knowledge, each of the Tenant Individuals, are
now in compliance with the Anti-Corruption Laws (defined below). No action, suit
or proceeding by or before any court, or government agency, authority or body,
or any arbitrator or nongovernmental authority involving Tenant and/or, to
Tenant's knowledge, any of the Tenant Individuals with respect to applicable
anti-corruption laws is pending, or to Tenant’s knowledge, threatened.

 

ii.       No government is investigating or has in the past five (5) years
conducted, initiated or threatened any investigation of Tenant and/or, to
Tenant's knowledge, any of the Tenant Individuals for alleged violation of
Anti-Corruption Laws.

 

ii.       Tenant shall comply with all applicable Anti-Corruption Laws in
connection with the performance of all duties and obligations relating to this
Lease.

 

iv.       Without limiting the foregoing, Tenant shall not cause or knowingly
permit Landlord, Landlord's property manager or any of the Tenant Individuals to
either directly or indirectly, pay, offer, promise or authorize a Prohibited
Payment (defined below).

 

v.       Intentionally omitted.

 

vi.       Tenant shall immediately notify in writing Landlord and Landlord's
property manager if Tenant becomes aware of facts or information which suggest a
breach of the foregoing Anti-Corruption covenants or the Anti-Corruption Laws.

 

29.37.2            The breach by Tenant of any of its representations,
warranties and/or covenants contained in this Section 29.37 shall constitute a
material breach of this Lease. In the event Landlord or Landlord's property
manager has reason to believe that a breach of any of the representations,
warranties or covenants in this Section 29.37 has occurred or will occur,
Landlord may withhold further payments until such time as it is satisfied that
no breach has occurred or will occur. Landlord shall not be liable to Tenant for
any claim, losses or damages whatsoever related to its decision to withhold
payments under this provision.

 

29.37.3            The provisions of this Section 29.37 and any warranties,
representations or covenants made thereunder shall survive any expiration or
earlier termination of this Lease.

 

29.37.4            As used in this Lease:

 

i.       "Anti-Corruption Laws" shall mean all laws, rules, and regulations of
any jurisdiction applicable to the relevant party concerning or related to
bribery or corruption, including laws governing the bribery or corruption of
domestic U.S. federal, state, or local Government Officials, non-U.S. Government
Officials, and commercial bribery.

 

ii.       "Government Official" shall mean any (i) official or employee of a
U.S. or non-U.S. government body, department, agency, instrumentality, or
government-controlled entity, or a public international organization; (ii)
political party or official thereof, or candidate for political office; or (iii)
person acting in an official capacity for or on behalf of any of the foregoing.

 

iii.       "Prohibited Payment" shall mean any direct or indirect payment,
offer, promise or authorization of money or anything of value, to a Government
Official or to any other person (i) for the purpose of influencing any act by or
decision of such Government Official or such person in order to obtain or retain
business or to direct business to any person, or securing any improper
advantage, or (ii) when such offer, payment, promise or authorization would be
unlawful under applicable laws, including commercial bribery laws.

 

 

 

 



 50 

 

 

29.38         CASp. For purposes of Section 1938(a) of the California Civil
Code, Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that
neither the Premises, the Building, nor the Project, have undergone inspection
by a Certified Access Specialist (CASp). In addition, the following notice is
hereby provided pursuant to Section 1938(e) of the California Civil Code: "A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises." In furtherance of and in
connection with such notice: (i) Tenant, having read such notice and
understanding Tenant's right to request and obtain a CASp inspection and with
advice of counsel, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by applicable Laws now or
hereafter in effect; and (ii) if the waiver set forth in clause (i) hereinabove
is not enforceable pursuant to applicable Laws now or hereafter in effect, then
Landlord and Tenant hereby agree as follows (which constitute the mutual
agreement of the parties as to the matters described in the last sentence of the
foregoing notice): (A) Tenant shall have the one-time right to request for and
obtain a CASp inspection, which request must be made, if at all, in a written
notice delivered by Tenant to Landlord on or before the Lease Commencement Date;
(B) any CASp inspection timely requested by Tenant shall be conducted (1)
between the hours of 9:00 a.m. and 5:00 p.m. on any business day, (2) only after
ten (10) days' prior written notice to Landlord of the date of such CASp
inspection, (3) in a professional manner by a CASp designated by Landlord and
without any testing that would damage the Premises, Building or Project in any
way, and (4) at Tenant's sole cost and expense, including, without limitation,
Tenant's payment of the fee for such CASp inspection, the fee for any reports
prepared by the CASp in connection with such CASp inspection (collectively, the
"CASp Reports") and all other costs and expenses in connection therewith; (C)
Tenant shall deliver a copy of any CASp Reports to Landlord within two (2)
business days after Tenant's receipt thereof; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord's obligation to repair as expressly set forth herein, then Landlord
shall perform such improvements, alterations, modifications and/or repairs as
and to the extent required by applicable Laws to correct such violations, and
Tenant shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within ten (10) business days after Tenant's
receipt of an invoice therefor from Landlord.

 

29.39         Moving Allowance. Provided Tenant is not in Default under this
Lease, Landlord shall provide Tenant with an allowance of up to $10.00 per
rentable square foot (i.e., up to $245,790.00, based upon the Premises
containing 24,579 rentable square feet) (the "Moving Allowance") towards
reimbursement of Tenant's actual and reasonable out-of-pocket furniture,
fixtures and equipment, IT/telecommunication costs, security systems, project
management, design and moving and relocation costs (collectively "Moving Costs")
or towards payment of any Over-Allowance Amount (as defined in the Tenant Work
Letter); provided, in no event will any Moving Allowance be used to pay for
Tenant's artifacts, equipment, telephone systems or any other item of personal
property, and further provided that Tenant submits to Landlord copies of
contracts, lien releases, receipts and invoices (and to the extent requested by
Landlord, other back-up documentation) evidencing such Moving Costs and Tenant's
payment in full therefor (collectively, the "Cost Documentation"). Tenant shall
submit to Landlord within six (6) months following the Lease Commencement Date
(the "Moving Allowance Date"), one or more invoices for the Moving Costs
accompanied by the Cost Documentation and/or a request that Landlord apply any
unused portion of the Moving Allowance towards the payment of any Over-Allowance
Amount (the "Moving Allowance Disbursement Request"). If Tenant fails to submit
the Moving Allowance Disbursement Request to Landlord by the Moving Allowance
Date, Tenant shall be deemed to have waived all right and interest in and to any
Moving Allowance.

 

 

 

 



 51 

 

 

29.40         Rooftop Equipment. Tenant shall have the non-exclusive right to
install, at Tenant's sole cost and expense, one (1) one antenna or satellite
dish upon the roof of the Building and use existing fiber optic and television
cables presently located in the Building without any representation or warranty
by Landlord as to the condition of the same (collectively, the "Rooftop
Equipment") under the following conditions: (i) all plans and specifications for
the Rooftop Equipment, including but not limited to, weight, configuration,
location, means of installation, cabling and screening of the Rooftop Equipment
are subject to the prior approval of Landlord, which shall not be unreasonably
withheld, conditioned or delayed; (ii) Tenant shall provide evidence to Landlord
that Tenant has obtained all governmental approvals and permits required for the
installation and operation of the Rooftop Equipment; (iii) Tenant shall provide
evidence to Landlord of insurance coverage for the installation, location,
repair, removal, and operation of the Rooftop Equipment, with Landlord as an
additional insured, all in form and substance reasonably approved by Landlord
and such insurance shall be maintained during the Term of this Lease; (iv)
Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all loss, liability, cost and expense incurred by Landlord as a result of
the installation, location, repair, removal, or operation of the Rooftop
Equipment on the Building; (v) Tenant shall be responsible for the installation,
engineering, maintenance, repair and removal of the Rooftop Equipment and
appurtenant equipment in accordance with all federal, state and local laws, and
ordinances; (vi) no roof penetrations shall be made without obtaining Landlord's
prior written consent (which may be withheld in Landlord's sole discretion);
(vii) Tenant shall be responsible for any impairment of Landlord's roof warranty
as a result of installation of the Rooftop Equipment; (viii) Tenant shall, at
its own expense, promptly repair any damage or wear to the roof resulting from
the installation and use of the Rooftop Equipment and appurtenant equipment;
(ix) the operation of the Rooftop Equipment shall be for Tenant's internal use
only; and (x) the Rooftop Equipment shall not interfere with the use of any
other equipment located on the roof of the Building. Landlord shall grant Tenant
reasonable access to the roof for such installation, maintenance, repair, and
removal of the Rooftop Equipment. Upon the expiration of this Lease, Tenant
shall promptly remove the Rooftop Equipment and appurtenant equipment and repair
any damage caused by such removal. Tenant shall be responsible for any and all
costs relating to the Rooftop Equipment and Tenant's exercise of its rights
under this Section 29.40, including, without limitation, installation,
maintenance, repair and removal costs.

 

29.41         Storage Space. During the Lease Term, Tenant shall have the right
to lease certain storage space in the Project known as Storage Space #ST100,
containing approximately 5,000 rentable square feet of space (the "Storage
Space"). Tenant shall pay a storage space rental in the amount of $0.50 per
rentable square foot per month (i.e., $2,500.00 per month, based upon the
Storage Space containing 5,000 rentable square feet) ("Storage Space Rental"),
payable in equal monthly installments in advance on or before the first day of
each month of the Lease Term. Storage Space Rental is deemed Additional Rent
under this Lease.

 

29.41.1            The Storage Space shall be used by Tenant for the storage of
furniture, equipment, inventory or other non-perishable items normally used in
Tenant's business (exclusive of any items or materials which may be deemed to be
hazardous to the environment or hazardous to human life or safety), and for no
other purpose whatsoever. Tenant agrees to keep the Storage Space in a neat and
orderly fashion and to keep all stored items in cartons, file cabinets or other
suitable containers. All items stored in the Storage Space shall be at least
eighteen inches (18") below the bottom of all sprinklers located in the ceiling
of the Storage Space, if any. Tenant shall not store anything in the Storage
Space which is unsafe or which otherwise may create a hazardous condition, or
which may increase Landlord's insurance rates, or cause a cancellation or
modification of Landlord’s insurance coverage. Without limitation, Tenant shall
not store any flammable, combustible or explosive fluid, chemical or substance
nor any perishable food or beverage products, except with Landlord’s prior
written approval. Landlord reserves the right to adopt and enforce reasonable
rules and regulations governing the use of the Storage Space from time to time.

 

29.41.2            All terms and provisions of this Lease shall be applicable to
the Storage Space, including, without limitation, provisions with respect to
indemnity and insurance, except that Landlord need not supply air-cooling, heat,
water, janitorial service, cleaning, window washing or electricity to the
Storage Space and Tenant shall not be entitled to any work allowances, rent
credits, expansion rights or renewal rights with respect to the Storage Space.

 

29.41.3            Tenant agrees to accept the Storage Space in its "AS-IS" and
"WHERE-IS" condition existing on the Lease Commencement Date.

 

 

 

 



 52 

 

 

29.41.4            Landlord shall have the right one time during the Term of
this Lease, upon not less than thirty (30) days' prior written notice to Tenant,
to relocate the Storage Space to another storage location in the Building;
provided that the size of the relocated Storage Space is not less than the size
of the initial Storage Space, Landlord pays all reasonable third-party costs to
move Tenant's effects to the new Storage Space (not to exceed $5,000.00), and
notwithstanding that the relocated Storage Space may be larger than the initial
Storage Space, Tenant shall pay Storage Space Rental based on the square footage
of the initial Storage Space.

 

29.41.5            Tenant shall not, without the prior written consent of
Landlord (which consent shall not be unreasonably withheld, conditioned or
delayed), assign, sublease, transfer or encumber the Storage Space or grant any
license, concession or other right of occupancy or permit the use of the Storage
Space by any party other than Original Tenant or a Non-Transferee Assignee.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 



 53 

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

QUINTANA OFFICE PROPERTY LLC,
a Delaware limited liability company

 

 



By:                 Name:               Title:    

 

 

 

TENANT:

 

ALLIED ESPORTS MEDIA, INC.,
a Delaware corporation

 

 



By:               Name:             Title:    

 

 

 



By:               Name:             Title:    

 

 

 

 

 

 

 



 54 

 

 

EXHIBIT A

 

CONCEPTUAL OUTLINE OF PREMISES

 

[ex1032_img1.jpg] 

 

 

 



 



EXHIBIT A - 1

 

 

 

EXHIBIT A-1

 

DEPICTION OF BUILDING AND PROJECT

 

[ex1032_img2.jpg] 

 

 

 

 



 



EXHIBIT A1 - 1

 

 

 

EXHIBIT A-2

 

DEPICTION OF TEMPORARY SPACE

 

[ex1032_img3.jpg] 

 

Note: The exact location of the Temporary Space upon the second (2nd) floor
shall be mutually agreed upon by Landlord and Tenant.

 

 

 



 EXHIBITA2 - 1 

 

 

EXHIBIT B

 

TENANT WORK LETTER
(Tenant Build with Allowance)

 

1.       TENANT IMPROVEMENTS. As used in the Lease and this Work Letter, the
term "Tenant Improvements" or "Tenant Improvement Work" means those items of
general tenant improvement construction shown on the Final Plans (described in
Section 4 below), more particularly described in Section 5 below. Landlord shall
deliver the Premises with the following without deduction from the Tenant
Improvement Allowance: (i) the main HVAC distribution loop (and secondary loop
if it is a dual duct system) serving the Premises in good working order;
(ii) the fire sprinkler system serving the Premises fully operational per code
for vacant space; (iii) exterior window coverings installed in the Premises and
in new or near/like new condition; (iv) all Common Areas of the Building,
including restrooms, and path of travel compliant with all applicable laws as of
the date of the Lease, and with respect to the Common Area restrooms only, the
same shall be improved cosmetically to the current Building standard applicable
as of the date of the Lease; (v) the power panels and transformers (fused to
current code) and life safety panels operable and ready for distribution of
Tenant's Building standard lighting, power, and life safety equipment; (vi) the
freight elevator vestibule, core walls, the area above and below windows, and
columns, all in paint-ready condition; and (vii) the floor in a level condition
within industry standards.

 

2.       WORK SCHEDULE. Prior to commencing construction, Tenant will deliver to
Landlord, for Landlord's review, a schedule ("Work Schedule"), which will set
forth the timetable for the planning and completion of the installation of the
Tenant Improvements.

 

3.       CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord's representative ("Landlord's Representative") to act for
Landlord in all matters covered by this Work Letter, until further written
notice from Landlord: Dan Harper.

 

Tenant hereby appoints the following person(s) as Tenant's representative
("Tenant's Representative") to act for Tenant in all matters covered by this
Work Letter, until further written notice from Tenant: Dennis Potts.

 

All communications with respect to the matters covered by this Work Letter are
to be made to Landlord's Representative or Tenant's Representative, as the case
may be, in writing in compliance with the notice provisions of the Lease. Either
party may change its representative under this Work Letter at any time by
written notice to the other party in compliance with the notice provisions of
the Lease.

 

4.       TENANT IMPROVEMENT PLANS

 

(a)       Preparation of Space Plans. In accordance with the Work Schedule,
Landlord agrees to meet with Tenant's architect and/or space planner for the
purpose of promptly reviewing preliminary space plans for the layout of the
Premises prepared by Tenant ("Space Plans"). The Space Plans are to be
sufficient to convey the architectural design of the Premises and layout of the
Tenant Improvements therein and are to be submitted to Landlord in accordance
with the Work Schedule for Landlord's approval. If Landlord reasonably
disapproves any aspect of the Space Plans, Landlord will advise Tenant in
writing of such disapproval and the reasons therefor in accordance with the Work
Schedule; provided, however, Landlord shall only be permitted to withhold its
approval if such Tenant Improvements are not customary office improvements or
will adversely affect the mechanical, electrical, plumbing, heating, ventilating
and air conditioning, life-safety or other systems of the Building, the curtain
wall of the Building, the structure or exterior appearance of the Building, or
any other leased premises in the Building (collectively, a “Design Problem”).
Tenant will then submit to Landlord for Landlord's approval, in accordance with
the Work Schedule, a redesign of the Space Plans incorporating the revisions
reasonably required by Landlord.

 

 

 

 



 EXHIBIT B - 1 

 

 

(b)       Preparation of Final Plans. Based on the approved Space Plans, and in
accordance with the Work Schedule, Tenant's architect will prepare complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working drawings for all of the Tenant
Improvements for the Premises (collectively, the "Final Plans"). The Final Plans
will show: (a) the subdivision (including partitions and walls), layout,
lighting, finish and decoration work (including carpeting and other floor
coverings) for the Premises; (b) all internal and external communications and
utility facilities which will require conduiting or other improvements from the
base Building shell work and/or within common areas; and (c) all other
specifications for the Tenant Improvements. The Final Plans will be submitted to
Landlord for signature to confirm that they are consistent with the Space Plans.
If Landlord reasonably disapproves any aspect of the Final Plans based on any
inconsistency with the Space Plans, Landlord agrees to advise Tenant in writing
of such disapproval and the reasons therefor within the time frame set forth in
the Work Schedule; provided, however, Landlord shall only be permitted to
withhold its approval if such Tenant Improvements will cause a Design Problem.
In accordance with the Work Schedule, Tenant will then cause Tenant's architect
to redesign the Final Plans incorporating the revisions reasonably requested by
Landlord so as to make the Final Plans consistent with the Space Plans.

 

(c)       Requirements of Tenant's Final Plans. Tenant's Final Plans will
include locations and complete dimensions, and the Tenant Improvements, as shown
on the Final Plans, will: (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) if not comprised of the
Building standards established by Landlord from time to time (the "Standards"),
then compatible with and of at least equal quality as the Standards and
reasonably approved by Landlord; (iii) comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; and (iv) not require
Building service beyond the level normally provided to other tenants in the
Building and will not overload the Building floors. In no event shall Tenant be
required to construct a suspended ceiling in any portion of the Premises. Tenant
shall not be required to construct the improvements in accordance with LEED
standards.

 

(d)       Submittal of Final Plans. Once approved by Landlord and Tenant,
Tenant's architect will submit the Final Plans to the appropriate governmental
agencies for plan checking and the issuance of a building permit. Tenant's
architect, with Landlord's cooperation, will make any changes to the Final Plans
which are requested by the applicable governmental authorities to obtain the
building permit. After approval of the Final Plans no further changes may be
made without the prior written approval of both Landlord and Tenant, and then
only after agreement by Tenant to pay any excess costs resulting from the design
and/or construction of such changes that is not covered by the Allowance.
Landlord may not disapprove of any changes unless they would cause a Design
Problem.

 

(e)       Changes to Shell of Building. If the Final Plans or any amendment
thereof or supplement thereto shall require changes in the Building shell, the
increased cost of the Building shell work caused by such changes will be paid
for by Tenant or charged against the "Allowance" described in Section 5 below.

 

(f)       Work Cost Estimate and Statement. Prior to the commencement of
construction of any of the Tenant Improvements shown on the Final Plans, Tenant
will submit to Landlord a written estimate of the cost to complete the Tenant
Improvement Work, which written estimate will be based on the Final Plans taking
into account any modifications which may be required to reflect changes in the
Final Plans required by the City or County in which the Premises are located
(the "Work Cost Estimate"). If the total costs reflected in the Work Cost
Estimate exceed the Allowance described in Section 5 below, Tenant agrees to pay
such excess monthly and on a pro rata basis along with the Allowance.

 

(g)       Change Orders. Landlord shall approve or disapprove all Change Orders
within ten (10) business days after receipt of a Change Order from Tenant. If
Landlord disapproves the Change Order, Landlord shall return the Change Order to
Tenant within ten (10) business days of its receipt of a Change Order with a
detailed statement of Landlord’s disapproval, or specifying any required
corrections and/or revisions; provided, however, in the event Landlord fails or
timely refuses to provide such approval or disapproval, the Change Order shall
be deemed approved five (5) business days after Landlord receives a second
written request from Tenant requesting Landlord's approval or disapproval of
such Change Order from Tenant. Landlord shall approve or disapprove any
revisions to a Change Order by written notice to Tenant within five (5) business
days after receipt of such revisions; provided, however, in the event Landlord
fails or refuses to timely provide such approval or disapproval, the revised
Change Order shall be deemed approved three (3) business days after Landlord
receives a second written request from Tenant requesting Landlord's approval or
disapproval of such revisions to a Change Order from Tenant. This procedure
shall be repeated until Landlord approves the Change Order.

 

 

 

 



 EXHIBIT B - 2 

 

 

(h)       Conduits. Tenant shall have the right to use existing telecom conduits
or construct new conduits, install cables, equipment and other related
telecommunications facilities for Tenant's network into the Building.

 

5.       PAYMENT FOR THE TENANT IMPROVEMENTS

 

(a)       Allowance. Tenant shall be entitled to a tenant improvement allowance
(the "Tenant Improvement Allowance" or "Allowance") in the amount set forth in
Section 12 of the Summary attached to the Lease for the costs relating to the
initial design and construction of Tenant's improvements which are permanently
affixed to the Premises (the "Tenant Improvements"). In no event shall Landlord
be obligated to make disbursements pursuant to this Tenant Work Letter in a
total amount which exceeds the Tenant Improvement Allowance. Subject to
Section 5(e) of this Tenant Work Letter, the Allowance is to be used only for:

 

(i)       Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical, electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Final Plans. The Allowance will not be
used for payments to any other consultants, designers or architects other than
Landlord's architect and/or Tenant's architect.

 

(ii)       The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements.

 

(iii)       Construction of the Tenant Improvements, including, without
limitation, the following:

 

(aa) Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;

 

(bb) All electrical wiring, lighting fixtures, outlets and switches, and other
electrical work necessary for the Premises;

 

(cc) The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories necessary for the heating, ventilation and air conditioning
systems within the Premises, including the cost of meter and key control for
after-hour air conditioning;

 

(dd) Any additional improvements to the Premises required for Tenant's use of
the Premises including, but not limited to, odor control, special heating,
ventilation and air conditioning, noise or vibration control or other special
systems or improvements;

 

(ee) All fire and life safety control systems such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories, necessary for the
Premises;

 

(ff) All plumbing, fixtures, pipes and accessories necessary for the Premises;

 

(gg) Testing and inspection costs; and

 

(hh) Fees and costs attributable to general conditions associated with the
construction of the Tenant Improvements, the fees and costs of Tenant's project
manager plus a one percent (1%) construction management fee ("Construction
Management Fee") to cover the services of Landlord's tenant improvement
coordinator.

 

(iv)       All other reasonable and customary out-of-pocket costs incurred by
Tenant for construction of the Tenant Improvements in the Premises.

 

 

 

 



 EXHIBIT B - 3 

 

 

Tenant may exceed the amount of the Tenant Improvement Allowance by up to $30.00
per rentable square foot of the Premises (the "Additional Allowance"), subject
to the following. The portion of the Additional Allowance used by Tenant, if
any, shall be amortized over the initial 167-month Lease Term, with interest at
the rate of seven percent (7%) per annum, in the form of additional Base Rent
(but shall under no circumstances be subject to abatement for any reason and
shall not be part of the Abated Amount). For example, if the amount of the
Additional Allowance utilized is $30.00 per rentable square foot, or
$737,370.00, then the Base Rent for all 167 installments due during the initial
Lease Term would be increased by $6,921.73 per month, which amount includes the
interest factor. If the increased payment amounts are determined after the Lease
Commencement Date, then within thirty (30) days after Landlord's demand, Tenant
shall pay the total amount attributable to the increased installments for the
months which have already passed. If Tenant's Default results in a termination
of the Lease, the entire remaining Additional Allowance (plus all interest
earned and unearned) shall be immediately payable by Tenant to Landlord.

 

(b)       Excess Costs. The cost of each item referenced in Section 5(a) above
shall be charged against the Allowance. If the work cost exceeds the Allowance,
Tenant shall be solely responsible for payment of all excess costs, including
the Construction Management Fee, which fee shall be paid to Landlord within
thirty (30) days after invoice therefor. Except as expressly provided herein, in
no event will the Allowance be used to pay for Tenant's artifacts, equipment,
telephone systems or any other item of personal property which is not affixed to
the Premises. Notwithstanding anything in this Tenant Work Letter or the Lease
to the contrary, if the work cost exceeds the Allowance, following Landlord's
reimbursement of any design costs incurred by Tenant out of the Allowance,
Landlord shall only be required to disburse on a monthly basis out of the
Allowance Landlord's pro rata share of the monthly total work cost minus the ten
percent (10%) retention described below. For example, if the total work cost is
anticipated to be $180.00 per rentable square foot (i.e., twice the amount of
the Allowance), then Landlord and Tenant shall each pay fifty percent of any
monthly construction bills (provided Landlord's portion of such construction
bills shall be reduced by the ten percent (10%) retention described below).

 

(c)       Changes. Any changes to the Final Plans will be approved by Landlord
and Tenant in the manner set forth in Section 4 above. Tenant shall be solely
responsible for any additional costs associated with such changes that exceed
the Allowance including the Construction Management Fee, which fee shall be paid
to Landlord within thirty (30) days after invoice therefor. Landlord will have
the right to decline Tenant's request for a change to the Final Plans if such
changes would create a Design Problem.

 

(d)       Governmental Cost Increases. If increases in the cost of the Tenant
Improvements as set forth in the Work Cost Statement are due to requirements of
any governmental agency, Tenant shall be solely responsible for such additional
costs including the Construction Management Fee, which fee shall be paid to
Landlord within thirty (30) days after invoice therefor; provided, however, that
Landlord will first apply toward any such increase any remaining balance of the
Allowance.

 

(e)       Unused Allowance Amounts. Any unused portion of the Allowance upon
completion of the Tenant Improvements will not be refunded to Tenant or be
available to Tenant as a credit against any obligations of Tenant under the
Lease. Provided Tenant is not in Default, Tenant shall be permitted, subject to
prior written request given to Landlord no later than one hundred eighty (180)
days after substantial completion of the Tenant Improvements (the "Outside
Allowance Date"), to apply up to (i) $20.00 per rentable square foot of any
unused Tenant Improvement Allowance (i.e., up to $491,580.00 based upon the
Premises containing 24,579 rentable square feet) and (ii) up to $15.00 per
rentable square foot of any unused Additional Allowance (i.e., up to $368,685.00
based upon the Premises containing 24,579 rentable square feet) towards design
costs and the costs of furniture, fixtures and equipment, IT/telecommunication
costs and security systems. Any portion of the Tenant Improvement Allowance or
Additional Allowance which remains unused, unapplied and/or unrequested as of
the Outside Allowance Date shall not be available to Tenant and Landlord shall
have no obligation to pay any portion thereof.

 

(f)       Monthly Disbursement of the Tenant Improvement Allowance. Provided
Tenant is not in Default under the Lease or this Work Letter, Landlord shall
disburse the Tenant Improvement Allowance to Tenant to pay for Landlord's pro
rata share of the actual construction costs which Tenant incurs in connection
with the construction of the Tenant Improvements in accordance with the
following:

 

(i)       If Tenant desires to request a disbursement of the Tenant Improvement
Allowance, then on or before the twentieth (20th) day of the calendar month in
which such disbursement request is made (or such other date as Landlord may
designate), Tenant shall deliver to Landlord the items described below and shall
satisfy the following conditions ("Evidence of Completion and Payment"):

 

 

 

 



 EXHIBIT B - 4 

 

 

(A)       Tenant has delivered to Landlord a draw request ("Draw Request") in a
commercially reasonable form with respect to the Tenant Improvements specifying
the portion of the Tenant Improvements that has been completed, together with
invoices, receipts and bills evidencing the costs and expenses set forth in such
Draw Request and evidence of payment by Tenant for all costs which were
previously paid by Landlord to Tenant in connection with Tenant Improvements
covered by any prior Draw Request, if applicable. The Draw Request shall
constitute a representation by Tenant that the Tenant Improvements identified
therein have been completed in a good and workmanlike manner and in accordance
with the Final Plans and the Work Schedule;

 

(B)       The architect for the Tenant Improvements has certified to Landlord
that the Tenant Improvements have been completed as indicated in the Draw
Request in accordance with the Final Plans;

 

(C)       Tenant has delivered to Landlord executed mechanic's lien releases
from all of Tenant's contractors and subcontractors for which has been requested
(conditional as to amounts not yet paid and unconditional as to amounts already
paid); provided, however, that with respect to fees and expenses of the
architect, project managers or other similar consultants, Tenant shall only be
required to deliver to Landlord reasonable evidence of incurring the cost or an
invoice for services performed;

 

(D)       Landlord or Landlord's architect or construction representative has
inspected the Tenant Improvements and reasonably determined that the portion of
the Tenant Improvements covered by the Draw Request has been completed in a good
and workmanlike manner;

 

Thereafter, Landlord shall deliver a check to Tenant in payment of the lesser
of: (x) the amount so requested by Tenant (subject to the terms of Section 5 (b)
above), which such amount shall account for the withholding of a ten
percent (10%) retention by Tenant's general contractor (the aggregate amount of
such retentions to be known as the "Final Retention"), and (y) the balance of
any remaining available portion of the Tenant Improvement Allowance (not
including the Final Retention), provided that Landlord does not dispute any
request for payment based on non-compliance of any work with the Approved Final
Plans. Landlord's payment of such amounts shall not be deemed Landlord's
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant's payment request.

 

(ii)       The Final Retention shall be disbursed to Tenant only when Landlord
has received Evidence of Completion and Payment as to all of the Tenant
Improvements as provided hereinabove and the following conditions have been
satisfied:

 

(A)       Thirty-five (35) days shall have elapsed following the filing of a
valid notice of completion by Tenant for the Tenant Improvements;

 

(B)       A certificate of occupancy (or equivalent, if the City of Irvine does
not issue certificates of occupancy) for the Tenant Improvements and the
Premises has been issued by the appropriate governmental body;

 

(C)       Tenant has delivered to Landlord: (i) properly executed mechanics lien
releases from all of Tenant's contractors, agents and suppliers in compliance
with California Civil Code Sections 8132-8138, which lien releases shall be
conditional with respect to the then-requested payment amounts and unconditional
with respect to payment amounts previously disbursed by Landlord; (ii) an
application and certificate for payment (AIA form G702-1992 or equivalent)
signed by Tenant's architect/space planner; (iii) original stamped building
permit plans; (iv) copy of the building permit; (v) original stamped building
permit inspection card with all final sign-offs; (vi) a reproducible copy (in a
form approved by Landlord) of the "as-built" drawings of the Tenant
Improvements; (vii) air balance reports; (viii) excess energy use calculations;
(ix) one year warranty letters from Tenant's contractors; (x) manufacturer's
warranties and operating instructions; (xi) final punchlist completed and signed
off by Tenant's architect/space planner; and (xii) an acceptance of the Premises
signed by Tenant;

 

 

 

 



 EXHIBIT B - 5 

 

 

(D)       Landlord has determined that the work was constructed in accordance
with the Final Plans; and

 

(E)       Tenant has delivered to Landlord evidence satisfactory to Landlord
that all construction costs in excess of the Allowance have been paid for by
Tenant.

 

(iii)       With respect to disbursements of the Allowance pursuant to
Section 5(e) above, Tenant shall only be required to deliver to Landlord
invoices for the cost for the expenses (unless Landlord has received a
preliminary notice in connection with such costs in which event conditional lien
releases must be submitted in connection with such costs). Landlord shall
disburse amounts for such expenses disbursable to Tenant pursuant to
Section 5(e) above within thirty (30) days after receipt of such invoices and,
if applicable, conditional lien releases.

 

Notwithstanding anything to the contrary contained hereinabove, all
disbursements of the Tenant Improvement Allowance shall be subject to the prior
deduction of the portion of the Construction Management Fee allocable to the
Tenant Improvements described in the applicable Draw Request.

 

(g)       Books and Records. At its option, Landlord, at any time within one (1)
year after final disbursement of the Allowance to Tenant, and upon at least ten
(10) days prior written notice to Tenant, may cause an audit to be made of
Tenant's books and records relating to Tenant's expenditures in connection with
the construction of the Tenant Improvements. Tenant shall maintain complete and
accurate books and records in accordance with generally accepted accounting
principles of these expenditures for at one (1) year. Tenant shall make
available to Landlord's auditor at the Premises within ten (10) business days
following Landlord's notice requiring the audit, all books and records
maintained by Tenant pertaining to the construction and completion of the Tenant
Improvements. In addition to all other remedies which Landlord may have pursuant
to the Lease, Landlord may recover from Tenant the reasonable cost of its audit
if the audit discloses that Tenant falsely reported to Landlord expenditures
which were not in fact made or falsely reported a material amount of any
expenditure or the aggregate expenditures in amounts that exceed 5% of the
Allowance.

 

(h)       Failure to Pay. If the whole or any portion of the Tenant Improvement
Allowance is not paid within the time periods set forth in this Section 5, then
the unpaid amount shall bear interest at the Interest Rate from the date said
unpaid amount was due to the date the same is paid, and, subject to the terms of
Section 19.6 of the Lease, Tenant may offset such amount, together with interest
thereon until the date of offset, against the Rent due under the Lease.

 

6.       CONSTRUCTION OF TENANT IMPROVEMENTS. Following Landlord's approval of
the Final Plans and the Work Cost Statement described in Section 4(f) above,
Tenant's contractor (selected as provided in Section 8(n)) will commence and
diligently proceed with the construction of the Tenant Improvements. Tenant
shall use diligent efforts to cause its contractor to complete the Tenant
Improvements in a good and workmanlike manner in accordance with the Final Plans
and the Work Schedule. Tenant agrees to use diligent efforts to cause
construction of the Tenant Improvements to commence promptly following the
issuance of a building permit for the Tenant Improvements. Landlord shall have
the right to enter upon the Premises to inspect Tenant's construction activities
following reasonable advance notice Tenant.

 

7.       DELIVERY OF POSSESSION; TERM AND RENT COMMENCEMENT DATE

 

(a)       Delivery of Possession. Subject to Tenant's delivery of the items
specified in the first sentence of Section 1.6 of the Lease, Landlord agrees to
use its commercially reasonable efforts to deliver possession of the Premises to
Tenant substantially concurrently with the mutual execution and delivery of the
Lease (the "Scheduled Turnover Date"). Tenant agrees that if Landlord is unable
to deliver possession of the Premises to Tenant on or prior to the Scheduled
Turnover Date specified in the Basic Lease Information section of the Lease, the
Lease will not be void or voidable, nor will Landlord be liable to Tenant for
any loss or damage resulting therefrom. The actual date upon which Landlord
turns over possession of the Premises to Tenant is the "Turnover Date."
Landlord, at its sole cost and expense, shall warrant that the Building,
Premises and the Building Systems, including, without limitation, HVAC,
mechanical, electrical, plumbing, elevators, structural components, windows and
doors, exterior façade, outdoor exterior patio and Building's parking structure
will be delivered to Tenant in good working order and condition and in
compliance with all codes and regulations in effect as of the Delivery Date;
provided, however, Landlord shall have no liability hereunder for (aa) any
breach of the above warranty unless Tenant notifies Landlord in writing of such
breach within forty-five (45) days following the Delivery Date, and/or (bb)
repairs or replacements necessitated by the acts or omissions of Tenant and/or
of Tenant's representatives, agents, contractors and/or employees; and provided
further that as Tenant's sole remedy for Landlord's breach of the above
warranty, Tenant shall have the right to cause Landlord to cure such breach.

 

 

 

 



 EXHIBIT B - 6 

 

 

(b)       Term Commencement Date. The Term of the Lease and Tenant's obligation
to pay rent will commence upon the earlier of (i) substantial completion of the
Tenant Improvements (as defined below in Section 7(c)) below or (ii) the later
of (A) the date that is five (5) months after the Turnover Date, or
(B) November 1, 2019 (as applicable, the "Term Commencement Date" and "Rent
Commencement Date"), subject to extension as provided in Section 10, below.

 

(c)       Substantial Completion; Punch-List. For purposes of Section 7(b)
above, the Tenant Improvements will be deemed to be "substantially completed"
when Tenant's contractor certifies in writing to Landlord and Tenant that Tenant
has substantially performed all of the Tenant Improvement Work required to be
performed by Tenant under this Work Letter, other than decoration and minor
"punch-list" type items and adjustments which do not materially interfere with
Tenant's use of the Premises; and Tenant has obtained a temporary certificate of
occupancy or other required equivalent approval from the local governmental
authority permitting occupancy of the Premises. Within ten (10) days after
receipt of such certificates, Tenant and Landlord will conduct a walk-through
inspection of the Premises and Landlord shall provide to Tenant a written
punch-list specifying those decoration and other punch-list items which require
completion, which items Tenant will thereafter diligently complete.

 

8.       MISCELLANEOUS CONSTRUCTION COVENANTS

 

(a)       No Liens. Tenant shall not allow the Tenant Improvements or the
Building or any portion thereof to be subjected to any mechanic's, materialmen's
or other liens or encumbrances arising out of the construction of the Tenant
Improvements.

 

(b)       Diligent Construction. Tenant will promptly, diligently and
continuously pursue construction of the Tenant Improvements to successful
completion in full compliance with the Final Plans, the Work Schedule and this
Work Letter. Landlord and Tenant shall cooperate with one another during the
performance of the Tenant Improvements to effectuate such work in a timely and
compatible manner.

 

(c)       Compliance with Laws. Tenant will construct the Tenant Improvements in
a safe and lawful manner. Tenant shall, at its sole cost and expense, comply
with all applicable laws and all regulations and requirements of, and all
licenses and permits issued by, all municipal or other governmental bodies with
jurisdiction which pertain to the installation of the Tenant Improvements.
Copies of all filed documents and all permits and licenses shall be provided to
Landlord. Any portion of the Tenant Improvements which is not acceptable to any
applicable governmental body, agency or department, or not reasonably
satisfactory to Landlord, shall be promptly repaired or replaced by Tenant at
Tenant's expense. Notwithstanding any failure by Landlord to object to any such
Tenant Improvements, Landlord shall have no responsibility therefor.

 

(d)       Indemnification. Subject to the terms of the Lease regarding insurance
and waiver of subrogation by the parties, Tenant hereby indemnifies and agrees
to defend and hold Landlord, the Premises and the Building harmless from and
against any and all suits, claims, actions, losses, costs or expenses of any
nature whatsoever, together with reasonable attorneys' fees for counsel of
Landlord's choice, arising out of or in connection with the Tenant Improvements
or the performance of the Tenant Improvements (including, but not limited to,
claims for breach of warranty, worker's compensation, personal injury or
property damage, and any materialmen's and mechanic's liens).

 

(e)       Insurance. Construction of the Tenant Improvements shall not proceed
without Tenant first acquiring workers' compensation and commercial general
liability insurance and property damage insurance as well as "All Risks"
builders' risk insurance, with minimum coverage of $2,000,000 or such other
amount as may be approved by Landlord in writing and issued by an insurance
company reasonably satisfactory to Landlord. Not less than ten (10) days before
commencing the construction of the Tenant Improvements, certificates of such
insurance shall be furnished to Landlord or, if requested, the original policies
thereof shall be submitted for Landlord's approval. All insurance policies
maintained by Tenant pursuant to this Work Letter shall name Landlord and any
lender with an interest in the Premises as additional insureds and comply with
all of the applicable terms and provisions of the Lease relating to insurance.
Tenant's contractor shall be required to maintain the same insurance policies as
Tenant, and such policies shall name Tenant, Landlord and any lender with an
interest in the Premises as additional insureds.

 

 

 

 



 EXHIBIT B - 7 

 

 

(f)       Construction Defects. Landlord shall have no responsibility for the
Tenant Improvements and Tenant will remedy, at Tenant's own expense, and be
responsible for any and all defects in the Tenant Improvements that may appear
during or after the completion thereof whether the same shall affect the Tenant
Improvements in particular or any parts of the Premises in general. Tenant shall
indemnify, hold harmless and reimburse Landlord for any costs or expenses
incurred by Landlord by reason of any defect in any portion of the Tenant
Improvements constructed by Tenant or Tenant's contractor or subcontractors, or
by reason of inadequate cleanup following completion of the Tenant Improvements;
provided, however, if Tenant hires one of the Pre-Approved Contractors (as
defined below) as the general contractor, Tenant shall not be obligated to
indemnify Landlord as described in this sentence above.

 

(g)       Additional Services. Electrical power and heating, ventilation and air
conditioning shall be available to Tenant during normal business hours for
construction purposes at no charge to Tenant.

 

(h)       Coordination of Labor. All of Tenant's contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord's contractors or by any other
tenant or its contractors with respect to the any portion of the Property.
Nothing in this Work Letter shall, however, require Tenant to use union labor.

 

(i)       Work in Adjacent Areas. Any work to be performed in areas adjacent to
the Premises shall be performed only after obtaining Landlord's express written
permission, which shall not be unreasonably withheld, conditioned or delayed,
and shall be done only if an agent or employee of Landlord is present; Tenant
will reimburse Landlord for the expense of any such employee or agent.

 

(j)       HVAC Systems. Tenant agrees to be entirely responsible for the
maintenance or the balancing of any heating, ventilating or air conditioning
system installed by Tenant and/or maintenance of the electrical or plumbing work
installed by Tenant and/or for maintenance of lighting fixtures, partitions,
doors, hardware or any other installations made by Tenant.

 

(k)       Coordination with Lease. Nothing herein contained shall be construed
as (i) constituting Tenant as Landlord's agent for any purpose whatsoever, or
(ii) a waiver by Landlord or Tenant of any of the terms or provisions of the
Lease. Any default by Tenant following the giving of notice and the passage of
any applicable cure period with respect to any portion of this Work Letter shall
be deemed a breach of the Lease for which Landlord shall have all the rights and
remedies as in the case of a breach of said Lease.

 

(l)       Approval of Plans. Landlord will not check Tenant drawings for
building code compliance. Approval of the Final Plans by Landlord is not a
representation that the drawings are in compliance with the requirements of
governing authorities, and it shall be Tenant's responsibility to meet and
comply with all federal, state, and local code requirements. Approval of the
Final Plans does not constitute assumption of responsibility by Landlord or its
architect for their accuracy, sufficiency or efficiency, and Tenant shall be
solely responsible for such matters.

 

(m)       Tenant's Deliveries. Tenant shall deliver to Landlord, at least five
(5) days prior to the commencement of construction of the Tenant Improvements,
the following information:

 

(i)       The names, addresses, telephone numbers, and primary contacts for the
general, mechanical and electrical contractors Tenant intends to engage in the
performance of the Tenant Improvements; and

 

(ii)       The date on which the Tenant Improvements will commence, together
with the estimated dates of completion of Tenant's construction and fixturing
work.

 

 

 

 



 EXHIBIT B - 8 

 

 

(n)       Qualification of Contractors. Once the Final Plans have been proposed
and approved, Tenant shall select and retain a contractor and subcontractors,
which shall be subject to Landlord's approval not to be unreasonably withheld,
conditioned or delayed. Landlord hereby approves of the following contractors:
eCDG Builders, DBaC, Inc., CBi (Corporate Business Interiors), Servco Builders,
Turelk, HBC, and Swinerton (collectively, the "Pre-Approved Contractors"). All
contractors engaged by Tenant shall be bondable, licensed contractors,
possessing good labor relations, capable of performing quality workmanship and
working in harmony with Landlord' s general contractor and other contractors on
the job, if any, all as determined by Landlord. All work shall be coordinated
with general construction work on the Site, if any.

 

(o)       Warranties. Tenant shall cause its contractor to provide warranties
for not less than one (1) year (or such shorter time as may be customary and
available without additional expense to Tenant) against defects in workmanship,
materials and equipment, which warranties shall run to the benefit of Landlord
or shall be assignable to Landlord on a nonexclusive basis to the extent that
Landlord is obligated to maintain any of the improvements covered by such
warranties.

 

(p)       Landlord's Performance of Work. Within ten (10) working days after
receipt of Landlord's notice of Tenant's failure to perform its obligations
under this Work Letter, if Tenant shall fail to commence to cure such failure,
Landlord shall have the right, but not the obligation, to perform, on behalf of
and for the account of Tenant, subject to reimbursement of the cost thereof by
Tenant, any and all of the Tenant Improvements which Landlord determines, in its
reasonable discretion, should be performed immediately and on an emergency basis
for the best interest of the Premises including, without limitation, work which
pertains to structural components, mechanical, sprinkler and general utility
systems, roofing and removal of unduly accumulated construction material and
debris; provided, however, Landlord shall use reasonable efforts to give Tenant
at least ten (10) days prior notice to the performance of any of the Tenant
Improvements.

 

(q)       As-Built Drawings. Tenant shall cause "As-Built Drawings" (excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord's
representative no later than sixty (60) days after the completion of the Tenant
Improvements.

 

(r)       Compliance with Laws/Hazardous Material. In the event that the
Premises contain Hazardous Material in violation of applicable laws, and as a
result thereof, the cost to design and/or construct the Tenant Improvements is
more than it would have cost to design and/or construct the Tenant Improvements
had the Premises been in compliance with all laws applicable to new
construction, disregarding variances and grandfathered rights and/or not
contained Hazardous Material, then Landlord shall be responsible for such
increased costs and the amount of such increased costs shall be separate and
apart from, and in addition to, the Tenant Improvement Allowance and shall not
be deducted from the Tenant Improvement Allowance.

 

9.       NO MISCELLANEOUS CHARGES. Landlord shall provide, subject to
commercially reasonable availability, and neither Tenant nor the Tenant
Improvement Allowance shall be charged for freight elevators and/or loading
docks to the extent utilized in connection with the construction of the Tenant
Improvements and Tenant's move into the Premises. Tenant and the Tenant
Improvement Allowance shall not be charged for Building security in connection
with the construction of the Tenant Improvements. Tenant and the Tenant
Improvement Allowance shall not be charged for parking for Tenant’s contractors
or agents during the construction or move-in period. Further, Tenant and the
Tenant Improvement Allowance shall not be charged for electricity, water, toilet
facilities or HVAC, which Landlord shall provide during the design and
construction of the Tenant Improvements.

 

 

 

 



 EXHIBIT B - 9 

 

 

10.       COMMENCEMENT DATE DELAYS. The Commencement Date shall occur as
provided in Section 7(b) of this Tenant Work Letter, provided that the
Commencement Date shall be extended by the number of days of actual delay of the
Substantial Completion of the Tenant Improvements is caused by a Commencement
Date Delay, as that term is defined below. As used herein, the term
"Commencement Date Delay" shall mean only a "Force Majeure Delay" or a "Landlord
Delay," as those terms are defined below in this Section 10 of this Tenant Work
Letter. As used herein, the term "Force Majeure Delay" shall mean only an actual
delay (not to exceed 60-days in the aggregate) resulting from strikes, fire,
wind, damage or destruction to the Building, explosion, casualty, flood,
hurricane, tornado, the elements, acts of God or the public enemy, sabotage,
war, invasion, insurrection, rebellion, civil unrest, riots, or earthquakes,
failure of utilities, government shutdowns, inability to secure labor or
materials or reasonable substitutions therefor or inability to secure permits
and inspections on an objective basis by any other person or entity constructing
improvements comparable to Lessee’s Work. As used in this Work Letter, "Landlord
Delay" shall mean actual delays to the extent resulting from the acts or
omissions of Landlord including, but not limited to (i) failure of Landlord to
timely approve or disapprove any Space Plan, Final Plans, Change Orders or any
other items set forth in this Tenant Work Letter requiring Landlord’s approval
within specific time periods or the Lease, as applicable, or otherwise within a
reasonable period of time (except to the extent deemed approved); (ii) material
and unreasonable interference by Landlord, its agents or any other Landlord
party with the Substantial Completion of the Tenant Improvements, which
interference relates to access by Tenant or its agents, contractors, vendors or
employee to the Building or any Building facilities (including loading docks and
freight elevators) or service and utilities (including temporary power and
parking areas as provided herein) during normal construction hours, or the use
thereof during normal construction hours; (iii) delays due to the failure of
Landlord to perform its express obligations under this Tenant Work Letter,
including without limitation, with respect to payment of the Tenant Improvement
Allowance (except as otherwise allowed under this Tenant Work Letter) and/or
cessation of the Tenant Improvements as a result thereof; (iv) Landlord’s
failure to deliver the Premises in the required condition; and (v) the discovery
by Tenant of Hazardous Materials in the Premises in violation of applicable
laws. If Tenant contends that a Commencement Date Delay has occurred, Tenant
shall notify Landlord in writing (which may be given by email) of (i) the event
which constitutes such Commencement Date Delay (specifying in reasonably detail
the nature of such Commencement Date Delay), and (ii) the date upon which such
Commencement Date Delay is anticipated to end. If such actions, inaction or
circumstance described in the notice set forth in (i) above of this Section 10
of this Tenant Work Letter (the "Delay Notice") are not cured by Landlord within
one (1) Business Day of Landlord 's receipt of the Delay Notice and if such
action, inaction or circumstance otherwise qualify as Commencement Date Delay,
then a Commencement Date Delay shall be deemed to have occurred commencing as of
the date of Landlord's receipt of the Delay Notice and ending on the date such
delay ends.

 

 

 

 

 



 EXHIBIT B - 10 

 

 

EXHIBIT C

 

NOTICE OF LEASE TERM DATES

 

To:                      

 

Re:Office Lease dated ____________, 20__ between _______________________, a
_______________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the office building located at ____________________________,
_________________, California.

 

Ladies and gentlemen:

 

In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:

 

1.The Lease Term shall commence on or has commenced on ______________ for a term
of __________________ ending on __________________.

 

2.Rent commenced to accrue on __________________, in the amount of
________________.

 

3.If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.Your rent checks should be made payable to __________________ at
___________________.

 

 

 

"Landlord":                 ,       a                          

 

  By:         Name:       Title:                 By:         Name:       Title:
   

 

 

Agreed to and Accepted

as of ____________, 20___.

  

"Tenant":                             a                       By:           Its:
     

 

 

 



 



EXHIBIT C - 1

 

 

 

EXHIBIT D

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1.                   Tenant shall not alter any lock or install any new or
additional locks or bolts on any doors or windows of the Premises without
obtaining Landlord's prior written consent. Tenant shall bear the cost of any
lock changes or repairs required by Tenant. Two keys will be furnished by
Landlord for the Premises, and any additional keys required by Tenant must be
obtained from Landlord at a reasonable cost to be established by Landlord. Upon
the termination of this Lease, Tenant shall restore to Landlord all keys of
stores, offices, and toilet rooms, either furnished to, or otherwise procured
by, Tenant and in the event of the loss of keys so furnished, Tenant shall pay
to Landlord the cost of replacing same or of changing the lock or locks opened
by such lost key if Landlord shall deem it necessary to make such changes.

 

2.                   All doors opening to public corridors shall be kept closed
at all times except for normal ingress and egress to the Premises.

 

3.                   Subject to Landlord's obligations to provide access to the
Building and the Premises twenty-four (24) hours per day, seven (7) days per
week as provided in the Lease, Landlord reserves the right to close and keep
locked all entrance and exit doors of the Building during such hours as are
customary for comparable buildings in the John Wayne Airport, Orange County,
California area. Tenant, its employees and agents must be sure that the doors to
the Building are securely closed and locked when leaving the Premises if it is
after the normal hours of business for the Building. Any tenant, its employees,
agents or any other persons entering or leaving the Building at any time when it
is so locked, or any time when it is considered to be after normal business
hours for the Building, may be required to sign the Building register. Access to
the Building may be refused unless the person seeking access has proper
identification or has a previously arranged pass for access to the Building.
Landlord will furnish passes to persons for whom Tenant requests same in
writing. Tenant shall be responsible for all persons for whom Tenant requests
passes and shall be liable to Landlord for all acts of such persons. The
Landlord and his agents shall in no case be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person. In
case of invasion, mob, riot, public excitement, or other commotion, Landlord
reserves the right to prevent access to the Building or the Project during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.

 

4.                   No furniture, freight or equipment of any kind shall be
brought into the Building without prior notice to Landlord. All moving activity
into or out of the Building shall be scheduled with Landlord and done only at
such time and in such manner as Landlord reasonably designates. Landlord shall
have the right to prescribe the weight, size and position of all safes and other
heavy property brought into the Building and also the times and manner of moving
the same in and out of the Building. Safes and other heavy objects shall, if
considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property in any case. Any damage to
any part of the Building, its contents, occupants or visitors by moving or
maintaining any such safe or other property shall be the sole responsibility and
expense of Tenant.

 

5.                   No furniture, packages, supplies, equipment or merchandise
will be received in the Building or carried up or down in the elevators, except
between such hours established by Landlord from time to time, in such specific
elevator and by such personnel as shall be designated by Landlord.

 

6.                   The requirements of Tenant will be attended to only upon
application at the management office for the Project or at such office location
designated by Landlord. Employees of Landlord shall not perform any work or do
anything outside their regular duties unless under special instructions from
Landlord.

 

7.                   No sign, advertisement, notice or handbill shall be
exhibited, distributed, painted or affixed by Tenant on any part of the Premises
or the Building without the prior written consent of the Landlord. Tenant shall
not disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.

 

 

 

 



 



EXHIBIT D - 1

 

 

 

8.                   The toilet rooms, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose servants,
employees, agents, visitors or licensees shall have caused same.

 

9.                   Tenant shall not overload the floor of the Premises, nor
mark, drive nails or screws, or drill into the partitions, woodwork or drywall
or in any way deface the Premises or any part thereof without Landlord's prior
written consent. The foregoing shall not preclude the hanging or placement of
artwork, televisions or electronic gaming units in the Premises; provided,
however, Tenant shall be responsible for any damage to the Premises caused by
the hanging or placement of such items, as set forth in the Lease.

 

10.                Except for vending machines intended for the sole use of
Tenant's employees and invitees, no vending machine or machines other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord.

 

11.                Tenant shall not use or keep in or on the Premises, the
Building, or the Project any kerosene, gasoline, explosive material, corrosive
material, material capable of emitting toxic fumes, or other inflammable or
combustible fluid chemical, substitute or material (other than typical office
and computer supplies in normal quantities for first-class office buildings
which are used in compliance with all applicable Laws). Tenant shall provide
material safety data sheets for any Hazardous Material used or kept on the
Premises.

 

12.                Tenant shall not without the prior written consent of
Landlord use any method of heating or air conditioning other than that supplied
by Landlord.

 

13.                Tenant shall not use, keep or permit to be used or kept, any
foul or noxious gas or substance in or on the Premises (other than typical
office and computer supplies in normal quantities for first-class office
buildings which are used in compliance with all applicable Laws), or permit or
allow the Premises to be occupied or used in a manner offensive or objectionable
to Landlord or other occupants of the Project by reason of noise, odors, or
vibrations, or interfere with other tenants or those having business therein,
whether by the use of any musical instrument, radio, phonograph, or in any other
way. Tenant shall not throw anything out of doors, windows or skylights or down
passageways.

 

14.                Tenant shall not bring into or keep within the Project, the
Building or the Premises any animals, birds, fish, aquariums, or, except in
areas reasonably designated by Landlord, bicycles or other vehicles.

 

15.                No cooking shall be done or permitted on the Premises, nor
shall the Premises be used for the storage of merchandise, for lodging or for
any improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters' laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

 

16.                The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the use of
the Premises provided for in the Summary. Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord. Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.

 

17.                Landlord reserves the right to exclude or expel from the
Project any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.

 

18.                Tenant, its employees and agents shall not loiter in or on
the entrances, corridors, sidewalks, lobbies, courts, halls, stairways,
elevators, vestibules or any Common Areas for the purpose of smoking tobacco
products or for any other purpose, nor in any way obstruct such areas, and shall
use them only as a means of ingress and egress for the Premises.

 

 

 

 



 



EXHIBIT D - 2

 

 

 

19.                Tenant shall not waste electricity, water or air conditioning
and agrees to reasonably cooperate with Landlord to ensure the most effective
operation of the Building's heating and air conditioning system, and shall
refrain from attempting to adjust any controls. Tenant shall participate in
recycling programs undertaken by Landlord.

 

20.                Tenant shall store all its trash and garbage within the
interior of the Premises. No material shall be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of trash and garbage
in Irvine, California without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate. Tenant shall make alternate arrangements, at Tenant's cost, for
the disposal of high volumes of trash in excess of the amount determined by
Landlord to be an office tenant's typical volume of trash (i.e., excessive
moving boxes or shipping materials). If the Premises is or becomes infested with
vermin as a result of the use or any misuse or neglect of the Premises by
Tenant, its agents, servants, employees, contractors, visitors or licensees,
Tenant shall forthwith, at Tenant's expense, cause the Premises to be
exterminated from time to time to the satisfaction of Landlord and shall employ
such licensed exterminators as shall be approved in writing in advance by
Landlord.

 

21.                Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations reasonably established by Landlord or any
governmental agency.

 

22.                Any persons employed by Tenant to do janitorial work shall be
subject to the prior written approval of Landlord, and while in the Building and
outside of the Premises, shall be subject to and under the control and direction
of the Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

 

23.                No awnings or other projection shall be attached to the
outside walls of the Building without the prior written consent of Landlord, and
no curtains, blinds, shades or screens shall be attached to or hung in, or used
in connection with, any window or door of the Premises other than Landlord
standard drapes or window coverings. All electrical ceiling fixtures hung in the
Premises or spaces along the perimeter of the Building must be fluorescent
and/or of a quality, type, design and a warm white bulb color approved in
advance in writing by Landlord. Neither the interior nor exterior of any windows
shall be coated or otherwise sunscreened without the prior written consent of
Landlord. Tenant shall be responsible for any damage to the window film on the
exterior windows of the Premises and shall promptly repair any such damage at
Tenant's sole cost and expense. Tenant shall endeavor to keep its window
coverings closed during any period of the day when the sun is shining directly
on the windows of the Premises. Prior to leaving the Premises for the day,
Tenant shall endeavor to draw or lower window coverings and extinguish all
lights.

 

24.                The sashes, sash doors, skylights, windows, and doors that
reflect or admit light and air into the halls, passageways or other public
places in the Building shall not be covered or obstructed by Tenant, nor shall
any bottles, parcels or other articles be placed on the windowsills.

 

25.                Tenant shall comply with requests by the Landlord concerning
the informing of their employees of items of importance to the Landlord.

 

26.                Tenant must comply with all applicable "NO-SMOKING" or
similar ordinances. If Tenant is required under the ordinance to adopt a written
smoking policy, a copy of said policy shall be on file in the office of the
Building.

 

27.                Tenant hereby acknowledges that except as specifically
provided in the Lease Landlord shall have no obligation to provide guard service
or other security measures for the benefit of the Premises, the Building or the
Project. Tenant hereby assumes all responsibility for the protection of Tenant
and its agents, employees, contractors, invitees and guests, and the property
thereof, from acts of third parties, including keeping doors locked and other
means of entry to the Premises closed, whether or not Landlord, at its option,
elects to provide security protection for the Project or any portion thereof.
Tenant further assumes the risk that any safety and security devices, services
and programs which Landlord elects, in its sole discretion, to provide may not
be effective, or may malfunction or be circumvented by an unauthorized third
party, and Tenant shall, in addition to its other insurance obligations under
this Lease, obtain its own insurance coverage to the extent Tenant desires
protection against losses related to such occurrences. Tenant shall cooperate in
any reasonable safety or security program developed by Landlord or required by
law.

 

 

 

 



 



EXHIBIT D - 3

 

 

 

28.                All office equipment of any electrical or mechanical nature
shall be placed by Tenant in the Premises in settings approved by Landlord, to
absorb or minimize any vibration, noise and annoyance.

 

29.                Tenant shall not use in any space or in the public halls of
the Building, any hand trucks except those equipped with rubber tires and rubber
side guards.

 

30.                No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without the prior written
consent of Landlord.

 

31.                No tenant shall use or permit the use of any portion of the
Premises for living quarters, sleeping apartments or lodging rooms.

 

32.                Tenant shall not purchase spring water, towels, janitorial or
maintenance or other similar services from any company or persons not approved
by Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Landlord shall approve a sufficient number of sources of such services
to provide Tenant with a reasonable selection, but only in such instances and to
such extent as Landlord in its judgment shall consider consistent with the
security and proper operation of the Building.

 

33.                Tenant shall install and maintain, at Tenant's sole cost and
expense, an adequate, visibly marked and properly operational fire extinguisher
next to any duplicating or photocopying machines or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.

 

34.                Tenant shall not permit any portion of the Project, including
the Parking Facilities, to be used for the washing, detailing or other cleaning
of automobiles.

 

35.                All low voltage and data cable installed at the Premises must
be plenum rated.

 

36.                "Smoking," as used herein, shall be deemed to include the use
of e-cigarettes, smokeless cigarettes and other similar products. All rules and
regulations set forth in this Exhibit applicable to smoking also apply to the
use of e-cigarettes, smokeless cigarettes and other similar products.

 

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein, so long as
such revision does not have a material adverse effect on Tenant's use of, or
access to, the Premises for the Permitted Use, and provided that no such changes
shall be binding upon Tenant until after Landlord has delivered to Tenant at
least twenty (20) days' written notice thereof (which 20-day period shall be
shortened to five [5] days or such shorter time as may be required by
governmental authorities or with respect to other circumstances or matters not
within Landlord's control). Landlord may waive any one or more of these Rules
and Regulations for the benefit of any particular tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Project; provided,
however, Landlord shall not enforce the Rules and Regulations in a
discriminatory manner against Tenant. Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

 

 

 

 



 



EXHIBIT D - 4

 

 

 

EXHIBIT E

 

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE (this "Guaranty") is made as of March ___, 2019, by
OURGAME INTERNATIONAL HOLDINGS LTD., a Cayman Islands Corporation ("Guarantor"),
whose address is set forth in Paragraph 10 hereof, in favor of QUINTANA OFFICE
PROPERTY LLC, a Delaware limited liability company ("Landlord"), whose address
is set forth in Paragraph 10 hereof.

 

WHEREAS, Landlord and Allied Esports Media, Inc., a Delaware corporation
("Tenant") desire to enter into that certain Office Lease dated March ____, 2019
(the "Lease") concerning the premises commonly known as Suite 300 on the third
(3rd) floor of the office building located at 17877 Von Karman Avenue in the
City of Irvine, County of Orange, State of California (the "Building");

 

WHEREAS, Guarantors have a financial interest in the Tenant; and

 

WHEREAS, Landlord would not execute the Lease if Guarantors did not execute and
deliver to Landlord this Guaranty.

 

NOW THEREFORE, for and in consideration of the execution of the foregoing Lease
by Landlord and as a material inducement to Landlord to execute said Lease,
Guarantors hereby jointly, severally, and absolutely, presently, continually,
unconditionally and irrevocably guaranty the prompt payment by Tenant of all
rentals and all other sums payable by Tenant under said Lease and the faithful
and prompt performance by Tenant of each and every one of the terms, conditions
and covenants of said Lease to be kept and performed by Tenant, and further
agree as follows:

 

1.                   It is specifically agreed and understood that the terms,
covenants and conditions of the Lease may be altered, affected, modified,
amended, compromised, released or otherwise changed by agreement between
Landlord and Tenant, or by course of conduct and each Guarantor does guaranty
and promise to perform all of the obligations of Tenant under the Lease as so
altered, affected, modified, amended, compromised, released or changed and the
Lease may be assigned by or with the consent of Landlord or any assignee of
Landlord without consent or notice to Guarantors and that this Guaranty shall
thereupon and thereafter guaranty the performance of said Lease as so changed,
modified, amended, compromised, released, altered or assigned.

 

2.                   This Guaranty shall not be released, modified or affected
by failure or delay on the part of Landlord to enforce any of the rights or
remedies of Landlord under the Lease, whether pursuant to the terms thereof or
at law or in equity, or by any release of any person liable under the terms of
the Lease (including, without limitation, Tenant) or any other Guarantor,
including without limitation, any other Guarantor named herein, from any
liability with respect to Guarantors' obligations hereunder.

 

3.                   Each Guarantor's liability under this Guaranty shall
continue until all rents due under the Lease have been paid in full in cash and
until all other obligations to Landlord have been satisfied, and shall not be
reduced by virtue of any payment by Tenant of any amount due under the Lease. If
all or any portion of Tenant's obligations under the Lease is paid or performed
by Tenant, the obligations of Guarantor hereunder shall continue and remain in
full force and effect in the event that all or any part of such payment(s) or
performance(s) is avoided or recovered directly or indirectly from Landlord as a
preference, fraudulent transfer or otherwise.

 

4.                   Each Guarantor warrants and represents to Landlord that
such Guarantor now has and will continue to have full and complete access to any
and all information concerning the Lease, the value of the assets owned or to be
acquired by Tenant, Tenant's financial status and its ability to pay and perform
the obligations owed to Landlord under the Lease. Each Guarantor further
warrants and represents that such Guarantor has reviewed and approved copies of
the Lease and is fully informed of the remedies Landlord may pursue, with or
without notice to Tenant, in the event of default under the Lease. So long as
any of Guarantors' obligations hereunder remains unsatisfied or owing to
Landlord, each Guarantor shall keep fully informed as to all aspects of Tenant's
financial condition and the performance of said obligations.

 

 

 

 



 



EXHIBIT E - 1

 

 

 

5.                   Each Guarantor hereby covenants and agrees with Landlord
that if a default shall at any time occur in the payment of any sums due under
the Lease by Tenant or in the performance of any other obligation of Tenant
under the Lease, such Guarantor shall and will forthwith within ten (10) days of
written demand pay such sums, and any arrears thereof, to Landlord in legal
currency of the United States of America for payment of public and private
debts, and take all other actions necessary to cure such default and perform
such obligations of Tenant.

 

6.                   The liability of Guarantors under this Guaranty is a
guaranty of payment and performance and not of collectability, and is not
conditioned or contingent upon the genuineness, validity, regularity or
enforceability of the Lease or the pursuit by Landlord of any remedies which it
now has or may hereafter have with respect thereto, at law, in equity or
otherwise.

 

7.                   Each Guarantor hereby waives and agrees not to assert or
take advantage of to the extent permitted by law: (i) all notices to Guarantor
(or any of them), to Tenant, or to any other person, including, but not limited
to, notices of the acceptance of this Guaranty or the creation, renewal,
extension, assignment, modification or accrual of any of the obligations owed to
Landlord under the Lease and, except to the extent set forth in Paragraph 9
hereof, enforcement of any right or remedy with respect thereto, and notice of
any other matters relating thereto; (ii) notice of acceptance of this Guaranty;
(iii) demand of payment, presentation and protest; (iv) any right to require
Landlord to apply to any default any security deposit or other security it may
hold under the Lease; (v) any statute of limitations affecting such Guarantor's
liability hereunder or the enforcement thereof; (vi) any right or defense that
may arise by reason of the incapability, lack or authority, death or disability
of Tenant or any other person; and (vii) all principles or provisions of law
which conflict with the terms of this Guaranty. Each Guarantor further agrees
that Landlord may enforce this Guaranty upon the occurrence of a default under
the Lease, notwithstanding any dispute between Landlord and Tenant with respect
to the existence of said default or performance of the obligations under the
Lease or any counterclaim, set-off or other claim which Tenant may allege
against Landlord with respect thereto. Moreover, each Guarantor agrees that such
Guarantor's obligations shall not be affected by any circumstances which
constitute a legal or equitable discharge of a guarantor or surety. Guarantor
shall have the right to assert all defenses to the Tenant obligations which are
available to Tenant and have not been determined adversely to Tenant, excluding
any defense based on the lack of authority of Tenant or any other person or any
right or defense arising by reason of the bankruptcy of Tenant. Notwithstanding
anything to the contrary in this Guaranty, Guarantor's liability hereunder may
be terminated or reduced to the extent permitted under the Lease or applicable
law because of a default by Landlord or any defense or excuse to Tenant's
obligations under the Lease, including Tenant's right to rent abatement to the
extent specifically provided by the Lease and/or because of eminent domain or
damage and destruction to the extent permitted by the Lease.

 

8.                   Each Guarantor agrees that Landlord may enforce this
Guaranty without the necessity of proceeding against Tenant or any other
guarantor, including, without limitation, any other Guarantor named herein. Each
Guarantor hereby waives the right to require Landlord to proceed against Tenant,
to proceed against any other guarantor, including, without limitation, any other
Guarantor named herein, to exercise any right or remedy under the Lease or to
pursue any other remedy or to enforce any other right. If Landlord elects to
proceed under this Guaranty only and not the Lease, Landlord shall afford to
Guarantor the same notice and opportunity to cure the Event of Default as is
afforded to Tenant under the Lease; and, in any such event, Landlord shall
accept the performance of Guarantor with respect to any obligation of the Tenant
under the Lease, as if the same were the performance of Tenant thereunder.

 

9.                   (a) Each Guarantor agrees that nothing contained herein
shall prevent Landlord from suing on the Lease or from exercising any rights
available to it thereunder and that the exercise of any of the aforesaid rights
shall not constitute a legal or equitable discharge of Guarantor. Without
limiting the generality of the foregoing, each Guarantor hereby expressly waives
any and all benefits under California Civil Code §§ 2809, 2810, 2819, 2845,
2847, 2848, 2849 and 2850.

 

(b)                 Each Guarantor agrees that such Guarantor shall have no
right of subrogation against Tenant or any right of contribution against any
other Guarantor hereunder unless and until all amounts due under the Lease have
been paid in full and all other obligations under the Lease have been satisfied.
Each Guarantor further agrees that, to the extent the waiver of such Guarantor's
rights of subrogation and contribution as set forth herein is found by a court
of competent jurisdiction to be void or voidable for any reason, any rights of
subrogation such Guarantor may have against Tenant shall be junior and
subordinate to any rights Landlord may have against Tenant, and any rights of
contribution such Guarantor may have against any other Guarantor shall be junior
and subordinate to any rights Landlord may have against such other Guarantor.

 

 

 

 



 



EXHIBIT E - 2

 

 

 

(c)                 To the extent any dispute exists at any time between or
among any of the Guarantors as to any Guarantor's right to contribution or
otherwise, each Guarantor agrees to indemnify, defend and hold Landlord harmless
from and against any loss, damage, claim, demand, cost or any other liability
(including, without limitation, reasonable attorneys' fees and costs) Landlord
may suffer as a result of such dispute.

 

(d)                 The obligations of each Guarantor under this Guaranty shall
not be altered, limited or affected by any case, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Tenant or any defense which Tenant may have by reason of
order, decree or decision of any court or administrative body resulting from any
such case. Landlord shall have the sole right to accept or reject any plan on
behalf of each Guarantor proposed in such case and to take any other action
which such Guarantor would be entitled to take, including, without limitation,
the decision to file or not file a claim. Each Guarantor acknowledges and agrees
that any payment which accrues with respect to Tenant's obligations under the
Lease (including, without limitation, the payment of rent) after the
commencement of any such proceeding (or, if any such payment ceases to accrue by
operation of law by reason of the commencement of such proceeding, such payment
as would have accrued if said proceedings had not been commenced) shall be
included in Guarantors' obligations hereunder because it is the intention of the
parties that said obligations should be determined without regard to any rule or
law or order which may relieve Tenant of any of its obligations under the Lease.
Each Guarantor hereby permits any trustee in bankruptcy, receiver,
debtor-in-possession, assignee for the benefit of creditors or similar person to
pay Landlord, or allow the claim of Landlord in respect of, any such payment
accruing after the date on which such proceeding is commenced. Each Guarantor
hereby assigns to Landlord such Guarantor's right to receive any payments from
any trustee in bankruptcy, receiver, debtor-in-possession, assignee for the
benefit of creditors or similar person by way of dividend, adequate protection
payment or otherwise.

 

10.                Any notice, statement, demand, consent, approval or other
communication required or permitted to be given, rendered or made by either
party to the other, pursuant to this Guaranty or pursuant to any applicable law
or requirement of public authority, shall be in writing (whether or not so
stated elsewhere in this Guaranty) and shall be deemed to have been properly
given, rendered or made only if hand-delivered or sent by first-class mail,
postage pre-paid, addressed to the other party at its respective address set
forth below, and shall be deemed to have been given, rendered or made on the day
it is hand-delivered or one day after it is mailed, unless it is mailed outside
of the county in which the Building is located, in which case it shall be deemed
to have been given, rendered or made on the third business day after the day it
is mailed. By giving notice as provided above, either party may designate a
different address for notices, statements, demands, consents, approvals or other
communications intended for it.

 

  To Guarantor: OURGAME INTERNATIONAL HOLDINGS LTD.     Tower B Fairmont, No. 1
Building, 17th Floor     33# Community, Guangshum North Street     Chaoyang
District, Beijing, 100102     China         To Landlord:

QUINTANA OFFICE PROPERTY LLC

c/o Hines
4000 MacArthur Avenue, Suite 110
Newport Beach, California 92660
Attention: Property Manager

          and          

Allen Matkins Leck Gamble Mallory & Natsis LLP

1900 Main Street, 5th Floor

Irvine, California 92614

Attention: Brad H. Nielsen, Esq.

 

 

 

 



 



EXHIBIT E - 3

 

 

 

11.                Each Guarantor represents and warrants to Landlord as
follows:

 

(a)                 No consent of any other person, including, without
limitation, any creditors of such Guarantor, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by such Guarantor in
connection with this Guaranty or the execution, delivery, performance, validity
or enforceability of this Guaranty and all obligations required hereunder. This
Guaranty has been duly executed and delivered by such Guarantor, and constitutes
the legally valid and binding obligation of such Guarantor enforceable against
such Guarantor in accordance with its terms.

 

(b)                 The execution, delivery and performance of this Guaranty
will not violate any provision of any existing law or regulation binding on such
Guarantor, or any order, judgment, award or decree of any court, arbitrator or
governmental authority binding on such Guarantor, or of any mortgage, indenture,
lease, contract or other agreement, instrument or undertaking to which such
Guarantor is a party or by which such Guarantor or any of such Guarantor's
assets may be bound, and will not result in, or require, the creation or
imposition of any lien on any of such Guarantor's property, assets or revenues
pursuant to the provisions of any such mortgage, indenture, lease, contract or
other agreement, instrument or undertaking.

 

12.                The obligations of Tenant under the Lease to execute and
deliver estoppel statements, as therein provided, shall be deemed to also
require the Guarantors hereunder to do and provide the same relative to
Guarantors.

 

13.                This Guaranty shall be binding upon each Guarantor, such
Guarantor's successors and assigns and shall inure to the benefit of and shall
be enforceable by Landlord, its successors, endorsees and assigns. Any married
person executing this Guaranty agrees that recourse may be had against community
assets and against his separate property for the satisfaction of all obligations
herein guaranteed. As used herein, the singular shall include the plural, and
the masculine shall include the feminine and neuter and vice versa, if the
context so requires.

 

14.                The term "Landlord" whenever used herein refers to and means
the Landlord specifically named in the Lease and also any assignee of said
Landlord, whether by outright assignment or by assignment for security, and also
any successor to the interest of said Landlord or of any assignee in the Lease
or any part thereof, whether by assignment or otherwise. So long as the
Landlord's interest in or to demised premises (as that term is used in the
Lease) or the rents, issues and profits therefrom, or in, to or under the Lease,
are subject to any mortgage or deed of trust or assignment for security, no
acquisition by Guarantors of the Landlord's interest in demised premises or
under the Lease shall affect the continuing obligations of Guarantors under this
Guaranty, which obligations shall continue in full force and effect for the
benefit of the mortgagee, beneficiary, trustee or assignee under such mortgage,
deed of trust or assignment, of any purchaser at sale by judicial foreclosure or
under private power of sale, and of the successors and assigns of any such
mortgagee, beneficiary, trustee, assignee or purchaser.

 

15.                The term "Tenant" whenever used herein refers to and means
the Tenant in the Lease specifically named and also any assignee or sublessee of
said Lease and also any successor to the interests of said Tenant, assignee or
sublessee of such Lease or any part thereof, whether by assignment, sublease or
otherwise.

 

16.                In the event of any dispute or litigation regarding the
enforcement or validity of this Guaranty, Guarantors shall be obligated to pay
all charges, costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred by Landlord, whether or not any action or proceeding
is commenced regarding such dispute and whether or not such litigation is
prosecuted to judgment, provided that Landlord is the prevailing party in such
action or dispute.

 

17.                This Guaranty shall be governed by and construed in
accordance with the laws of the state in which the Building is located, and in a
case involving diversity of citizenship, shall be litigated in and subject to
the jurisdiction of the courts of the State in which the Building is located.

 

 

 

 



 



EXHIBIT E - 4

 

 

 

18.                Every provision of this Guaranty is intended to be severable.
In the event any term or provision hereof is declared to be illegal or invalid
for any reason whatsoever by a court of competent jurisdiction, such illegality
or invalidity shall not affect the balance of the terms and provisions hereof,
which terms and provisions shall remain binding and enforceable.

 

19.                This Guaranty may be executed in any number of counterparts
each of which shall be deemed an original and all of which shall constitute one
and the same Guaranty with the same effect as if all parties had signed the same
signature page. Any signature page of this Guaranty may be detached from any
counterpart of this Guaranty and re-attached to any other counterpart of this
Guaranty identical in form hereto but having attached to it one or more
additional signature pages.

 

20.                No failure or delay on the part of Landlord to exercise any
power, right or privilege under this Guaranty shall impair any such power, right
or privilege, or be construed to be a waiver of any default or an acquiescence
therein, nor shall any single or partial exercise of such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

21.                This Guaranty shall constitute the entire agreement between
each Guarantor and the Landlord with respect to the subject matter hereof. No
provision of this Guaranty or right of Landlord hereunder may be waived nor may
any Guarantor be released from any obligation hereunder except by a writing duly
executed by an authorized officer, director or trustee of Landlord.

 

22.                The liability of each Guarantor and all rights, powers and
remedies of Landlord hereunder and under any other agreement now or at any time
hereafter in force between Landlord and such Guarantor relating to the Lease
shall be cumulative and not alternative and such rights, powers and remedies
shall be in addition to all rights, powers and remedies given to Landlord by
law.

 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of the day and
year first above written.

 

Address of Guarantor:





OURGAME INTERNATIONAL HOLDINGS LTD.,
a Cayman Islands corporation




Tower B Fairmont, No. 1 Building, 17th Floor By:     33# Community, Guangshum
North Street Print Name:   Chaoyang District, Beijing, 100102 Print Title:  
China       By:       Print Name:     Print Title:  

 

 

 

 



 



EXHIBIT E - 5

 

 

 

EXHIBIT F

 

COPY OF MERGER AGREEMENT

 

 

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



EXHIBIT F - 1

 

 

 

 

 

 

 

OFFICE LEASE

 

 

 

 

QUINTANA OFFICE PROPERTY LLC,

 

a Delaware limited liability company,

 

as Landlord,

 

and

 

ALLIED ESPORTS MEDIA, INC.,

 

a Delaware corporation,

 

as Tenant.

 

 

 

 

 

 

 

 

 

 

 



 



EXHIBIT F - 2

 

 

 

  Page     ARTICLE 1   PREMISES, BUILDING, PROJECT, AND COMMON AREAS 4 ARTICLE
2   LEASE TERM 5 ARTICLE 3   BASE RENT 5 ARTICLE 4   ADDITIONAL RENT 5 ARTICLE
5   USE OF PREMISES 9 ARTICLE 6   SERVICES AND UTILITIES 10 ARTICLE 7   REPAIRS
11 ARTICLE 8   ADDITIONS AND ALTERATIONS 12 ARTICLE 9   COVENANT AGAINST LIENS
13 ARTICLE 10   INSURANCE 13 ARTICLE 11   DAMAGE AND DESTRUCTION 14 ARTICLE
12   NONWAIVER 15 ARTICLE 13   CONDEMNATION 15 ARTICLE 14   ASSIGNMENT AND
SUBLETTING 16 ARTICLE 15   SURRENDER OF PREMISES; OWNERSHIP AND  REMOVAL OF
TRADE FIXTURES 19 ARTICLE 16   HOLDING OVER 19 ARTICLE 17   ESTOPPEL
CERTIFICATES 19 ARTICLE 18   SUBORDINATION 20 ARTICLE 19   DEFAULTS; REMEDIES 20
ARTICLE 20   COVENANT OF QUIET ENJOYMENT 22 ARTICLE 21   SECURITY DEPOSIT 22
ARTICLE 22   SUBSTITUTION OF OTHER PREMISES 22 ARTICLE 23   SIGNS 22 ARTICLE
24   COMPLIANCE WITH LAW 23 ARTICLE 25   LATE CHARGES 23 ARTICLE 26   LANDLORD'S
RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT 23 ARTICLE 27   ENTRY BY LANDLORD 23
ARTICLE 28   TENANT PARKING 24 ARTICLE 29   MISCELLANEOUS PROVISIONS 25

 

EXHIBITS

 

A CONCEPTUAL OUTLINE OF PREMISES A-1 DEPICTION OF BUILDING AND PROJECT A-2
DEPICTION OF TEMPORARY SPACE B TENANT WORK LETTER C NOTICE OF LEASE TERM DATES D
RULES AND REGULATIONS E GUARANTY OF LEASE F COPY OF MERGER AGREEMENT

 

 

 

 



 



EXHIBIT F - 3

 

 

 

INDEX

 

 

  Page(s) Abated Amount 10 Abatement Event 32 Additional Notice 6 Additional
Rent 10 After Hours HVAC 17 After Hours HVAC Rate 17 Alterations 19 Applicable
Reassessment 15 Bank Prime Loan 34 Base Building 20 Base Rent 10 Base Rent
Abatement Period 2 Base, Shell, and Core 5 BOMA Standard 4 Brokers 39 Builder's
All Risk 20 Building 4 Building Hours 16 Building Structure 19 Building Systems
19 Buyout Payment 10 CC&R Payments 11 Commission Agreement 31 Common Areas 4
Concessions 8 Cost Pools 13 Damage Termination Date 24 Damage Termination Notice
23 Default 30 Development CC&R's 40 Direct Expenses 10 Economic Terms 6
Eligibility Period 32 Energy Disclosure Requirements 40 Estimate 13 Estimate
Statement 13 Estimated Direct Expenses 13 Expense Year 11 Fair Rental Value 8
First Offer Commencement Date 6 First Offer Notice 5 First Offer Rent 6 First
Offer Space 5 First Offer Term 6 Force Majeure 37 Government Lists 38 Guaranty
40 Hazardous Materials 16

 

 

 

 



 



EXHIBIT F - 4

 

 

 

Holidays 16 HVAC 16 Landlord 1 Landlord Parties 21 Landlord Repair Notice 23
Laws 34 Lease 1 Lease Commencement Date 7 Lease Expiration Date 7 Lease Term 7
Lease Year 7, 14 Lines 39 Mail 38 Net Worth 27 Non-Transferee Assignee 27
Notices 38 Operating Expenses 11 Option Exercise Notice 8 Option Rent 8 Option
Rent Notice 8 Option Term 8 Original Improvements 22 Outside Agreement Date 8
Overage 13 Permitted Non-Transfer 27 Permitted Non-Transferee 27 Premises 4
Project 4 Proposition 13 12 Proposition 13 Protection Amount 14 Proposition 13
Purchase Price 15 Provider 40 Reassessment 14 rent 31 Rent. 10 Security Deposit
32 Statement 13 Subject Space 25 Subleasing Costs 26 Summary 1 Superior Right
Holders 5 Tax Expenses 12 Tax Increase 14 Tenant 1 Tenant Energy Use Disclosure
41 Tenant Individuals 38 Tenant Parties 21 Tenant Work Letter 5 Tenant's Parties
15 Transfer Notice 25 Transfer Premium 26 Transferee 25 Transfers 25 use 26

 

 

 



 



EXHIBIT F - 5

 

